 



Exhibit 10.25

ASSET EXCHANGE AGREEMENT

between

EMMIS RADIO, LLC
EMMIS RADIO LICENSE, LLC

and

BONNEVILLE INTERNATIONAL CORPORATION
BONNEVILLE HOLDING COMPANY

January 14, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  RECITALS     1   ARTICLE I. TERMINOLOGY     2  
 
  1.1   Defined Terms     2  
 
  1.2   Additional defined Terms     6   ARTICLE II. EXCHANGE OF ASSETS     8  
 
  2.1   Description of Exchange Assets     8  
 
  2.2   Excluded Assets     11  
 
  2.3   Emmis Entities’ Assumption of Liabilities     14  
 
  2.4   Bonneville Entities’ Assumption of Liabilities     14  
 
  2.5   Exchange of Assets; Boot and Noncompete Payments     16  
 
  2.6   Asset Values and 1031 Schedules     16  
 
  2.7   Proration Adjustment     17  
 
  2.8   Accounts Receivable     20   ARTICLE III. REPRESENTATIONS AND WARRANTIES
OF THE EMMIS ENTITIES     21  
 
  3.1   Organization, Good Standing and Requisite Power     21  
 
  3.2   Authorization and Binding Effect of Documents     21  
 
  3.3   Absence of Conflicts     22  
 
  3.4   Consents     22  
 
  3.5   Emmis Assets; Title     22  
 
  3.6   Emmis FCC Licenses     23  
 
  3.7   Station Agreements     24  
 
  3.8   Tangible Personal Property     26  
 
  3.9   Emmis Real Property     26  
 
  3.10   Intellectual Property     29  
 
  3.11   Emmis Stations Financial Condition     29  
 
  3.12   Absence of Certain Changes or Events     30  
 
  3.13   Litigation     31  
 
  3.14   Labor Matters     31  
 
  3.15   Employee Benefit Plans     32  
 
  3.16   Compliance with Law     33  
 
  3.17   [INTENTIONALLY OMITTED]     34  
 
  3.18   Environmental Matters     34  
 
  3.19   Broker’s or Finder’s Fees     35  
 
  3.20   Insurance     35  
 
  3.21   Transactions with Affiliates     35  
 
  3.22   Emmis Entities’ Qualification     36  
 
  3.23   WARN Act     36  
 
  3.24   Certain Information Regarding Emmis Entities     36  
 
  3.25   Exclusivity of Representations     37   ARTICLE IV. REPRESENTATIONS AND
WARRANTIES OF THE BONNEVILLE ENTITIES     37  
 
  4.1   Organization, Good Standing and Requisite Power     37  
 
  4.2   Authorization and Binding Effect of Documents     37  
 
  4.3   Absence of Conflicts     38  

i



--------------------------------------------------------------------------------



 



                 
 
  4.4   Consents     38  
 
  4.5   Bonneville Assets; Title     38  
 
  4.6   Bonneville FCC Licenses     39  
 
  4.7   Station Agreements     40  
 
  4.8   Tangible Personal Property     42  
 
  4.9   Bonneville Real Property     42  
 
  4.10   Intellectual Property     44  
 
  4.11   WLUP Financial Condition     44  
 
  4.12   Absence of Certain Changes or Events     45  
 
  4.13   Litigation     46  
 
  4.14   Labor Matters     46  
 
  4.15   Employee Benefit Plans     47  
 
  4.16   Compliance with Law     48  
 
  4.17   [INTENTIONALLY OMITTED]     48  
 
  4.18   Environmental Matters     48  
 
  4.19   Broker’s or Finder’s Fees     50  
 
  4.20   Insurance     50  
 
  4.21   Transactions with Affiliates     50  
 
  4.22   Bonneville Entities’ Qualification     50  
 
  4.23   WARN Act     51  
 
  4.24   Exclusivity of Representations     51   ARTICLE V. OTHER COVENANTS    
52  
 
  5.1   Conduct of Each Station’s Business Prior to the Closing Date     52  
 
  5.2   Notification of Certain Matters     54  
 
  5.3   HSR Filings     54  
 
  5.4   FCC Filing     54  
 
  5.5   Title; Additional Documents     55  
 
  5.6   Consents     55  
 
  5.7   Inspection and Access; Financial Information     56  
 
  5.8   Confidentiality     56  
 
  5.9   Publicity     56  
 
  5.10   Material Adverse Effect     57  
 
  5.11   Commercially Reasonable Efforts     57  
 
  5.12   FCC Reports and Applications     57  
 
  5.13   Tax Returns and Payments     57  
 
  5.14   No Solicitation     57  
 
  5.15   Audited Financial Statements     57  
 
  5.16   Disclosure Schedules     58  
 
  5.17   Bulk Sales Law     59  
 
  5.18   Multi-Station Agreements     59  
 
  5.19   Noncompete Covenant     59  
 
  5.20   Cooperation on Third Party Exchange     60  
 
  5.21   South Mountain Sublicense Agreement     60  
 
  5.22   Option Agreement for WLUP Auxiliary Antenna     61  
 
  5.23   Transition Services Agreements     61  
 
  5.24   John Hancock Sublicense Agreement     61  

ii



--------------------------------------------------------------------------------



 



                 
 
  5.25   Shared Fire Alarm System     62  
 
  5.26   Remediation     62  
 
  5.27   Emmis Station Interference     62  
 
  5.28   Release Regarding Mark     62   ARTICLE VI. CONDITIONS PRECEDENT TO THE
OBLIGATION OF THE EMMIS ENTITIES TO CLOSE     63  
 
  6.1   Accuracy of Representations and Warranties; Closing Certificate     63  
 
  6.2   Performance of Agreement     63  
 
  6.3   FCC Order     63  
 
  6.4   HSR Act     64  
 
  6.5   Opinions of Bonneville Entities’ Counsel     64  
 
  6.6   Required Consents     64  
 
  6.7   Delivery of Closing Documents     65  
 
  6.8   No Adverse Proceedings     65  
 
  6.9   Settlement Statement     65  
 
  6.10   Concurrent Conveyances     65   ARTICLE VII. CONDITIONS PRECEDENT TO
THE OBLIGATION OF THE BONNEVILLE ENTITIES TO CLOSE     65  
 
  7.1   Accuracy of Representations and Warranties; Closing Certificate     65  
 
  7.2   Performance of Agreement     66  
 
  7.3   FCC Order     66  
 
  7.4   HSR Act     66  
 
  7.5   Opinions of Emmis Entities’ Counsel     66  
 
  7.6   Required Consents     67  
 
  7.7   Delivery of Closing Documents     67  
 
  7.8   No Adverse Proceedings     67  
 
  7.9   Concurrent Conveyances     67  
 
  7.10   Real Property Matters     68   ARTICLE VIII. CLOSING     69  
 
  8.1   Time and Place     69  
 
  8.2   Deliveries by the Bonneville Entities     70  
 
  8.3   Deliveries by the Emmis Entities     71   ARTICLE IX. INDEMNIFICATION  
  72  
 
  9.1   Survival     72  
 
  9.2   Indemnification by the Emmis Entities     72  
 
  9.3   Indemnification by the Bonneville Entities     73  
 
  9.4   Administration of Indemnification     74  
 
  9.5   Mitigation and Limitation of Damages     76   ARTICLE X. TERMINATION    
76  
 
  10.1   Right of Termination     76  
 
  10.2   Obligations Upon Termination     76  
 
  10.3   Termination Notice     77  
 
  10.4   Single Party     77   ARTICLE XI. CONTROL OF STATIONS     77   ARTICLE
XII. EMPLOYMENT MATTERS     77  
 
  12.1   WLUP Employees     77  

iii



--------------------------------------------------------------------------------



 



                 
 
  12.2   Emmis Stations’ Employees     77   ARTICLE XIII. MISCELLANEOUS     78  
 
  13.1   Further Actions     78  
 
  13.2   Payment of Expenses     78  
 
  13.3   Specific Performance     78  
 
  13.4   Notices     79  
 
  13.5   Entire Agreement     80  
 
  13.6   Binding Effect; Benefits     80  
 
  13.7   Assignment     80  
 
  13.8   Governing Law     80  
 
  13.9   Amendments and Waivers     81  
 
  13.10   Severability     81  
 
  13.11   Headings     81  
 
  13.12   Counterparts     81  
 
  13.13   References     81  
 
  13.14   Schedules and Exhibits     81  
 
  13.15   Joint and Several Liability     82  
 
  13.16   Bonneville Entities Not Responsible for Emmis Entities’ Actions Under
Chicago TBA     82  
 
  13.17   Emmis Entities Not Responsible for Bonneville Entities’ Actions Under
Phoenix TBA     82  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

          Emmis Entities:

  Schedule 2.2(m)   Certain Emmis Excluded Assets

  Schedule 3.3   Absence of Conflicts

  Schedule 3.5(b)   Liens to be Released Prior to Closing

  Schedule 3.6   FCC Licenses

  Schedule 3.7(a)   Trade Agreements

  Schedule 3.7(b)   Station Agreements

  Schedule 3.7(c)   Affiliate Agreements

  Schedule 3.7(d)   Station Agreements Details

  Schedule 3.8   Tangible Personal Property

  Schedule 3.9   Real Property Interests

  Schedule 3.10   Intellectual Property

  Schedule 3.11   Emmis Stations Statements

  Schedule 3.12   Absence of Certain Changes or Events

  Schedule 3.13   Litigation

  Schedule 3.14(a)   Labor Matters

  Schedule 3.14(b)   Union Matters

  Schedule 3.14(c)   List of Employees

  Schedule 3.15   Employee Benefit Plans

  Schedule 3.16   Compliance with Law

  Schedule 3.18   Environmental Matters

  Schedule 3.19   Broker’s or Finder’s Fees

  Schedule 3.21   Transactions with Affiliates

  Schedule 3.22   Emmis Entities’ Qualification

  Schedule 5.4(c)   Changes in Association of FCC Licenses Bonneville Entities:

  Schedule 2.1(b)(i)   Studio Equipment Included in Bonneville Assets

  Schedule 2.2(l)   Certain Bonneville Excluded Employees

  Schedule 4.3   Absence of Conflicts

  Schedule 4.5(b)   Liens to be Released Prior to Closing

  Schedule 4.6   FCC Licenses

  Schedule 4.7(a)   Trade Agreements

  Schedule 4.7(b)   Station Agreements

  Schedule 4.7(c)   Affiliate Agreements

  Schedule 4.7(d)   Station Agreement Details

  Schedule 4.8   Tangible Personal Property

  Schedule 4.9   Real Property Interests

  Schedule 4.10   Intellectual Property

  Schedule 4.11   WLUP Statements

v



--------------------------------------------------------------------------------



 



         

  Schedule 4.12   Absence of Certain Changes or Events

  Schedule 4.13   Litigation

  Schedule 4.14(a)   Labor Matters

  Schedule 4.14(b)   Union Matters

  Schedule 4.14(c)   List of Employees

  Schedule 4.15   Employee Benefit Plans

  Schedule 4.16   Compliance with Law

  Schedule 4.18   Environmental Matters

  Schedule 4.19   Broker’s or Finder’s Fees

  Schedule 4.21   Transactions with Affiliates

  Schedule 4.22   Bonneville Entities’ Qualification EXHIBITS

  Exhibit A   South Mountain Sublicense Agreement

  Exhibit B   WLUP Auxiliary Antenna Option Agreement

  Exhibit C   Phoenix Transition Services Agreement

  Exhibit D   Chicago Transition Services Agreement

  Exhibit E   John Hancock Sublicense Agreement

vi



--------------------------------------------------------------------------------



 



ASSET EXCHANGE AGREEMENT

     THIS ASSET EXCHANGE AGREEMENT (the “Agreement”), dated as of January 14,
2005, is between EMMIS RADIO, LLC, an Indiana limited liability company (“Emmis
Operating”), and EMMIS RADIO LICENSE, LLC, an Indiana limited liability company
(“Emmis License”, and together with Emmis Operating, the “Emmis Entities”); and
BONNEVILLE INTERNATIONAL CORPORATION, a Utah corporation (“Bonneville
International”), and BONNEVILLE HOLDING COMPANY, a Utah corporation (“Bonneville
Holding”, and together with Bonneville International, the “Bonneville
Entities”).

RECITALS

     WHEREAS, Emmis Operating operates radio stations KKLT (FM) (“KKLT”), KTAR
(AM) (“KTAR”) and KMVP (AM) (“KMVP”), each licensed to Phoenix, Arizona
(collectively, the “Emmis Stations”), and Emmis License holds the broadcast
licenses used in the operation of the Emmis Stations;

     WHEREAS, Bonneville International operates radio station WLUP-FM (“WLUP”)
licensed to Chicago, Illinois, and Bonneville Holding holds the broadcast
licenses used in the operation of WLUP;

     WHEREAS, Emmis Operating, Bonneville International and Bonneville Holding
have entered into a Time Brokerage Agreement (the “Chicago TBA”) dated
November 30, 2004, pursuant to which Emmis Operating is now purchasing airtime
and providing programming on WLUP;

     WHEREAS, Bonneville International, Emmis Operating, and Emmis License have
entered into a Time Brokerage Agreement (the “Phoenix TBA”) dated November 30,
2004, pursuant to which Bonneville International is now purchasing airtime and
providing programming on the Emmis Stations;

     WHEREAS, subject to the terms and conditions of this Agreement, the Emmis
Entities and the Bonneville Entities desire that (i) the Emmis Entities convey
to the Bonneville Entities all of the Emmis Entities’ right, title and interest
in substantially all the assets of the Emmis Stations, and (ii) the Bonneville
Entities convey to the Emmis Entities all of the Bonneville Entities’ right,
title and interest in certain of the assets of WLUP and, in addition, pay to the
Emmis Entities $66,000,000; and

     WHEREAS, (i) Emmis Operating desires that its conveyance to and receipt
from Bonneville International of like-kind assets as contemplated by this
Agreement will, with respect to Emmis Operating, constitute like-kind exchanges
qualifying for nonrecognition of gain treatment for Emmis Operating to the
extent permitted under Section 1031 of the Code (as defined below); (ii)
Bonneville International desires that its conveyance to and receipt from Emmis
Operating of like-kind assets as contemplated by this Agreement will, with
respect to Bonneville International, constitute like-kind exchanges qualifying
for nonrecognition of gain

SIGNATURE PAGE TO ASSET EXCHANGE AGREEMENT

 



--------------------------------------------------------------------------------



 



treatment for Bonneville International to the extent permitted under
Section 1031 of the Code; (iii) Emmis License desires that its conveyance to and
receipt from Bonneville Holding of like-kind assets as contemplated by this
Agreement will, with respect to Emmis License, constitute like-kind exchanges
qualifying for nonrecognition of gain treatment for Emmis License to the extent
permitted under Section 1031 of the Code; and (iv) Bonneville Holding desires
that its conveyance to and receipt from Emmis License of like-kind assets as
contemplated by this Agreement will, with respect to Bonneville Holding,
constitute like-kind exchanges qualifying for nonrecognition of gain treatment
for Bonneville Holding to the extent permitted under Section 1031 of the Code;
and

     WHEREAS, upon and subject to the terms and conditions set forth in this
Agreement, the Bonneville Entities desire that the Emmis Entities grant, and the
Emmis Entities agree to grant, a covenant not to compete, for which the
Bonneville Entities will pay additional consideration of $4,000,000.

     NOW THEREFORE, in consideration of the foregoing recitals and the
respective covenants, agreements, representations and warranties contained
herein, the Parties hereto agree as follows:

ARTICLE I.
TERMINOLOGY

     1.1.Defined Terms.

     As used herein, the following terms have the meanings indicated:

     Affiliate: With respect to any specified Person, another Person which,
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person.

     Assumed Obligations: Either the Emmis Assumed Obligations or the Bonneville
Assumed Obligations.

     Benefit Plans: With respect to each Station of a Transferring Party, all
compensation or benefit plans, policies, practices, arrangements and agreements
covering any of the Transferring Party’s current or former employees now or
previously employed at the Station, or the beneficiaries or dependents of any
such employees or former employees, that are or have been established or
maintained and are currently in effect, or to which contributions are being made
by the Transferring Party or by any other trade or business, whether or not
incorporated, that is or has been treated as a single employer together with the
Transferring Party under Section 414 of the Code (such other trades and
businesses referred to collectively as the “Related Persons”) or to which the
Transferring Party or any Related Person is obligated to contribute, including,
but not limited to, “employee benefit plans” within the meaning of Section 3(3)
of ERISA, employment, retention, change of control, severance, stock option or
other equity based, bonus, incentive compensation, deferred compensation,
retirement, fringe benefit and welfare plans, policies, practices, arrangements
and agreements.

2



--------------------------------------------------------------------------------



 



     Bonneville Assets: The Bonneville Operating Assets and the Bonneville FCC
Licenses collectively, but excluding the Bonneville Excluded Assets.

     Bonneville Excluded Assets: The assets excluded from the Bonneville
Operating Assets pursuant to Section 2.2.

     Bonneville Operating Assets: All of the tangible and intangible assets used
or held for use in the operation of WLUP, other than the Bonneville FCC Licenses
and the Bonneville Excluded Assets.

     Chicago TBA Contracts: The contracts and agreements that Bonneville
International assigned to Emmis Operating pursuant to the Chicago TBA.

     Chicago TBA Effective Date: December 1, 2004.

     Code: The Internal Revenue Code of 1986, as amended, together with all
regulations and rulings thereunder by any governmental authority.

     Documents: This Agreement, all Exhibits and Schedules to this Agreement,
the Chicago TBA, the Phoenix TBA and each other agreement, side letter,
certificate or instrument executed and delivered in connection with this
Agreement.

     Emmis Assets: The Emmis Operating Assets and the Emmis FCC Licenses
collectively, but excluding the Emmis Excluded Assets.

     Emmis Excluded Assets: The assets excluded from the Emmis Operating Assets
pursuant to Section 2.2.

     Emmis Operating Assets: All of the tangible and intangible assets used or
held for use in the operation of the Emmis Stations, other than the Emmis FCC
Licenses and the Emmis Excluded Assets.

     Exchange Assets: When used with respect to the Emmis Entities as the
Transferring Party, the Emmis Assets; and when used with respect to the
Bonneville Entities as the Transferring Party, the Bonneville Assets.

     ERISA: Employee Retirement Income Security Act of 1974, as amended.

     FCC: Federal Communications Commission.

     FCC Licenses: The licenses, permits and other authorizations issued by the
FCC (including associated call signs), all applications for modification,
extension or renewal thereof, and any applications pending for any new licenses,
permits or authorizations.

3



--------------------------------------------------------------------------------



 



     FCC Order: The order or decision of the FCC (or its delegatee) granting its
consent to the assignment of all the Emmis FCC Licenses to Bonneville Holding
and the assignment of all the Bonneville FCC Licenses to Emmis License.

     Final Action: An action of the FCC that has not been reversed, stayed,
enjoined, set aside, annulled or suspended; with respect to which no timely
petition for reconsideration or administrative or judicial appeal or sua sponte
action of the FCC with comparable effect is pending; and as to which the
normally applicable time for filing any such petition or appeal (administrative
or judicial) or for the taking of any such sua sponte action of the FCC has
expired.

     GAAP: Generally accepted accounting principles as in effect for the United
States of America as of the date of this Agreement.

     KKFR: Radio station KKFR(FM) in Phoenix, Arizona.

     Knowledge (or any derivative thereof): (i) In the case of the Emmis
Entities, only the actual knowledge of the current or former President, Chief
Executive Officer, or Chief Financial Officer of Emmis, any other current or
former employee of Emmis designated as “vice president” or any higher office,
any officer of the Emmis Entities, and the General Manager, Sales Manager or
Chief Engineer of any Emmis Station; and (ii) in the case of the Bonneville
Entities, only the actual knowledge of the President, Chief Executive Officer,
or Chief Financial Officer of either Bonneville Entity, any other current or
former employee of either Bonneville Entity designated as corporate “vice
president,” a “group vice president,” any higher office or a “vice president” of
the WLUP division, any other corporate officer of either Bonneville Entity, and
the General Manager, Sales Manager or Chief Engineer of WLUP; provided, however,
that any reference to a “former” employee or officer herein will mean only those
persons whose employment with an Emmis Entity or a Bonneville Entity has been
terminated since January 1, 2004.

     Liabilities: As to any Person, all debts, adverse claims, liabilities and
obligations, direct, indirect, absolute or contingent of such Person, whether
accrued, vested or otherwise, whether in contract, tort, strict liability or
otherwise and whether or not actually reflected, or required by GAAP to be
reflected, in such Person’s balance sheets or other books and records.

     Lien: Any mortgage, deed of trust, pledge, hypothecation, title defect,
right of first refusal, security interest or other similar adverse interest,
encumbrance, easement, restriction, claim, option, lien or charge of any kind
(including any liens of the Pension Benefit Guaranty Corporation, Internal
Revenue Service or any governmental agency), whether voluntarily incurred or
arising by operation of law or otherwise, affecting any assets or property,
including any agreement to give or grant any of the foregoing, any conditional
sale, financing lease or other title retention agreement, and the filing of or
agreement to give any financing statement with respect to any assets or property
under the Uniform Commercial Code or comparable law of any jurisdiction.

4



--------------------------------------------------------------------------------



 



     Loss: With respect to any Person, any and all losses, costs, obligations,
Liabilities, demands, claims, settlement payments, awards, judgments, fines,
penalties, damages and reasonable out-of-pocket expenses, including court costs
and reasonable attorney fees, whether or not arising out of a third party claim.

     Material Adverse Condition: A condition which would adversely affect or
impair, in any material respect, the right of a Recipient Party to the
ownership, use, control or operation of any Station to be transferred to the
Recipient pursuant to this Agreement; provided, however, that any condition
which requires (i) that the Recipient Party or any of its subsidiaries file
periodic reports with the FCC regarding compliance with rules and policies of
the FCC pertaining to affirmative action and equal opportunity employment, or
(ii) that a Station be operated in accordance with conditions similar to and not
more adverse than those contained in the present FCC Licenses issued for
operation of such Station, will not be a Material Adverse Condition.

     Material Adverse Effect: A material adverse effect on the assets, business,
operations, financial condition or results of operations, in the case of the
Emmis Stations, of the Emmis Stations taken as a whole, and in the case of WLUP,
of WLUP, except in either case for any such effect resulting from (i) general
economic conditions applicable to the radio broadcast industry, (ii) general
conditions in the markets in which the applicable Station or Stations operate,
or (iii) circumstances that are not likely to recur and either have been
substantially remedied or can be substantially remedied without substantial cost
or delay.

     Party: Unless otherwise required by the context, the Bonneville Entities on
the one hand and the Emmis Entities on the other hand.

     Permitted Lien: (i) Any Lien arising solely by statute (including
encumbrances of a landlord) which secures a payment not yet due that arises, and
is customarily discharged, in the ordinary course of the applicable Station’s
business; (ii) Liens (other than with respect to real estate) arising in
connection with operating leases (but not as to financing leases) under the
terms of any Station Agreement; (iii) with respect to Emmis Real Property only,
the Liens identified on Schedule 3.9 under the heading “Certain Permitted
Liens”; (iv) with respect to tangible Bonneville Assets only, the Liens
identified on Schedule 4.5(b) under the heading “Certain Permitted Liens”;
(iv) such other Liens on the Emmis Assets as approved by the Bonneville Entities
in writing, which approval will not be unreasonably withheld, conditioned or
delayed; and (v) such other Liens on the Bonneville Assets as approved by the
Emmis Entities in writing, which approval will not be unreasonably withheld,
conditioned or delayed.

     Person: Any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

     Phoenix TBA Contracts: The contracts and agreements that Emmis Operating
assigned to Bonneville International pursuant to the Phoenix TBA.

     Phoenix TBA Effective Date: December 1, 2004.

5



--------------------------------------------------------------------------------



 



     Recipient Party: When used in relation to the Bonneville Entities as the
Transferring Party, the Emmis Entities (or Emmis Operating or Emmis License, as
the case may be); and when used in relation to the Emmis Entities as the
Transferring Party, the Bonneville Entities (or Bonneville International or
Bonneville Holding, as the case may be).

     Station, each Station, the Station, a Station or any Station: When used in
reference to the Bonneville Entities as the Transferring Party, WLUP; and when
used in reference to the Emmis Entities as the Transferring Party, any of the
Emmis Stations.

     Station Agreements: The Emmis Station Agreements or Bonneville Stations
Agreements, as the case may be.

     Taxes: All federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, including interest, penalties and additions
with respect thereto and any interest in respect of such additions or penalties.

     Tax Return: Any return, filing, report, declaration, questionnaire or other
document required to be filed for any period with any taxing authority (whether
domestic or foreign) in connection with any Taxes (whether or not payment is
required to be made with respect to such document).

     TBA: Either the Chicago TBA or the Phoenix TBA.

     Trade Agreements: Emmis Station Agreements or Bonneville Station
Agreements, as the case may be, providing for the sale of time on a Station for
other than monetary consideration.

     Transfer Taxes: All sales, use, conveyance, recording and other similar
transfer taxes and fees applicable to, imposed upon or arising out of the
conveyance by the Transferring Party and the receipt by the Recipient of
Exchange Assets whether now in effect or hereinafter adopted and regardless of
which party such Transfer Tax is imposed upon. Transfer Taxes will in no event
include any net or gross income taxes.

     Transferring Party: Either (i) the Emmis Entities collectively in their
capacity as the transferors of the Emmis Assets under this Agreement, or
(ii) the Bonneville Entities collectively in their capacity as the transferors
of the Bonneville Assets under this Agreement.

     1.2. Additional Defined Terms.

     As used herein, the following terms have the meanings defined in the
introduction, recitals or section indicated below:

         

  Acquisition Proposal   Section 5.14

  Act   Section 3.6(b)

  Adjustment Amount   Section 2.7(a)

6



--------------------------------------------------------------------------------



 



         

  Agreement   Preamble

  Arbitrating Firm   Section 2.7(e)

  AZPB Agreement   Section 2.2(m)

  Bonneville Assumed Obligations   Section 2.4(c)

  Bonneville Benefit Plan   Section 4.15(a)

  Bonneville Boot Payment   Section 2.5(b)

  Bonneville Cap   Section 9.2(b)

  Bonneville Entities   Preamble

  Bonneville Entities’ Loss   Section 9.2(a)

  Bonneville FCC Licenses   Section 4.6(a)

  Bonneville Holding   Preamble

  Bonneville Intellectual Property   Section 2.1(b)(iv)

  Bonneville International   Preamble

  Bonneville Leased Real Property   Section 4.9(b)

  Bonneville Real Property Lease   Section 4.9(b)

  Bonneville Station Agreements   Section 2.1(b)(iii)

  Bonneville Threshold   Section 9.2(b)

  CERCLA   Section 3.18(f)

  Chicago TBA   Recitals

  Chicago Transition Services Agreement   Section 5.23(b)

  Closing   Section 8.1

  Closing Date   Section 8.1

  Collection Period   Section 2.8(a)

  Commitments   Section 7.10(a)(ii)

  Dispute Notice   Section 2.7(d)

  Emmis   Section 5.15

  Emmis Assumed Obligations   Section 2.3(v)

  Emmis Benefit Plan   Section 3.15(a)

  Emmis Cap   Section 9.3(b)

  Emmis Entities   Preamble

  Emmis Entities’ Loss   Section 9.3(a)

  Emmis FCC Licenses   Section 3.6(a)

  Emmis Intellectual Property   Section 2.1(a)(v)

  Emmis License   Preamble

  Emmis Operating   Preamble

  Emmis Leased Real Property   Section 3.9(d)

  Emmis Owned Real Property   Section 3.9(d)

  Emmis Real Property   Section 2.1(a)(ii)

  Emmis Real Property Lease   Section 3.9(c)

  Emmis Station Agreements   Section 2.1(a)(iv)

  Emmis Stations   Recitals

  Emmis Stations Statements   Section 3.11

  Emmis Threshold   Section 9.3(b)

  Excluded Assets   Section 2.2

  FTC   Section 3.22

  Final Proration Notice   Section 2.7(d)

7



--------------------------------------------------------------------------------



 



         

  HSR Act   Section 5.3

  HSR Filings   Section 5.3

  Indemnified Party   Section 9.4(a)

  Indemnifying Party   Section 9.4(a)

  John Hancock Sublicense Agreement   Section 5.24

  KKLT   Recitals

  KMVP   Recitals

  KTAR   Recitals

  KTAR Easements   Section 3.9(c)

  KTAR Easement Agreements   Section 3.9(c)

  Multiemployer Plan   Section 3.15(c)

  Multi-Station Agreement   Section 5.18(a)

  Noncompete Payment   Section 5.19(b)

  Phoenix TBA   Recitals

  Phoenix Transition Services Agreement   Section 5.23(a)

  Preliminary Adjustment Report   Section 2.7(d)

  Retained Receivables   Section 2.8(a)

  South Mountain Sublicense Agreement   Section 5.21

  Survival Period   Section 9.1

  WLUP   Recitals

  WLUP Auxiliary Antenna Option Agreement   Section 5.22

  WLUP Statements   Section 4.11

ARTICLE II.
EXCHANGE OF ASSETS

2.1 Description of Exchange Assets.

     (a) Emmis Assets. Upon and subject to the terms and conditions of this
Agreement and as set forth in Section 2.5, and except to the extent already
effected pursuant to the Phoenix TBA, the Emmis Entities will assign, transfer
and convey to the Bonneville Entities all of the Emmis Entities’ right, title
and interest in, to and under the Emmis Assets, which will include any right,
title and interest in, to and under the following assets and properties of the
Emmis Entities:

          (i) Tangible Personal Property. All transmitter equipment and
transmission lines, antennas and other broadcast equipment and related spare
parts used or held for use principally in the operation of any of the Emmis
Stations (including the tower, community antenna, and transmitter building used
by KKLT and KKFR on South Mountain, Phoenix, Arizona, but excluding any
transmitter equipment, transmission lines, or broadcast equipment used or held
for use principally in the operation of radio station KKFR); all studio
equipment, office equipment, office furniture, fixtures, rolling stock,
materials and supplies, inventories, spare parts and other tangible personal
property, including all promotional, sales, marketing and format-specific
programming materials, supplies, inventories and property, used or held for use
principally in the operation of any of the Emmis Stations; all computer hardware
and software used or held for use principally in the operation of any Emmis
Station’s traffic, automation,

8



--------------------------------------------------------------------------------



 



continuity, information technology (network, email, print, file, etc.) and
office business systems; all personal and notebook computers (and the software
and content thereon) used by those employees of the Emmis Stations hired by
Bonneville International pursuant to the Phoenix TBA; the tangible personal
property otherwise listed on Schedule 3.8; and in each case, such modifications,
replacements, improvements and additional items, and subject to such deletions,
made between the date of this Agreement and the Closing Date with respect to the
foregoing tangible personal property of the Emmis Entities in compliance with
this Agreement and the Phoenix TBA.

          (ii) Real Property. The real property listed on Schedule 3.9 for the
Emmis Stations, including in each case the Emmis Entity’s interest in all
structures, fixtures and improvements on such real property, all easements or
other appurtenances for the benefit of such real property; and such additional
fixtures, improvements and interests in real property made or acquired between
the date of this Agreement and the Closing Date and used or held for use by the
Emmis Entities principally in the operation of any Emmis Station (collectively,
the “Emmis Real Property”).

          (iii) Permits. The FCC Licenses and all other governmental permits,
licenses and authorizations (including any renewals, extensions, amendments or
modifications thereof or applications therefor) that are listed on Schedule 3.6,
and any other governmental permits, licenses or authorizations, whether now held
or subsequently obtained on or before the Closing Date, that are necessary for
or principally related to the operation of any Emmis Station.

          (iv) Station Agreements. All contracts, leases (including, but not
limited to, real estate leases, use licenses, or occupancy agreements),
agreements, commitments and other arrangements, and any amendments or
modifications, used or held for use in the operation of the Emmis Stations as of
the date of this Agreement (including, but not limited to, those listed on
Schedules 3.7(a), 3.7(b) or 3.9 unless expressly designated as an “excluded”
Station Agreement on such Schedules), or made or entered into by any Emmis
Entity between the date of this Agreement and the Closing Date in compliance
with this Agreement and the Phoenix TBA and used or held for use in the
operation of any Emmis Station (collectively, the “Emmis Station Agreements”).

          (v) Intellectual Property. All trade names, trademarks, service marks,
copyrights, patents, jingles, slogans, symbols, logos, the applicable call
letters, telephone numbers (to the extent transferable), internet addresses,
email addresses, websites and domain names, web-site content, inventions, and
any other proprietary material, process, trade secret or trade right principally
used in the operation of any Emmis Station, and all registrations, applications
and licenses for any of the foregoing, including, without limitation, those set
forth on Schedule 3.10; and any additional such items acquired between the date
of this Agreement and the Closing Date and used or held for use principally in
the operation of any Emmis Station; and all goodwill associated with any of the
foregoing, if any (collectively, the “Emmis Intellectual Property”).

          (vi) Records. The originals or true and complete copies of all of the
books, records, accounts, files, logs, ledgers, journals, data, plans, maps,
engineering records, technical

9



--------------------------------------------------------------------------------



 



drawings and FCC applications principally pertaining to, or principally used or
held for use in, the operation of any Emmis Station, including, but not limited
to, computer-readable disk or tape copies of any of such items stored on
computer disks or tapes.

          (vii) Miscellaneous Assets. Any other tangible or intangible assets,
properties or rights of any kind or nature not otherwise described above in this
Section 2.1(a) and now or before the Closing owned or used or held for use
principally in connection with the operation of any Emmis Station.

     (b) Bonneville Assets. Upon and subject to the terms and conditions of this
Agreement and as set forth in Section 2.5, and except to the extent already
effected pursuant to the Chicago TBA, the Bonneville Entities will assign,
transfer and convey to the Emmis Entities all of the Bonneville Entities’ right,
title and interest in, to and under the Bonneville Assets, which will include
any right, title and interest in, to and under the following assets and
properties of the Bonneville Entities:

          (i) Tangible Personal Property. That certain studio equipment
identified on Schedule 2.1(b)(i); all rolling stock, transmitter equipment and
related spare parts, and transmission lines used or held for use principally in
the operation of WLUP; all promotional, sales, marketing and format-specific
programming materials, supplies, inventories, and property of that type used or
held for use principally in the operation of WLUP; all personal and notebook
computers (and the software and content thereon) used by those employees of WLUP
hired by Emmis Operating pursuant to the Chicago TBA; and in each case, such
modifications, replacements, improvements and additional items, and subject to
such deletions, made between the date of this Agreement and the Closing Date
with respect to the foregoing tangible personal property of WLUP in compliance
with this Agreement and the Chicago TBA.

          (ii) Permits. The FCC Licenses and all other governmental permits,
licenses and authorizations (including any renewals, extensions, amendments or
modifications thereof or applications therefor) that are listed on Schedule 4.6,
and any other governmental permits, licenses or authorizations, whether now held
or subsequently obtained on or before the Closing Date, that are necessary for
or principally related to the operation of WLUP.

          (iii) Station Agreements. All contracts, leases (including, but not
limited to, real estate lease, use licenses or occupancy agreements),
agreements, commitments and other arrangements, and any amendments or
modifications, used or held for use in the operation of WLUP as of the date of
this Agreement (including, but not limited to, those listed on Schedules 4.7(a),
4.7(b), or 4.9 unless expressly designated as an “excluded” Station Agreement on
such Schedules), or made or entered into by a Bonneville Entity between the date
of this Agreement and the Closing Date in compliance with this Agreement and the
Chicago TBA and used or held for use in the operation of WLUP (collectively, the
“Bonneville Station Agreements”).

          (iv) Intellectual Property. All trade names, trademarks, service
marks, copyrights, patents, jingles, slogans, symbols, logos, the applicable
call letters, telephone numbers (to the extent transferable), internet
addresses, email addresses, website and domain names, web-site content,
inventions, and any other proprietary material, process, trade secret or

10



--------------------------------------------------------------------------------



 



trade right principally used by the Bonneville Entities in the operation of
WLUP, and all registrations, applications and licenses for any of the foregoing,
including, without limitation, those set forth on Schedule 4.10; any additional
such items acquired between the date of this Agreement and the Closing Date and
used or held for use principally in the operation of WLUP; and all goodwill
associated with any of the foregoing, if any (collectively, the “Bonneville
Intellectual Property”).

          (v) Records. The originals or true and complete copies of all of the
books, records, accounts, files, logs, ledgers, journals, data, plans, maps,
engineering records, technical drawings and FCC applications principally
pertaining to, or principally used or held for use in, the operation of WLUP,
including, but not limited to, computer-readable disk or tape copies of any of
such items stored on computer disks or tapes.

          (vi) Miscellaneous Assets. That portion of Bonneville International’s
membership interest in FM Broadcasters, LLC relating to WLUP (a 12.5% interest);
and any other intangible assets, properties or rights of any kind or nature not
otherwise described above in this Section 2.1 (b) and now or before the Closing
owned or used or held for use principally in connection with the operation of
such Station, including but not limited to all goodwill of such Station, if any.

     (c) For purposes of this Section 2.1 and Section 2.2, when used with
respect to the identification of any asset of any Station or Stations, the
phrase “used or held for use principally”, means that such asset has been used
or is held for use in the operation of such Station or Stations (individually or
collectively) in greater part or other appropriate measure than any station or
stations not being sold pursuant to this Agreement.

     2.2 Excluded Assets.

     Notwithstanding any provision of this Agreement to the contrary, the
Exchange Assets of each Transferring Party will not include the following assets
or property (the “Excluded Assets”):

     (a) Any and all cash, bank deposits and other cash equivalents,
certificates of deposit, securities, cash deposits made on behalf of any Station
of the Transferring Party to secure contract obligations (except to the extent
the Transferring Party receives a credit therefor in determining the Adjustment
Amount under Section 2.7), and all accounts receivable (other than non-cash
receivables under Trade Agreements of the Transferring Party) for services
performed or for goods sold or delivered by any Station of the Transferring
Party prior to the Closing Date;

     (b) All rights and claims of the Transferring Party whether mature,
contingent or otherwise, against third parties with respect to, or which are
made under or pursuant to, other Excluded Assets of the Transferring Party or
which relate to the period prior to the Closing;

     (c) All prepaid expenses of the Transferring Party (and rights arising
therefrom or related thereto) except to the extent the Transferring Party is
given a credit therefor in determining the Adjustment Amount under Section 2.7;

11



--------------------------------------------------------------------------------



 



     (d) All Benefit Plans of the Transferring Party, except for (i) any
employee benefit specified and required to be provided to any employee of the
Transferring Party at its Station or Stations under any written employment
agreement (excluding, however, any such employee benefit generally provided by
the Transferring Party to its employees at its Station or Stations), and (ii)
any severance benefit required to be provided under any severance agreement,
provided that, in each case, such employment agreement or severance agreement is
expressly and individually included pursuant to the TBAs or this Agreement as a
Transferring Party’s Station Agreement to be assigned to and assumed by the
Recipient Party;

     (e) All Tax Returns (and supporting materials), and all claims of the
Transferring Party with respect to any Tax refunds, relating to any Station of
the Transferring Party;

     (f) All of the Transferring Party’s rights under or pursuant to this
Agreement, the Chicago TBA, the Phoenix TBA, or any other rights in favor of the
Transferring Party pursuant to the other Documents;

     (g) All loan agreements, letters of credit and other instruments evidencing
indebtedness for borrowed money;

     (h) All contracts of insurance, all coverages and proceeds thereunder and
all rights in connection therewith, including, without limitation, rights
arising from any refunds due with respect to insurance premium payments to the
extent they relate to such insurance policies;

     (i) All tangible personal property disposed of or consumed between the date
of this Agreement and the Closing Date in accordance with and pursuant to the
terms and provisions of this Agreement;

     (j) The Transferring Party’s corporate minute books, ownership transfer
records and other entity records, and any records relating to other Excluded
Assets of the Transferring Party and to Liabilities of the Transferring Party
other than the Recipient Party’s Assumed Obligations;

     (k) All shares of capital stock, partnership interests, interests in
limited liability companies or other equity interest, including, but not limited
to, any options, warrants or voting trusts relating thereto which are owned by
the Transferring Party and not expressly specified in Section 2.1;

     (l) In the case of WLUP, (i) Bonneville International’s lease of office and
studio space for WLUP in the John Hancock Center in Chicago, Illinois and any
other Station Agreement expressly designated on Schedules 4.7(a), 4.7(b) or 4.9
as “excluded”; (ii) all rights to the name “Bonneville” and any logo or
variation of, and goodwill associated with, such name; (iii) any right to place
or use any antenna, transmitter or other equipment on or in the AON Building in
Chicago, Illinois, except as provided under the WLUP Auxiliary Antenna Option
Agreement; (iv) the prior WLUP employees identified on Schedule 2.2(l); (v) any
Bonneville Entity tangible assets not described in Section 2.1(b), including but
not limited to any studio or

12



--------------------------------------------------------------------------------



 



office equipment and related spare parts, furniture or fixtures not identified
on Schedule 2.1(b)(i); (vi) any items of financial, accounting, management
information and network software; (vii), any computer hardware or software
systems used in the hosting and operation of WLUP’s website or traffic,
automation, continuity, information technology (network, email, print, file,
etc.) and office business systems; and (viii) any Bonneville Entity intangible
property used or held for use principally in connection with the Bonneville
Excluded Assets;

     (m) In the case of the Emmis Stations: (i) the employees, items of
financial, accounting, management information and network software, remote
pick-up (RPU), studio/transmitter link (STL), FCC Licenses, and other items, as
each is identified on Schedule 2.2(m); (ii) those assets used or held for use
principally in the operation of KKFR (i.e., not used or held for use principally
for the operation of the Emmis Stations collectively or individually when
compared to the use, or the holding for use, of such assets in the operation of
KKFR) or used or held for use principally by the employees of KKFR (i.e., not
used or held for use principally by the employees of the Emmis Stations
collectively or individually when compared to the use, or the holding for use,
of such assets by the employees of KKFR collectively or individually); (iii) any
computer hardware or software systems used in the hosting and operation of the
Emmis Stations’ websites; (iv) Microsoft software licenses; (v) any Emmis
Station Agreement (except for the Amended and Restated Broadcast Agreement,
dated June 30, 2004, between Emmis Operating and AZPB Limited Partnership
relating to the Arizona Diamondbacks the (“AZPB Agreement”), the Broadcast
Rights Agreement (Phoenix Suns/KTAR), dated January 21, 1991, by and between
Pulitzer Broadcasting Company and Phoenix Suns Limited Partnership, as amended
July 11, 1995, and the Advertising, Promotion and Broadcasting Agreement
(Phoenix Mercury/KMVP), dated February 18, 2003, by and between Emmis
Communications, Inc. and Phoenix Arena Sports Limited Partnership, as amended on
May 16, 2003) to the extent requiring the broadcast of advertising for casinos,
casino operations or lotteries, and any other Station Agreement expressly
designated on Schedules 3.7(a), 3.7(b) or 3.9 as “excluded;” (vi) any Emmis
Entity intangible property used or held for use principally in connection with
the Emmis Excluded Assets, and (vii) all rights to the name “Emmis” and any logo
or variation of, and goodwill associated with, such name; and

     (n) Each Station Agreement relating to any Transferring Party’s Station
that is either (i) required to be listed, but is not listed, on the Transferring
Party’s Schedules to this Agreement and that is subsequently rejected by the
Recipient Party pursuant to Section 5.16(a), or (ii) entered into by the
Transferring Party on or after the date of this Agreement without the consent of
the Recipient Party in violation of the terms and provisions of this Agreement,
including but not limited to the covenants set forth in Section 5.1, unless the
Recipient Party elects in its discretion that such Station Agreement will be
assigned to and assumed by the Recipient Party pursuant to this Agreement.

     (o) Proprietary information of the Transferring Party unrelated to its
Station(s) that is stored on any personal or notebook computer constituting an
Exchange Asset, it being agreed that the Transferring Party will be entitled to
remove or delete any such information prior to the Closing.

13



--------------------------------------------------------------------------------



 



     2.3 Emmis Entities’ Assumption of Liabilities.

     (a) To the extent not already assumed pursuant to the Chicago TBA, Emmis
Operating will at the Closing assume and agree to pay, discharge and perform the
following Liabilities of the Bonneville Entities:

     (i) All Liabilities arising under all Bonneville Station Agreements and the
Permits (excluding the Bonneville FCC Licenses) assigned and transferred to the
Emmis Entities in accordance with this Agreement to the extent such Liabilities
arise during and relate to any period on or after the Closing Date (excluding,
however, any Liability arising from or under (A) the breach of any Bonneville
Station Agreement by reason of its assignment to the Emmis Entities without a
required consent, (B) any other breach or default by any Bonneville Entity upon
or prior to the Closing under any Bonneville Station Agreement unless caused by
any Emmis Entity’s action or failure to perform under the Chicago TBA, or
(C) any Bonneville Station Agreement to the extent relating to the use of any
item of property unless possession of such item, and ownership or the right to
use of such item in accordance with the terms of such Bonneville Station
Agreement, are conveyed to an Emmis Entity as part of the Bonneville Assets).

     (ii) Other Liabilities of the Bonneville Entities to the extent, and only
to the extent, the amount thereof is properly included as a credit to the Emmis
Entities in calculating the Adjustment Amount for WLUP pursuant to Section 2.7.

     (b) Emmis License will at the Closing assume and agree to pay, discharge
and perform when due the Liabilities arising under the Bonneville FCC Licenses
assigned and transferred to Emmis License in accordance with this Agreement to
the extent such Liabilities arise during and relate to any period on or after
the Closing Date (excluding, however, any Liability arising from any breach or
default by any Bonneville Entity upon or prior to the Closing under the
Bonneville FCC Licenses unless caused by any Emmis Entity’s action or failure to
perform under the Chicago TBA).

     (c) The Liabilities assumed by the Emmis Entities under this Section 2.3
are collectively referred to herein as the “Emmis Assumed Obligations.”

     (d) Except for the Emmis Assumed Obligations, the Emmis Entities will not
assume or in any manner be liable for any Liabilities of either Bonneville
Entity of any kind or nature, all of which each Bonneville Entity will pay,
discharge and perform when due; provided, however, that the Bonneville Entities
will have the right to contest in good faith any Liability of the Bonneville
Entities.

     2.4 Bonneville Entities’ Assumption of Liabilities.

     (a) To the extent not already assumed pursuant to the Phoenix TBA,
Bonneville International will at the Closing assume and agree to pay, discharge
and perform the following Liabilities of the Emmis Entities:

14



--------------------------------------------------------------------------------



 



     (i) All Liabilities arising under all Emmis Station Agreements and the
Permits (excluding the Emmis FCC Licenses) assigned and transferred to the
Bonneville Entities in accordance with this Agreement to the extent such
Liabilities arise during and relate to any period on or after the Closing Date
(excluding, however, any Liability arising from or under (A) any Emmis Station
Agreement to the extent relating to the broadcast of advertising for casinos,
casino operations or lotteries other than as required under the Amended and
Restated Broadcast Agreement, dated June 30, 2004, between Emmis Operating and
AZPB Limited Partnership relating to the Arizona Diamondbacks, the Broadcast
Rights Agreement (Phoenix Suns/KTAR), dated January 21, 1991, by and between
Pulitzer Broadcasting Company and Phoenix Suns Limited Partnership, as amended
July 11, 1995, and the Advertising, Promotion and Broadcasting Agreement
(Phoenix Mercury/KMVP), dated February 18, 2003, by and between Emmis
Communications, Inc. and Phoenix Arena Sports Limited Partnership, as amended on
May 16, 2003, (B) the breach of any Emmis Station Agreement by reason of its
assignment to either Bonneville Entity without a required consent, (C) any other
breach or default by any Emmis Entity upon or prior to the Closing under any
Emmis Station Agreement unless caused by any Bonneville Entity’s action or
failure to perform under the Phoenix TBA, or (D) any Emmis Station Agreement to
the extent relating to the use of any item of property unless possession of such
item, and ownership or the right to use of such item in accordance with the
terms of such Emmis Station Agreement, are conveyed to a Bonneville Entity as
part of the Emmis Assets).

     (ii) Other Liabilities of the Emmis Entities to the extent, and only to the
extent, the amount thereof is properly included as a credit to the Bonneville
Entities in calculating the Adjustment Amount for the Emmis Stations pursuant to
Section 2.7.

     (b) Bonneville Holding will at the Closing assume and agree to pay,
discharge and perform when due the Liabilities arising under the Emmis FCC
License Assets assigned and transferred to Bonneville Holding in accordance with
this Agreement to the extent such Liabilities arise during and relate to any
period on or after the Closing Date (excluding, however, any Liability arising
from any breach or default by any Emmis Entity upon or prior to the Closing
under the Emmis FCC Licenses unless caused by any Bonneville Entity’s action or
failure to perform under the Phoenix TBA).

     (c) The Liabilities assumed by the Bonneville Entities under this
Section 2.4 are collectively referred to herein as the “Bonneville Assumed
Obligations.”

     (d) Except for the Bonneville Assumed Obligations, the Bonneville Entities
will not assume or in any manner be liable for any Liabilities of any Emmis
Entity of any kind or nature, all of which each Emmis Entity will pay, discharge
and perform when due; provided, however, that the Emmis Entities will have the
right to contest in good faith any Liability of the Emmis Entities.

15



--------------------------------------------------------------------------------



 



     2.5 Exchange of Assets; Boot and Noncompete Payments.

     (a) In consideration of the Bonneville Entities’ conveyance of the
Bonneville Assets to the Emmis Entities, the Bonneville Entities’ payment of
$66,000,000 and the Bonneville Entities’ assumption of the Bonneville Assumed
Obligations, the Emmis Entities agree that, to the extent not already effected
pursuant to the Phoenix TBA, at the Closing, (i) Emmis Operating will assign,
transfer and convey to Bonneville International, free and clear of any Liens
other than Permitted Liens, and Bonneville International will acquire and accept
from Emmis Operating, all right, title and interest of Emmis Operating in, to
and under all Emmis Operating Assets, and (ii) Emmis License will assign,
transfer and convey to Bonneville Holding, free and clear of any Liens other
than Permitted Liens, and Bonneville Holding will acquire and accept from Emmis
License, all right, title and interest of Emmis License in, to and under all
Emmis FCC Licenses.

     (b) In consideration of the Emmis Entities’ conveyance of the Emmis Assets
to the Bonneville Entities and the Emmis Entities’ assumption of the Emmis
Assumed Obligations, the Bonneville Entities agree that at the Closing, (i) to
the extent not already effected pursuant to the Chicago TBA, (A) Bonneville
International will assign, transfer and convey to Emmis Operating, free and
clear of any Liens other than Permitted Liens, and Emmis Operating will acquire
and accept from Bonneville International, all right, title and interest of
Bonneville International in, to and under all Bonneville Operating Assets, and
(B) Bonneville Holding will assign, transfer and convey to Emmis License, free
and clear of any Liens other than Permitted Liens, and Emmis License will
acquire and accept from Bonneville Holding, all right, title and interest of
Bonneville Holding in, to and under all Bonneville FCC Licenses; and (ii) the
Bonneville Entities will pay $66,000,000 (the “Bonneville Boot Payment”) to the
Emmis Entities.

     (c) At the Closing, the Bonneville Entities will pay the Noncompete Payment
to the Emmis Entities.

     (d) The Bonneville Boot Payment and the Noncompete Payment will be paid by
wire transfer of immediately available funds pursuant to wire instructions
specified by written notice from the Emmis Entities to the Bonneville Entities
at least three (3) days prior to the Closing Date.

     2.6 Asset Values and 1031 Schedules.

     (a) The parties agree that the fair market value of the Emmis Assets is
$194,000,000, and the fair market value of the Bonneville Assets is
$128,000,000.

     (b) Within 30 days after execution of this Agreement, for the benefit of
the other Party’s information, the Emmis Entities and Bonneville Entities will
exchange their respective proposed schedules setting forth the respective Emmis
Operating Assets and Bonneville Operating Assets in each “exchange group” and
“residual group” (as each such term is defined in Treas. Reg. Section
1.1031(j)-1(b)(2)) for their reciprocal like-kind exchange as contemplated by
this Agreement.

16



--------------------------------------------------------------------------------



 



     (c) No Party makes any representation, warranty or guaranty with respect to
the tax consequences of any other Party arising from the transactions
contemplated by this Agreement.

     2.7 Proration Adjustment.

     (a) As of 12:01 a.m. local time on the Closing Date, all operating income
(meaning all operating revenues less all operating expenses as such amounts are
calculated in compliance with GAAP applied in each case in a manner consistent
with the preparation of the Transferring Party’s financial statements previously
furnished to the Recipient Party) for each Station will be adjusted and
allocated, in each case between the Transferring Party and the Recipient Party,
and an adjustment will be made as provided in this Section to the extent
necessary to reflect the principle that all operating revenue and operating
expenses attributable to the operation of each Station on or before the date
preceding the Closing Date will be for the account of the corresponding
Transferring Party, and all operating revenue and operating expenses
attributable to the operation of each Station on and after the Closing Date will
be for the account of the corresponding Recipient Party. This Section 2.7 will
only apply to the extent the applicable proration or adjustment is not addressed
by the provisions included in Section 4.5 of the Chicago TBA in the case of
WLUP, or Section 4.5 of the Phoenix TBA in the case of the Emmis Stations. The
net adjustment amount determined in accordance with this Section with respect to
the Emmis Stations, and the separate net amount determined in accordance with
this Section with respect to WLUP, are each referred to as an “Adjustment
Amount”. Notwithstanding the foregoing, (i) the monthly fixed fee or personnel
service payments required to be paid under either TBA, and (ii) depreciation of
property, plant and equipment, amortization of definite-lived intangibles, and
impairment charges, if any, relating to goodwill and FCC licenses, will not be
taken into account in determining the Adjustment Amount with respect to any
Station.

     (b) Without limiting the generality of foregoing Subsection (a):

     (i) The Transferring Party will receive a credit for the unapplied portion,
as of the Closing, of the security deposits made by the Transferring Party under
those Stations Agreements assumed by the Recipient Party at the Closing in
accordance with Section 2.3 or 2.4.

     (ii) An adjustment and proration will be made in favor of the Transferring
Party for the amount, if any, of prepaid expenses, the benefit of which accrues
to the Recipient Party, and other current assets acquired by the Recipient Party
which are paid by the Transferring Party to the extent such prepaid expenses and
other current assets relate to the period after the Closing, provided that the
credit given the Transferring Party for each prepaid expense will not exceed an
amount commensurate with the benefit therefrom to be received by the Recipient
Party after the Closing.

     (iii) FCC regulatory fees applicable to the Emmis Stations or WLUP will be
prorated.

17



--------------------------------------------------------------------------------



 



     (iv) Emmis Operating will receive a credit $50,000 at Closing for amounts
to be applied by Emmis Operating to obtain from the landlord of the John Hancock
Center the services of or access to an emergency power generator for the WLUP
transmitter equipment located in the John Hancock Center. Such credit shall be
reversed (and paid back to Bonneville International) in the event and to the
extent that Emmis Operating does not pay $50,000 or more to obtain such services
or access within two (2) years after the Closing Date.

     (v) To the extent Bonneville International has not yet made the proration
payment in connection with the AZPB Agreement pursuant to the Phoenix TBA,
Bonneville International agrees to make such payment ($4,642,857.14) at Closing
(subject to such subsequent proration adjustments as contemplated under the
Phoenix TBA to the extent such payment ultimately results in an overpayment by
Bonneville International).

     (vi) The Recipient Party will receive a credit for any real property taxes
to the extent assessed for and allocable to any period prior to Closing and
unpaid as of Closing (whether then due or not).

     (c) To the extent not inconsistent with the express provisions of this
Agreement, the allocations made pursuant to this Section will be calculated in
compliance with GAAP, except materiality limitations or qualifications under
GAAP.

     (d) Within sixty (60) days after the Closing Date, each Transferring Party
will provide the Recipient Party with a statement setting forth a detailed
computation of the Transferring Party’s reasonable and good faith estimate of
the Adjustment Amount as of the Closing Date with respect the Transferring
Party’s Station or Stations (each, a “Preliminary Adjustment Report”). If the
Adjustment Amount reflected on the Preliminary Adjustment Report is a credit to
the Recipient Party, the Transferring Party will pay the Recipient Party the
amount of the preliminary Adjustment Amount within five (5) business days of
receipt of such Preliminary Adjustment Report, and if the Adjustment Amount
reflected on the Preliminary Adjustment Report is a charge to the Recipient
Party, the Recipient Party will pay the Transferring Party the amount of such
preliminary Adjustment Amount within five (5) business days of receipt of such
Preliminary Adjustment Report. Within ninety (90) days after the Closing Date,
each Recipient Party will deliver to the Transferring Party in writing and in
reasonable detail a good faith final determination of the Adjustment Amount
determined as of the Closing Date with respect to the Station or Stations
transferred by the Transferring Party (“Final Proration Notice”). The
Transferring Party will assist the Recipient Party in making such determination,
and the Recipient Party will provide the Transferring Party with reasonable
access to the properties, books and records relating to the applicable Station
or Stations for the purpose of determining the applicable Adjustment Amount. The
Transferring Party will have the right to review the computations and workpapers
used in connection with the Recipient Party’s preparation of the Adjustment
Amount. If the Transferring Party disagrees with the amount of the Adjustment
Amount determined by the Recipient Party as set forth in its Final Proration
Notice, the Transferring Party will so notify the Recipient Party in writing
(the “Dispute Notice”) within thirty (30) days after the date of receipt of the
Recipient Party’s Final Proration Notice,

18



--------------------------------------------------------------------------------



 



specifying in detail each item in dispute. If the Recipient Party does not
receive a Dispute Notice within such 30-day period, then within five
(5) business days after expiration of such 30-day period, the Transferring Party
will pay to the Recipient Party or the Recipient Party shall pay to the
Transferring Party, as the case may be, an amount equal to the difference
between (i) the Adjustment Amount set forth in the Recipient Party’s Final
Proration Notice and (ii) the preliminary Adjustment Amount indicated in the
Preliminary Adjustment Report. After the receipt of any Dispute Notice, the
Recipient Party and the Transferring Party will negotiate in good faith to
resolve any disagreements regarding the applicable Adjustment Amount. If
agreement is reached within thirty (30) days after the Recipient Party’s receipt
of the Dispute Notice, then within five (5) business days after reaching such
agreement, the Transferring Party will pay to the Recipient Party or the
Recipient Party will pay to the Transferring Party, as the case may be, an
amount equal to the difference between (i) the agreed Adjustment Amount and
(ii) the preliminary Adjustment Amount indicated in the applicable Preliminary
Adjustment Report. Any payment under this Section 2.7(d) will be made as
provided in Section 2.7(g). If agreement is not reached within such 30-day
period with respect to a disputed Adjustment Amount, then the dispute
resolutions of Section 2.7(e) will apply.

     (e) If the Transferring Party and its auditors and the Recipient Party and
its auditors do not, within the 30-day period specified in Section 2.(d), reach
an agreement on an Adjustment Amount, then Parties will ask
PricewaterhouseCoopers, LLP (the “Arbitrating Firm”) to resolve the disputed
items. The Recipient Party and the Transferring Party will each inform the
Arbitrating Firm in writing as to their respective positions concerning the
disputed Adjustment Amount, and each will make readily available to the
Arbitrating Firm any books and records and work papers relevant to the
preparation of such firm’s computation of the disputed Adjustment Amount. The
Arbitrating Firm will be instructed to complete its analysis within thirty
(30) days from the date of its engagement and upon completion to inform the
parties in writing of its own determination of the resolution of the disputed
Adjustment Amount and the basis for its determination. Any determination by the
Arbitrating Firm in accordance with this Section will be final and binding on
the parties for purposes of this Section. The fees and expenses of the
Arbitrating Firm shall be borne equally by the Transferring Party and the
Recipient Party. Within five (5) business days after the Arbitrating Firm
delivers to the parties its written determination of the resolution of the
disputed Adjustment Amount, the Transferring Party will pay to the Recipient
Party, or the Recipient Party will pay to the Transferring Party, as the case
may be, an amount equal to the difference between (i) such Adjustment Amount as
determined by the Arbitrating Firm and (ii) the preliminary Adjustment Amount
indicated in the applicable Preliminary Adjustment Report. Any such payment will
be made as provided in Section 2.7.

     (f) Notwithstanding the foregoing, if, at any time after payment is made
under this Section 2.7 based upon a final Adjustment Amount determined in
accordance with the preceding provisions of this Section, a Party identifies any
additional item for which adjustment should have been made under this
Section 2.7, such Party shall notify the other Party of each such item, and each
Party shall then cooperate as reasonably requested by the other Party in
determining, and effecting any payment or refund required to reconcile with, the
Adjustment Amount as further revised in accordance with this Section 2.7.

19



--------------------------------------------------------------------------------



 



     (g) Each payment required under Section 2.7(d)-(f) will be paid by wire
transfer in immediately available funds to the account of the payee at a
financial institution in the United States. Any payment not received by the
payee on or before the applicable due date under Section 2.7(d)-(f) will bear
interest from such due date until paid in full at a rate per annum equal to the
prime rate in effect on such due date (as published in the Money Rates column of
the Eastern Edition of The Wall Street Journal) plus three percent (3%).

     2.8 Accounts Receivable.

     (a) To the extent a Transferring Party’s accounts receivables (the
“Retained Receivables”) are not already collected under the Chicago TBA with
respect to WLUP and the Phoenix TBA with respect to the Emmis Stations, the
Recipient Party shall continue the collections for the remainder of the
Collection Period (as defined in the applicable TBA). Each Recipient Party will,
without charge to the Transferring Party, use its usual and customary procedures
(which may include referral to a collection agency) to collect the Retained
Receivables as the Transferring Party’s agent (but Recipient Party will not have
any fiduciary obligations with respect thereto) for collection, provided that
(i) the Recipient Party will not be required to commence litigation, employ
legal counsel or make any other extraordinary collection efforts, and (ii) the
Recipient Party’s obligation to act as the Transferring Party’s agent in the
collection of the Retained Receivables will terminate upon expiration of the
Collection Period. For the purpose of determining amounts collected by the
Recipient Party with respect to the Retained Receivables of the Transferring
Party, each payment by an account debtor will be applied to the older or oldest
accounts receivable of such account debtor unless the account debtor in writing
(a copy of which the Recipient Party will provide to the Transferring Party)
identifies such an account as being in dispute and directs that a particular
payment be applied to a specific newer account receivable.

     (b) The Recipient Party shall promptly (but in no event more than three
(3) business days after receipt) deliver to the Transferring Party the original
checks, or deposit all collections, received by the Recipient Party on account
of the Retained Receivable into a bank account designated by the Transferring
Party under the applicable TBA. The Recipient Party shall deliver a monthly
accounting of such collections and deposits to the Transferring Party by the 5th
business day following the last day of the month of collection. A Recipient
Party will have no right to setoff amounts owed under this Agreement by the
Recipient Party to the Transferring Party against any amounts owed under this
Agreement by such Transferring Party to the Recipient Party.

     (c) No Transferring Party will engage in any collection efforts against
account debtors under its Retained Receivables, except with respect to Retained
Receivables reassigned to the Transferring Party as contemplated under the
applicable TBA.

     (d) A Recipient Party will not, without the Transferring Party’s prior
written consent, compromise or settle for less than full value any of the
Transferring Party’s Retained Receivables unless the Recipient Party pays the
Transferring Party the full amount of any deficiency. A Recipient Party will be
entitled to purchase any Retained Receivable from the Transferring Party for the
full amount thereof at any time during or at the expiration of the

20



--------------------------------------------------------------------------------



 



Collection Period. The Recipient Party shall not be liable to the Transferring
Party for any loss, claim, expense or liability arising in connection with its
collection of the Transferring Party’s Retained Receivables except to the extent
arising as a result of (i) the Recipient Party’s failure to comply with the
terms and provisions of this Section 2.8 or (ii) the Recipient Party’s willful
malfeasance or gross negligence.

     (e) At the end of the Collection Period, each Recipient Party will return
to the Transferring Party all files concerning the collection or attempts to
collect the Retained Receivables of the Transferring Party and the Recipient
Party’s responsibility for the collection of such Retained Receivables will
cease, provided that the Recipient Party will promptly pay over to the
Transferring Party any amounts received with respect to the Retained Receivables
of the Transferring Party after the Collection Period, together with a statement
setting forth the components of such amounts. Any payment not received by the
Party entitled thereto by the payment date specified in Section 2.8(b) will bear
interest from such date until paid in full at a rate per annum equal to the
prime rate in effect on such date plus three percent (3.0%) (as published in the
Money Rates column of the Eastern Edition of The Wall Street Journal).

ARTICLE III.
REPRESENTATIONS AND
WARRANTIES OF THE EMMIS ENTITIES

     The Emmis Entities, jointly and severally, represent and warrant to the
Bonneville Entities as follows:

     3.1 Organization, Good Standing and Requisite Power.

     Each of the Emmis Entities is a limited liability company duly organized,
validly existing and in good standing under the laws of Indiana, and has all
requisite power to own, lease and operate the Emmis Assets and carry on its
business. Emmis Operating is duly licensed, qualified to do business and in good
standing as a foreign entity under the laws of Arizona and Illinois.

     3.2 Authorization and Binding Effect of Documents.

     Each Emmis Entity has all requisite limited liability company power and
authority to enter into this Agreement and the other Documents and to consummate
the transactions contemplated by this Agreement and each of the other Documents.
The execution and delivery of this Agreement and each of the other Documents by
each Emmis Entity (as appropriate) and the consummation by each Emmis Entity of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary limited liability company action (including all necessary member
approvals, if any) on the part of each Emmis Entity. This Agreement has been,
and each of the other Documents at or prior to the Closing will be, duly
executed and delivered by each Emmis Entity. This Agreement constitutes (and
each of the other Documents, when executed and delivered, will constitute) the
valid and binding obligation of each Emmis Entity enforceable against each Emmis
Entity in accordance with its terms except as the enforceability of this
Agreement or of any of the other Documents may be affected by

21



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, or similar laws affecting creditors’ rights generally
and by judicial discretion in the enforcement of equitable remedies.

     3.3 Absence of Conflicts.

     Except as set forth on Schedule 3.3, and except for necessary clearances or
approvals under the HSR Act or the Act, the execution, delivery and performance
by each Emmis Entity of this Agreement and the other Documents, and consummation
by each Emmis Entity of the transactions contemplated hereby and thereby, do not
and will not (i) conflict with or result in any breach of any of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in a
violation of, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, or (v) result in the creation of any Lien upon
the Emmis Assets under, the provisions of the organizational documents of such
Emmis Entity, any indenture, mortgage, lease, loan agreement or other agreement
or instrument to which such Emmis Entity is bound or affected, or any law,
statute, rule, judgment, order, decree or other legal restriction of any
government, governmental agency or court to which such Emmis Entity is subject.

     3.4 Consents.

     Except as set forth on Schedule 3.3, Schedule 3.7(d) and Schedule 3.9, and
except for any necessary clearances or approvals under the HSR Act or the Act,
the execution, delivery and performance by each Emmis Entity of this Agreement
and the other Documents, and consummation by each Emmis Entity of the
transactions contemplated hereby and thereby, do not and will not require the
authorization, consent, approval, exemption, clearance or other action by or
notice or declaration to, or filing with, any court, any administrative or other
governmental body, or any other third party.

     3.5 Emmis Assets; Title.

     (a) The Emmis Assets constitute all of the assets, properties and rights of
every type and description, real, personal and mixed, tangible and intangible,
that are currently used in, material to, or necessary for, the operation of the
Emmis Stations as currently operated and as operated since January 1, 2004, with
the exception of the Emmis Excluded Assets and personnel.

     (b) The representations and warranties of the Emmis Entities regarding
title or rights to FCC Licenses, Emmis Real Property interests and Emmis
Intellectual Property are set forth in Sections 3.6, 3.9 and 3.10. With respect
to all other Emmis Assets, the Emmis Entities own and have good title to, or a
valid lessee’s or licensee’s interest (pursuant to one or more Emmis Station
Agreements included in the Emmis Assets) in, all of such Emmis Assets free and
clear of all Liens except (i) Liens described on Schedule 3.5(b) (which the
Emmis Entities will cause to be released prior to the Closing and released of
record promptly after the Closing) and (ii) Permitted Liens. With respect to
Emmis Assets that are Phoenix TBA Contracts, the representations and warranties
under this Section 3.5(b) are made only as of the end of the day prior to the
Phoenix TBA Effective Date.

22



--------------------------------------------------------------------------------



 



     3.6 Emmis FCC Licenses.

     Except as set forth on Schedule 3.6:

     (a) Emmis License is the valid and legal holder of each of the FCC Licenses
listed on Schedule 3.6 (collectively, the “Emmis FCC Licenses”) free and clear
of all Liens, and except as set forth on Schedule 3.6, any action of the FCC
with respect to each Emmis FCC License is a Final Action with the exception of
the FCC Order. The expiration date of the term of each main Emmis FCC License is
shown on Schedule 3.6.

     (b) The Emmis FCC Licenses (i) are valid and in full force and effect, and
constitute all of the licenses, permits and authorizations used in or required
for the current operation of the Emmis Stations under the Communications Act of
1934, as amended, and the rules, regulations and policies of the FCC thereunder
(collectively, the “Act”), and (ii) constitute all the currently in effect
licenses and authorizations, including amendments and modifications thereto,
issued by the FCC for the operation of the Emmis Stations.

     (c) Other than as set forth in the Emmis FCC Licenses or restrictions
applicable to the radio broadcast industry generally, none of the Emmis FCC
Licenses is subject to any restriction or condition which limits in any material
respect the full operation of the applicable Emmis Station as now conducted, and
as of the Closing Date, none of the Emmis FCC Licenses will be subject to any
restriction or condition which would limit in any material respect the full
operation of such Emmis Station as currently operated and as operated since
January 1, 2004.

     (d) Subject to the Phoenix TBA, each Emmis Station is being operated by
Emmis Operating in all material respects in accordance with the terms and
conditions of the Emmis FCC Licenses and the Act, including but not limited to
those pertaining to RF emissions; and, to the Knowledge of the Emmis Entities,
none of the Emmis Stations is causing material interference to other stations,
or is experiencing material interference from other stations in violation of the
Act.

     (e) No applications, complaints or proceedings are pending or, to the
Knowledge of any Emmis Entity, are threatened which may result in the
revocation, modification, non-renewal or suspension of any of the Emmis FCC
Licenses, the denial of any pending applications, the issuance of any cease and
desist order or the imposition of any material fines, forfeitures or other
administrative actions by the FCC with respect to any Emmis Station or its
operation, other than actions or proceedings affecting the radio broadcasting
industry in general.

     (f) To the Knowledge of each Emmis Entity, the Emmis Entities have complied
in all material respects with all requirements to file registrations, reports,
applications and other documents with the FCC with respect to each Emmis
Station, and all such registrations, reports, applications and documents are
true, correct and complete in all material respects.

     (g) Other than actions or proceedings affecting the radio broadcasting
industry in general or facts relating to the Bonneville Entities, no Emmis
Entity has Knowledge of matters (i) which might reasonably be expected to result
in the adverse modification, suspension or revocation of or the refusal to renew
any of the Emmis FCC Licenses or the imposition of any

23



--------------------------------------------------------------------------------



 



material fines or forfeitures by the FCC against any Emmis Entity, or (ii) which
might reasonably be expected to result in the FCC’s denial or delay of approval
of the assignment to the Bonneville Entities of any Emmis FCC License or the
imposition of any Material Adverse Condition in connection with approval of the
transfer to the Bonneville Entities of any Emmis FCC License.

     (h) There are no unsatisfied or otherwise outstanding citations issued by
the FCC with respect to any Emmis Station or its operation.

     (i) True, complete and accurate copies of all Emmis FCC Licenses material
to the operation of each Emmis Station have been delivered by the Emmis Entities
to the Bonneville Entities.

     (j) Except for the Emmis FCC Licenses and the Emmis Permits identified on
Schedule 3.6, there are no material licenses, permits or authorizations from
governmental or regulatory authorities required for the lawful operation and
conduct of the Emmis Stations as previously and currently operated by the Emmis
Entities.

     3.7 Station Agreements.

     (a) Schedule 3.7(a) lists all Trade Agreements of the Emmis Stations as of
the end of the day prior to the Phoenix TBA Effective Date, and sets forth the
parties thereto, the contracted value of the remaining time required to be
provided from and after the date noted on such Schedule and the contracted value
of the goods or services to be received by Emmis Operating from and after the
date noted on such Schedule. True and complete copies of all such written Trade
Agreements in effect as of such date involving broadcast time of more than
$25,000, and true and accurate summaries of all such Trade Agreements that are
oral, including all related amendments, modifications and supplements, have been
delivered to the Bonneville Entities. Schedule 3.7(a) identifies those Trade
Agreements which relate in part to any station other than an Emmis Station.

     (b) Schedule 3.7(b) lists all the following types of agreements used in or
relating to the operation of each Emmis Station as of the date of this Agreement
(including the Station Agreements assigned under the Phoenix TBA):

     (i) Agreements for sale of broadcast time on such Emmis Station for
monetary consideration that (A) are not terminable by the Emmis Entities without
charge or penalty upon thirty (30) days’ or less prior written notice and
(B) involve broadcast time of more than $25,000;

     (ii) All network affiliation agreements;

     (iii) All sales agency or advertising representation contracts;

     (iv) Each lease of any Emmis Asset (including a description of the property
leased thereunder) other than such agreements not requiring expenditures of more
than

24



--------------------------------------------------------------------------------



 



$25,000 in any calendar year and having a term (after taking into account any
cancellation right of the Emmis Entities without charge or penalty) of one
(1) year or less except for the Emmis Real Property Leases listed on
Schedule 3.9; 1

     (v) All collective bargaining agreements;

     (vi) All severance agreements, employment agreements, talent agreements and
agreements with independent contractors, other than such agreements that (A) do
not provide for any severance payments or benefits, (B) do not require
expenditures of more than $25,000 in any calendar year and (C) have a term
(after taking into account any cancellation right of the Emmis Entities without
charge or penalty) of one (1) year or less;

     (vii) All agreements requiring such Emmis Station or either Emmis Entity to
acquire goods or services exclusively from a single supplier or provider, or
prohibiting such Emmis Station or the owner or operator thereof from providing
certain goods or services to any Person other than a specified Person;

     (viii) All agreements that have a remaining term (after taking into account
any cancellation rights of the Emmis Entities without charge or penalty) of more
than one (1) year or involve a commitment of more than $25,000; and

     (ix) Any other agreement that is material to the business, operations,
financial condition or results of operations of any Emmis Station.

Schedule 3.7(b) also lists those Station Agreements relating in part to any
station other than an Emmis Station. True and complete copies of all the
foregoing Emmis Station Agreements that are in writing, and true and accurate
summaries of all the foregoing Emmis Station Agreements that are oral, including
all amendments, modifications and supplements, have been delivered to the
Bonneville Entities. The Emmis Station Agreements that are not described in
Section 3.7(a) or in the foregoing clauses (i) through (ix) of this
Section 3.7(b) (without regard to the monetary thresholds set forth in
Section 3.7(a) or in such clauses of Section 3.7(b)) do not involve commitments
by parties thereto with an aggregate fair market value of more than $150,000.

     (c) Schedule 3.7(c) lists all of the contracts and agreements used in or
relating to the operation of the Emmis Stations as of the date of this Agreement
to which an Affiliate of any Emmis Entity is a party. True and complete copies
of those in writing have been delivered to the Bonneville Entities, and
summaries of those that are oral are set forth on Schedule 3.7(c).

     (d) Except as set forth on Schedule 3.7(d) and any other Schedule that
relates to any Emmis Station Agreement, with respect to the Emmis Station
Agreements which are, individually or in the aggregate, material to the assets,
business, operations, financial condition or results of operations of an Emmis
Station, (i) such Emmis Station Agreements are valid, binding, in full force and
effect, and enforceable against the relevant Emmis Entity in accordance with
their terms except as the enforceability of such Emmis Station Agreements may be
affected by bankruptcy, insolvency, or similar laws affecting creditors’ rights
generally and by judicial

25



--------------------------------------------------------------------------------



 



discretion in the enforcement of equitable remedies; (ii) neither the Emmis
Entities nor, to the Knowledge of any Emmis Entity, any other party is in
material default under, and no event has occurred which (after the giving of
notice or the lapse of time or both) would constitute a material default under,
or permit termination, modification or acceleration of, any such Emmis Station
Agreements; (iii) neither the Emmis Entities nor any Affiliate of the Emmis
Entities has granted or been granted any material waiver or forbearance with
respect to any such Emmis Station Agreements not reflected in an amendment or
modification; (iv) the Emmis Entities hold the right to enforce and receive the
benefits under all such Emmis Station Agreements, free and clear of Liens (other
than Permitted Liens) but subject to the terms and provisions of each such
agreement; (v) none of the rights of any Emmis Entity or any of its Affiliates
under any such Emmis Station Agreements is subject to termination or
modification as a result of the consummation of the transactions contemplated by
this Agreement; and (vi) except as set forth on Schedule 3.7(a), 3.7(b), or 3.9,
no such Emmis Station Agreement requires the consent or approval by any party to
such agreement for the consummation of the transactions contemplated by this
Agreement. The foregoing to the contrary notwithstanding, with respect to Emmis
Station Agreements that are Phoenix TBA Contracts, the representations and
warranties under this Section 3.7(d) are made only as of the day prior to the
Phoenix TBA Effective Date.

     (e) During the period commencing on the Phoenix TBA Effective Date, no
Emmis Entity has entered into, modified, amended, renewed, extended or
terminated any Emmis Station Agreement to be assigned to and assumed by the
Bonneville Entities pursuant to this Agreement except in accordance with this
Agreement (including Section 5.1).

     3.8 Tangible Personal Property.

     (a) Schedule 3.8 lists, as of the date stated on such Schedule, all
tangible personal property (other than Emmis Excluded Assets, office supplies
and other incidental items) necessary for the conduct of the business and
operations of each Emmis Station as now operated.

     (b) Except as specified on Schedule 3.8, the Emmis Assets that consist of
equipment used in or necessary for the operation of each Emmis Station as
currently operated and as operated since January 1, 2004, have been properly
maintained in all material respects in accordance with industry practices, are
in a good state of repair and operating condition (subject to ordinary wear and
tear), and comply in all material respects with the Act and other applicable
material laws, rules, regulations and ordinances.

     (c) The tangible Emmis Assets include all tangible assets necessary to
operate the Emmis Stations other than the Emmis Excluded Assets.

     3.9 Emmis Real Property.

     (a) The list of Emmis Real Property set forth on Schedule 3.9 is a correct
and complete list of all of the interests in real estate used or held for use by
either Emmis Entity to any material extent in the operation of any Emmis
Station. To each Emmis Entity’s Knowledge, except as set forth on Schedule 3.9,
there is no pending, threatened or contemplated lawsuit or

26



--------------------------------------------------------------------------------



 



other legal or administrative proceedings pertaining to any of the Emmis Real
Property which would materially affect the current use, occupancy or value of
the Emmis Real Property.

     (b) Emmis Operating holds good and marketable, insurable, fee simple title
to the parcel of Emmis Real Property designated on Schedule 3.9 as owned in fee
simple by Emmis Operating (the “Emmis Owned Real Property”) free and clear of
any Liens except (i) Liens described on Schedule 3.5(b) (which the Emmis
Entities will cause to be released prior to the Closing and released of record
promptly after the Closing), and (ii) Permitted Liens.

     (c) Emmis Operating holds good, insurable title to the easements (the “KTAR
Easements”) described on Schedule 3.9 and granted under the agreements or other
documents listed on Schedule 3.9 under the heading “Easements” (the “KTAR
Easement Agreements”), free and clear of all Liens except Permitted Liens, but
subject to the terms and conditions of the KTAR Easement Agreements. The KTAR
Easement Agreements constitute all of the agreements and other documents
(including all amendments, modifications or supplements) under which either
Emmis Entity holds an interest in the KTAR Easements.

     (d) Each lease or sublease (including all amendments, modifications or
supplements) under which either Emmis Entity leases or subleases an interest in
any Emmis Real Property (each, an “Emmis Real Property Lease”) is specified, and
each leased or subleased Emmis Real Property, including but not limited to each
transmitter or antenna site (the “Emmis Leased Real Property”), and its use by
any Emmis Station are identified, on Schedule 3.9. Except as set forth on such
Schedule, such Emmis Entity holds good title to the lessee’s or sublessee’s
interest under each Emmis Real Property Lease free and clear of all Liens except
Permitted Liens, but subject to the terms and provisions of each Emmis Real
Property Lease and any Liens on the interest of each owner or other party
through which such Emmis Entity directly or indirectly derives its interest as
lessee or sublessee. True and complete copies of all Emmis Real Property Leases,
including all amendments, modifications and supplements, have been delivered to
the Bonneville Entities.

     (e) There are no unrecorded leases, subleases, or licenses, written or
oral, to which either Emmis Entity is a party, or to the Knowledge of either
Emmis Entity, any other unrecorded leases, subleases, or licenses, written or
oral, granting any right of use or occupancy to any portion of the Emmis Real
Property. To the Knowledge of each Emmis Entity, no party other than an Emmis
Entity is in possession of the Emmis Real Property, except to the extent
permitted under the terms of the KTAR Easements or Emmis Real Property Leases.
There are no outstanding options or rights of first refusal pertaining to any of
the Emmis Real Property to which any Emmis Entity is a party, or to the
Knowledge of either Emmis Entity, any other outstanding options or rights of
first refusal pertaining to any of the Emmis Real Property.

     (f) True and complete copies of all surveys, title policies and real
property records in the possession of any Emmis Entity related to any Emmis Real
Property have been delivered to the Bonneville Entities.

     (g) Except as set forth on Schedule 3.9, (i) each Emmis Real Property Lease
is legal, valid, binding, in full force and effect and enforceable against the
landlord thereunder in

27



--------------------------------------------------------------------------------



 



accordance with its terms; (ii) neither the Emmis Entities nor, to the Knowledge
of any Emmis Entity, any other party is in material default under any Emmis Real
Property Lease; (iii) to the Knowledge of each Emmis Entity, no event has
occurred that, after the giving of notice or the lapse of time or both, would
constitute a material default by any party under, or result in the material
breach by any party of, or give rise to any right of termination, modification
or acceleration of, any Emmis Real Property Lease, and no Emmis Entity has
received or given notice alleging any such event has occurred; (iv) none of the
rights of an Emmis Entity under any Emmis Real Property Lease is subject to
termination or modification as a result of the consummation of the transactions
contemplated by this Agreement; (v) no consent or approval by any party to any
Emmis Real Property Lease is required for the consummation of the transactions
contemplated hereby; and (vi) no Emmis Entity has granted or been granted any
waiver or forbearance with respect to any Emmis Real Property Lease except as
contained in amendments or modifications. To each Emmis Entity’s Knowledge,
(i) no party to any Emmis Real Property Lease has repudiated any portion
thereof, and (ii) there are no unresolved disputes or oral agreements currently
in effect with respect to any Emmis Real Property Lease.

     (h) With respect to each Emmis Real Property Lease which is a sublease, to
each Emmis Entity’s Knowledge, each of the representations and warranties in
Section 4.9(g) is true and correct with respect to each underlying master lease.

     (i) Except as set forth on Schedule 3.9, to the Knowledge of each Emmis
Entity, (i) each KTAR Easement Agreement is legal, valid, binding, in full force
and effect and enforceable against the fee owners thereunder in accordance with
its terms, except as superseded or terminated in accordance with the terms of
another KTAR Easement Agreement; (ii) neither the Emmis Entities nor any other
party is in material default under any KTAR Easement Agreement; (iii) no event
has occurred that, after the giving of notice or the lapse of time or both,
would constitute a material default by any party under, or result in the
material breach by any party of, or give rise to any right of termination or
modification of, any KTAR Easement Agreement, and no Emmis Entity has received
or given notice alleging any such event has occurred; (iv) none of the rights of
an Emmis Entity under any KTAR Easement Agreement is subject to termination or
modification as a result of the consummation of the transactions contemplated by
this Agreement; (v) no consent or approval by any party to any KTAR Easement
Agreement is required for the consummation of the transactions contemplated
hereby; (vi) no Emmis Entity has granted or been granted any waiver or
forbearance with respect to any KTAR Easement Agreement; (vii) no party to any
KTAR Easement Agreement has repudiated any portion thereof, (viii) no Emmis
Entity has received notice alleging that any KTAR Easement is invalid,
unenforceable or terminated other than as set forth in another KTAR Easement
Agreement, and (ix) there are no unresolved disputes or oral agreements
currently in effect with respect to any KTAR Easement Agreement.

     (j) Except as set forth on Schedule 3.9, (i) all improvements on the Emmis
Owned Real Property, and all improvements owned by either Emmis Entity located
on the Emmis Leased Real Property or KTAR Easements (which include the towers,
antennas, transmitter buildings and transmitter equipment located thereon
subject to the right and interest in such improvements held by the fee owner
under the terms of the KTAR Easements), are in good working condition and repair
(subject to ordinary wear and tear) and, to each Emmis Entitiy’s

28



--------------------------------------------------------------------------------



 



Knowledge, are in compliance in all material respects with applicable federal,
state and local laws, building codes, ordinances and regulations, including but
not limited to zoning and land use laws, ordinances and regulations. To each
Emmis Entity’s Knowledge, the use by any Emmis Station of each portion of the
Emmis Owned Real Property, Emmis Leased Real Property and KTAR Easements
complies in all material respects with applicable zoning and land use laws,
ordinances and regulations.

     3.10 Intellectual Property.

     Other than Emmis Excluded Assets, Schedule 3.10 lists all material trade
names, trademarks, service marks, copyrights and patents principally used in the
operation of the Emmis Stations, including all registrations, applications and
licenses for any of the Emmis Intellectual Property. Except as disclosed on
Schedule 3.10:

     (a) To the Knowledge of each Emmis Entity, the Emmis Entities own free and
clear of Liens other than Permitted Liens, all right and interest in, and right
and authority to use, or has a valid license to use, in connection with the
conduct of the business of the applicable Emmis Station as presently conducted,
all of the Emmis Intellectual Property listed on Schedule 3.10, and all of the
rights and properties constituting a part of the Emmis Intellectual Property are
in full force and effect.

     (b) There are no outstanding or, to the Knowledge of any Emmis Entity,
threatened judicial or adversary proceedings with respect to any of the Emmis
Intellectual Property.

     (c) No Emmis Entity has granted to any other person or entity any license
or other right or interest in or to any of the Emmis Intellectual Property or to
the use thereof.

     (d) No Emmis Entity has Knowledge of any infringement or unlawful use of
any of the Emmis Intellectual Property.

     (e) To each Emmis Entity’s Knowledge, no Emmis Entity has violated any
provisions of the Copyright Act of 1976, 17 U.S.C. §101, et seq., in any
material respect with regard to the Emmis Intellectual Property.

     (f) The Emmis Entities have delivered to the Bonneville Entities copies of
all state and federal registrations and other material documents, if any,
establishing any of the rights and properties constituting a part of the Emmis
Intellectual Property.

     3.11 Emmis Stations Financial Condition.

     Attached as Schedule 3.11 are the unaudited statements of income of each
Emmis Station for the year ended February 28, 2004, and the interim period ended
November 30, 2004. Such statements (the “Emmis Stations Statements”) (i) are in
accordance with the books and records of Emmis Operating pertaining to each of
the Emmis Stations, (ii) have been prepared in accordance with GAAP consistently
applied, and (iii) accurately reflect the results of operations of the
corresponding Emmis Station for the periods covered, in accordance with GAAP,
except

29



--------------------------------------------------------------------------------



 



that the Emmis Stations Statements do not include (A) balance sheets or
statements of cash flows, (B) federal income tax expense or benefit,
(C) interest income and expense, (D) disclosures required by GAAP in notes
accompanying financial statements, (E) retiree benefit expense (pension, health
insurance, etc.), and (F) expenses associated with the operations of Emmis
Operating or its parent entities generally.

     3.12 Absence of Certain Changes or Events.

     Since June 30, 2004, and through the date of this Agreement, other than as
described on Schedule 3.12 or caused by or arising from any Bonneville Entity’s
action or failure to perform under the Phoenix TBA:

     (a) There has not been any damage, destruction or other casualty loss with
respect to the Emmis Assets (whether or not covered by insurance) which,
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect.

     (b) None of the Emmis Entities or the Emmis Stations has suffered any
adverse change or development which, individually or in the aggregate, has had
or is reasonably likely to have a Material Adverse Effect.

     (c) With respect to the Emmis Stations, no Emmis Entity has:

     (i) amended, terminated, renewed or taken any action or inaction that would
result in an amendment, termination or renewal of any Emmis Station Agreement,
nor has such action been taken by any other party, except in the ordinary course
of business consistent with past practices, or any Emmis Real Property Lease
(other than any amendment noted on Schedule 3.9);

     (ii) mortgaged, pledged or subjected to any Lien, any of the Emmis Assets,
except for Permitted Liens;

     (iii) acquired or disposed of any Emmis Assets or entered into any
agreement or other arrangement for such acquisition or disposition, except for
immaterial amounts in the ordinary course of business consistent with past
practices ;

     (iv) entered into any agreement, commitment or other transaction except the
Phoenix TBA and those that (A) were entered into in the ordinary course of
business consistent with past practice or (B) are not material to the assets,
business, operations, results of operations or financial condition of any Emmis
Station;

     (v) paid any bonus to any officer, director or employee or granted to any
officer, director or employee any other increase in compensation in any form,
except in the ordinary course of business consistent with past practices;

     (vi) adopted, amended or renewed any collective bargaining, bonus,
profit-sharing, compensation, stock option, pension, retirement, deferred
compensation,

30



--------------------------------------------------------------------------------



 



severance or other plan, agreement, trust, fund or arrangement for the benefit
of employees (whether or not legally binding) or made any material changes in
its policies of employment;

     (vii) entered into any agreement (other than agreements that will be
terminated prior to the Closing) with any Affiliate of any Emmis Entity; or

     (viii) operated its business other than in the ordinary course consistent
with past practices and, after the Phoenix TBA Effective Date, as otherwise
contemplated by the Phoenix TBA; or

     (ix) committed to undertake any of the foregoing.

     3.13 Litigation.

     Except as described in Schedule 3.13 or caused by or arising from any
Bonneville Entity’s action or failure to perform under the Phoenix TBA,
(i) there are no actions, suits, claims, investigations or administrative or
arbitration proceedings pending or, to the Knowledge of any Emmis Entity,
threatened against any Emmis Entity before or by any court, arbitration tribunal
or governmental department or agency, domestic or foreign, that relates to any
Emmis Station or the Emmis Assets; (ii) neither any Emmis Entity nor, to the
Knowledge of any Emmis Entity, any of the officers or employees of any Emmis
Entity, has been charged with, or to the Knowledge of any Emmis Entity, is under
investigation with respect to, any violation of any provision of any federal,
state, foreign or other applicable law or administrative regulation in respect
of such officer’s or employee’s employment at any Emmis Station or with any
Emmis Entity; and (iii) neither any Emmis Entity, any properties or assets of
any Emmis Entity nor, to the Knowledge of any Emmis Entity, any officer or
employee of any Emmis Entity is a party to or bound by any order, arbitration
award, judgment or decree of any court, arbitration tribunal or governmental
department or agency, domestic or foreign, in respect of any business practices,
the acquisition of any property, or the conduct of any business of any Emmis
Entity which, individually or in the aggregate, has had or is reasonably likely
to have a Material Adverse Effect or materially impair the ability of any Emmis
Entity to perform its obligations hereunder and consummate the transactions
contemplated hereby.

     3.14 Labor Matters.

     (a) Except as listed on Schedule 3.14(a), as of the Phoenix TBA Agreement
Effective Date:

     (i) To each Emmis Entity’s Knowledge, no present or former employee or
independent contractor of any Emmis Station has a pending claim or charge which
has been asserted or threatened against any Emmis Entity for (A) overtime pay;
(B) wages, salaries or profit sharing; (C) vacations, time off or pay in lieu of
vacation or time off; (D) any material violation of any statute, ordinance,
contract or regulation relating to minimum wages, maximum hours of work or the
terms or conditions of employment; (E) discrimination against employees on any
basis; (F) unlawful or wrongful employment or

31



--------------------------------------------------------------------------------



 



termination practices; (G) unlawful retirement, termination or labor relations
practices or breach of contract; or (H) any material violation of occupational
safety or health standards.

     (ii) There is not pending or, to the Knowledge of either Emmis Entity,
threatened against either Emmis Entity any labor dispute, strike or work
stoppage that affects or interferes or is reasonably likely to affect or
interfere with the operation of any Emmis Station, and no Emmis Entity has
Knowledge of any organizational effort currently being made or threatened by or
on behalf of any labor union with respect to employees of any Emmis Station.
There are no material unresolved unfair labor charges against any Emmis Station,
and no Emmis Station has experienced any strike, work stoppage or other similar
significant labor difficulties within the preceding twelve (12) months.

     (b) Except as set forth on Schedule 3.7(b), no Emmis Entity is a signatory
or a party to, or otherwise bound by, a collective bargaining agreement now in
effect which covers employees or former employees of any Emmis Station. Except
as set forth on Schedule 3.14(b), (i) no Emmis Entity has agreed to recognize
any union or other collective bargaining unit with respect to any employees of
any Emmis Station, and (ii) no union or other collective bargaining unit has
been certified as representing any employees of any Emmis Station.

     (c) Schedule 3.14(c) sets forth a true and complete list, as of the day
preceding the Phoenix TBA Effective Date, of all persons employed by an Emmis
Entity in connection with the operation of an Emmis Station who earn more than
$15,000 per year, and states for each such employee the date hired, the level of
compensation (including any projected bonus) payable to such employee (limited
in the case of each employee who is compensated on a commission basis to a
description of the manner in which such commissions are determined and the
specification of compensation earned by such employee in 2003), and whether such
employee is employed under a written contract or is covered by a written
severance agreement. Except pursuant to written employment agreements or written
severance agreements listed on Schedule 3.7(b), or on Schedule 4.4 to the
Phoenix TBA, the only severance obligations of the Emmis Entities with respect
to employees at the Emmis Stations are set forth on Schedule 3.14(c). A true and
complete copy of any handbook, policy manual or similar written guidelines
furnished to employees of any Emmis Station has been delivered to the Bonneville
Entities.

     3.15 Employee Benefit Plans.

     (a) All Benefit Plans with respect to the Emmis Stations are disclosed in
Schedule 3.15 (each, an “Emmis Benefit Plan”). Except pursuant to an Emmis
Benefit Plan disclosed in Schedule 3.15 or any agreements disclosed in
Schedule 3.7(b), the Emmis Entities and their Affiliates have no fixed or
contingent liability or obligation to any of the current or former employees of
either Emmis Entity now or previously employed at an Emmis Station, or the
beneficiaries or dependents of any such employees or former employees, or to any
person whose services are or were provided principally for any Emmis Station as
an independent contractor to either Emmis Entity or any Emmis Station. True and
complete copies of the summary plan

32



--------------------------------------------------------------------------------



 



descriptions of all Emmis Benefit Plans, to the extent subject to ERISA, have
been provided to the Bonneville Entities.

     (b) All Emmis Benefit Plans have been administered and are in compliance in
all material respects with applicable provisions, if any, of ERISA and the Code
and all other applicable law. Neither Emmis Entity nor any Related Person (as
defined in the definition of Benefit Plans in Section 1.1) of an Emmis Entity
has engaged in a transaction with respect to any Emmis Benefit Plan that could
result in a material Tax, penalty or other liability under the Code or ERISA
being imposed against the Recipient Party, any Emmis Station or the Emmis
Assets.

     (c) No Emmis Benefit Plan is a multiemployer plan within the meaning of
Section 3(37) or Section 4001(a)(3) of ERISA (a “Multiemployer Plan”).

     (d) Neither Emmis Entity nor any Related Person of an Emmis Entity has, to
the Emmis Entities’ Knowledge, incurred or expects to incur, with respect to any
Multiemployer Plan covering any past or present employee at any Emmis Station,
any material withdrawal liability under Subtitle E of Title IV of ERISA
regardless of whether based on contributions by any entity which is considered a
predecessor of either Emmis Entity or one employer with either Emmis Entity
under Section 4001 of ERISA.

     (e) All contributions required to have been made by each Emmis Entity or
any Related Person under the terms of any Emmis Benefit Plan or applicable law
have been timely made and all other contributions have been duly provided for on
the Emmis Entity’s books and records.

     (f) Neither Emmis Entity nor any Related Person has any unfunded
obligations (including projected obligations) for retiree health or life
benefits under any Emmis Benefit Plan covering any of the current or former
employees of either Emmis Entity now or previously employed at any Emmis
Station, or the beneficiaries or dependents of any such employees or former
employees, other than COBRA continuation coverage required by law.

     (g) Neither Emmis Entity nor any Related Person of an Emmis Entity, to the
Emmis Entities’ Knowledge, has incurred any material liability under or pursuant
to Part 4 of Title I or Title IV of ERISA or the penalty, excise tax or joint
and several liability provisions of the Code relating to any Emmis Benefit Plans
and, to the Emmis Entities’ Knowledge, no event or condition has occurred or
exists which would reasonably be expected to have a Material Adverse Effect with
respect to the Emmis Stations.

3.16 Compliance with Law

     Subject to the Phoenix TBA, and except as specified on Schedule 3.16, the
Emmis Entities have operated and are operating the Emmis Stations in all
material respects in compliance with the Act and all other material federal,
state and local laws, statutes, ordinances, regulations, licenses, permits or
exemptions therefrom and all applicable orders, writs, injunctions and decrees
of any court, commission, board, agency or other instrumentality, and

33



--------------------------------------------------------------------------------



 



neither Emmis Entity has received any written notice of material noncompliance
pertaining to the operation of any Emmis Station that has not been cured.

3.17 [INTENTIONALLY OMITTED]

3.18 Environmental Matters

     (a) Except as set forth on Schedule 3.18, the Emmis Entities have obtained
all environmental, health and safety permits necessary for the operation of each
Emmis Station, all such permits are valid and in full force and effect, and the
Emmis Entities are in compliance in all material respects with all terms and
conditions of such permits.

     (b) Except as set forth on Schedule 3.18, there is no proceeding pending
or, to any Emmis Entity’s Knowledge, threatened which may result in the
reversal, rescission, termination, modification or suspension of any
environmental or health or safety permits necessary for the operation of the
Emmis Stations, and to each Emmis Entity’s Knowledge, there is no basis for any
such proceeding.

     (c) Except as set forth on Schedule 3.18, to each Emmis Entity’s Knowledge,
each Emmis Station has operated and is operating in all material respects in
compliance with all material federal, state, local and other laws, statutes,
ordinances and regulations, and licenses, permits, exemptions, orders, writs,
injunctions and decrees of any court, commission, board, agency or other
governmental instrumentality, applicable to such Emmis Station relating to
environmental matters.

     (d) Except as set forth on Schedule 3.18, to each Emmis Entity’s Knowledge,
there are no conditions or circumstances associated with the Emmis Assets which
may give rise to any material liability or material cost under applicable
environmental law. Except as listed on Schedule 3.18, no Emmis Station owns or
uses any electrical or other equipment containing polychlorinated biphenyls.

     (e) For the purposes of this Section 3.18, (i) “hazardous materials” will
mean any waste, substance, materials, smoke, gas, emissions or particulate
matter designated as hazardous or toxic under any applicable environmental law,
including but not limited to, friable asbestos, urea formaldehyde,
polychlorinated biphenyls, regulated substances and wastes, radioactive
materials, radon, lead and petroleum and petroleum byproducts, including oil or
any fraction thereof, but excluding any such substances below applicable
governmental action levels, or small quantities of maintenance, cleaning and
emergency generator fuel supplies customary for the operation of radio stations,
and (ii) “environmental law” means any federal, state, local or other laws,
statutes, ordinances, regulations, licenses, permits or any order, writ,
injunction or decree of any court, commission, board, agency or other
instrumentality relating to the regulation of hazardous materials.

     (f) Except as set forth on Schedule 3.18, with respect to the operation of
any Emmis Station, neither Emmis Entity has filed or, to either Emmis Entity’s
Knowledge, been required to file any notice under any applicable material law,
rule, regulation, order, judgment, injunction,

34



--------------------------------------------------------------------------------



 



decree or ruling reporting a release of a hazardous material into the
environment, and no notice pursuant to Section 103(a) or (c) of the
Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C.A. §9601, et seq. (“CERCLA”) or any other applicable environmental law or
regulation has been or, to any Emmis Entity’s Knowledge, was required to be
filed.

     (g) Except as set forth on Schedule 3.18, neither Emmis Entity has received
any notice letter under CERCLA or any other written notice, and, to each Emmis
Entity’s Knowledge, there is no investigation pending or threatened, to the
effect that any Emmis Entity has or may have material liability for or as a
result of the release or threatened release of a hazardous material into the
environment or for the suspected unlawful presence of hazardous material thereon
nor, to any Emmis Entity’s Knowledge, does there exist any basis for such
investigation, in connection with the operation of the Emmis Stations.

     (h) To each Emmis Entity’s Knowledge, except as disclosed on Schedule 3.18,
or in the environmental site assessments identified in Schedule 3.18, none of
the Emmis Operating Assets contains any hazardous materials or underground
storage tanks; and no underground storage tank disclosed on Schedule 3.18 leaks
or has leaked. The Emmis Entities have furnished to the Bonneville Entities
copies of the environment reports, studies or analyses related to the Emmis
Operating Assets which are listed on Schedule 3.18. The Emmis Entities are not
aware of the existence of any other environmental reports, studies or analyses
related to the Emmis Operating Assets.

     3.19 Broker’s or Finder’s Fees.

     Except as set forth on Schedule 3.19, no agent, broker, investment banker
or other person or firm acting on behalf of or under the authority of any Emmis
Entity or any Affiliate of any Emmis Entity is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee, directly or
indirectly, in connection with the transactions contemplated by this Agreement.

     3.20 Insurance.

     The Emmis Entities have in full force adequate insurance covering the Emmis
Operating Assets relating to the Emmis Stations. The Emmis Entities also have in
full force adequate workers compensation insurance and general liability
insurance in amounts consistent with broadcasting industry standards for similar
stations. All of such insurance policies are in full force and effect, and no
person is in default with respect to its obligations under any such insurance
policy and has not been denied insurance coverage thereunder.

     3.21 Transactions with Affiliates.

     Except as described on Schedule 3.21, no Emmis Entity has been involved in
any business arrangement or relationship relating to any Emmis Station with any
Affiliate of any Emmis Entity, and no Affiliate of any Emmis Entity owns any
property or right, tangible or intangible, which is used in the operation of any
Emmis Station or is material to the Emmis

35



--------------------------------------------------------------------------------



 



Assets or the business, operations, financial condition or results of operations
of any Emmis Station.

     3.22 Emmis Entities’ Qualification.

     Except as disclosed in Schedule 3.22 and as provided in Section 5.3, the
Emmis Entities are, and at all times between the date hereof and up until and
including the Closing will be, legally, financially and otherwise qualified
under the Act, HSR Act and all rules, regulations and policies of the FCC, the
Department of Justice, the Federal Trade Commission (the “FTC”) and any other
governmental agency, to acquire and operate WLUP. Except as disclosed in
Schedule 3.22, to the Knowledge of the Emmis Entities, there are no facts or
proceedings which would reasonably be expected to disqualify the Emmis Entities
under the Act or HSR Act or otherwise from acquiring or operating WLUP or would
cause the FCC not to approve the assignment of the Bonneville FCC Licenses to
Emmis License or the Department of Justice and the FTC not to allow the waiting
period under the HSR Act to terminate within thirty (30) days of the filing
provided for in Section 5.3. Except as disclosed in Schedule 3.22, the Emmis
Entities have no Knowledge of any fact or circumstance relating to the Emmis
Entities or any of the Emmis Entities’ Affiliates that would reasonably be
expected to (a) cause the filing of any objection to the assignment of the
Bonneville FCC Licenses to Emmis License, (b) lead to a material delay in the
processing by the FCC of the applications for such assignment or (c) lead to a
material delay in the termination of the waiting period required by the HSR Act.
Except as disclosed in Schedule 3.22, no waiver of any FCC rule or policy is
necessary to be obtained for the grant of the applications for the assignment of
the Bonneville FCC Licenses to Emmis License, nor will processing pursuant to
any exception or rule of general applicability be requested or required in
connection with the consummation of the transactions herein.

     3.23 WARN Act.

     The Emmis Entities are not planning or contemplating and have not made or
taken any decisions or actions concerning the employees of WLUP after the
Closing Date that would require the service of notice under the Worker
Adjustment and Retraining Notification Act of 1988, as amended, or any similar
state law.

     3.24 Certain Information Regarding Emmis Entities.

     Emmis Operating is the successor in all respects (having the same assets,
liabilities and business) as Emmis Radio Corporation as a result of a conversion
of that entity from a corporate form to a limited liability company form in
compliance with Indiana law. Emmis Operating operates all the radio stations in
the United States owned by Emmis Communications Corporation or its Affiliates
except for the stations in Indianapolis and Terre Haute, Indiana, held by Emmis
Indiana Broadcasting, L.P. and the stations held by Emmis Austin Radio
Broadcasting Company, L.P. in Austin, Texas. Emmis License holds all of the
licenses issued by the FCC for use in the operation of each radio station owned
by Emmis Operating except for WQCD(FM) and WRKS (FM) in New York, New York.

36



--------------------------------------------------------------------------------



 



     3.25 Exclusivity of Representations.

     THE REPRESENTATIONS AND WARRANTIES MADE BY THE EMMIS ENTITIES IN THIS
AGREEMENT OR PURSUANT TO THIS AGREEMENT IN WRITING (AND IN THE CHICAGO TBA AND
PHOENIX TBA) ARE IN LIEU OF AND ARE EXCLUSIVE OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES. THE EMMIS ENTITIES HEREBY DISCLAIM
ANY SUCH OTHER IMPLIED REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING THE
DELIVERY OR DISCLOSURE TO THE BONNEVILLE ENTITIES OR THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION
(INCLUDING, WITHOUT LIMITATION, ANY FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL
DATA). EXCEPT AS SET FORTH IN THIS AGREEMENT, ALL OF THE TANGIBLE PERSONAL
PROPERTY INCLUDED IN THE EMMIS OPERATING ASSETS IS TO BE TRANSFERRED TO
BONNEVILLE INTERNATIONAL WITHOUT ANY IMPLIED WARRANTY OF MERCHANTABILITY,
FITNESS FOR INTENDED USE OR OTHERWISE, ALL OF WHICH IS HEREBY DISCLAIMED.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
OF THE BONNEVILLE ENTITIES

     The Bonneville Entities, jointly and severally, represent and warrant to
the Emmis Entities as follows:

     4.1 Organization, Good Standing and Requisite Power.

     Each Bonneville Entity is a corporation duly organized, validly existing
and in good standing under the laws of Utah, and has all requisite power to own,
lease and operate the Bonneville Assets and carry on the business of WLUP.
Bonneville International is duly licensed, qualified to do business and in good
standing as a foreign entity under the laws of Arizona and Illinois.

     4.2 Authorization and Binding Effect of Documents.

     Each Bonneville Entity has all requisite corporate power and authority to
enter into this Agreement and the other Documents and to consummate the
transactions contemplated by this Agreement and each of the other Documents. The
execution and delivery of this Agreement and each of the other Documents by each
Bonneville Entity (as appropriate) and the consummation by each Bonneville
Entity of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action (including all necessary
shareholder approvals, if any) on the part of each Bonneville Entity. This
Agreement has been, and each of the other Documents at or prior to the Closing
will be, duly executed and delivered by the appropriate Bonneville Entity. This
Agreement constitutes (and each of the other Documents, when executed and
delivered, will constitute) the valid and binding obligation of each Bonneville

37



--------------------------------------------------------------------------------



 



Entity enforceable against such Bonneville Entity in accordance with its terms
except as the enforceability of this Agreement or of any of the other Documents
may be affected by bankruptcy, insolvency, or similar laws affecting creditors’
rights generally and by judicial discretion in the enforcement of equitable
remedies.

     4.3 Absence of Conflicts.

     Except as set forth on Schedule 4.3, and except for necessary clearances or
approvals under the HSR Act or the Act, the execution, delivery and performance
by each Bonneville Entity of this Agreement and the other Documents, and
consummation by each Bonneville Entity of the transactions contemplated hereby
and thereby, do not and will not (i) conflict with or result in any breach of
any of the terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in a violation of, (iv) give any third party the right to modify,
terminate or accelerate any obligation under, or (v) result in the creation of
any Lien upon the Bonneville Assets under, the provisions of the organizational
documents of such Bonneville Entity, any indenture, mortgage, lease, loan
agreement or other agreement or instrument to which such Bonneville Entity is
bound or affected, or any law, statute, rule, judgment, order, decree or other
legal restriction of any government, governmental agency or court to which such
Bonneville Entity is subject.

     4.4 Consents.

     Except as set forth on Schedule 4.3, Schedule 4.7(d) or Schedule 4.9, and
except for any necessary clearances or approvals under the HSR Act or the Act,
the execution, delivery and performance by each Bonneville Entity of this
Agreement and the other Documents, and consummation by each Bonneville Entity of
the transactions contemplated hereby and thereby, do not and will not require
the authorization, consent, approval, exemption, clearance or other action by or
notice or declaration to, or filing with, any court, any administrative or other
governmental body, or any other third party.

     4.5 Bonneville Assets; Title.

     (a) The Bonneville Assets constitute all of the assets, properties and
rights of every type and description, real, personal and mixed, tangible and
intangible, that are currently used in, material to, or necessary for, the
operation of WLUP as currently operated and as operated since January 1, 2004,
with the exception of the Bonneville Excluded Assets and personnel.

     (b) The representations and warranties of the Bonneville Entities regarding
title or rights to FCC Licenses, real property interests and Bonneville
Intellectual Property are set forth in Sections 4.6, 4.9 and 4.10. With respect
to all other Bonneville Assets, the Bonneville Entities own and have good title
to, or a valid lessee’s or licensee’s interest (pursuant to one or more
Bonneville Station Agreements included in the Bonneville Assets) in, all of such
Bonneville Assets free and clear of all Liens except Permitted Liens. With
respect to Bonneville Assets that are Chicago TBA Contracts, the representations
and warranties under this Section 4.5(b) are made only as the end of the day
prior to the Chicago TBA Effective Date.

38



--------------------------------------------------------------------------------



 



     4.6 Bonneville FCC Licenses.

     Except as set forth on Schedule 4.6:

     (a) Bonneville Holding is the valid and legal holder of each of the FCC
Licenses listed on Schedule 4.6 (collectively, the “Bonneville FCC Licenses”)
free and clear of all Liens, and except as set forth on Schedule 4.6, any action
of the FCC with respect to each Bonneville FCC License is a Final Action with
the exception of the FCC Order. The expiration date of the term of each main
Bonneville FCC License is shown on Schedule 4.6.

     (b) The Bonneville FCC Licenses (i) are valid and in full force and effect,
and constitute all of the licenses, permits and authorizations used in or
required for the current operation of WLUP under the Act, and (ii) constitute
all the currently in effect licenses and authorizations, including amendments
and modifications thereto, issued by the FCC for the operation of WLUP.

     (c) Other than as set forth in the Bonneville FCC Licenses or restrictions
applicable to the radio broadcast industry generally, none of the Bonneville FCC
Licenses is subject to any restriction or condition which limits in any material
respect the full operation of WLUP as now conducted, and as of the Closing Date,
none of the Bonneville FCC Licenses will be subject to any restriction or
condition which would limit in any material respect the full operation of WLUP
as currently operated and as operated since January 1, 2004.

     (d) Subject to the Chicago TBA, WLUP is being operated by Bonneville
International in all material respects in accordance with the terms and
conditions of the Bonneville FCC Licenses and the Act, including but not limited
to those pertaining to RF emissions; and, to the Knowledge of the Bonneville
Entities, WLUP is not causing material interference to other stations, and is
not experiencing material interference from other stations, in violation of the
Act.

     (e) No applications, complaints or proceedings are pending or, to the
Knowledge of any Bonneville Entity, are threatened which may result in the
revocation, modification, non-renewal or suspension of any of the Bonneville FCC
Licenses, the denial of any pending applications, the issuance of any cease and
desist order or the imposition of any material fines, forfeitures or other
administrative actions by the FCC with respect to WLUP or its operation, other
than actions or proceedings affecting the radio broadcasting industry in
general.

     (f) To the Knowledge of any Bonneville Entity, the Bonneville Entities have
complied in all material respects with all requirements to file registrations,
reports, applications and other documents with the FCC with respect to WLUP, and
all such registrations, reports, applications and documents are true, correct
and complete in all material respects.

     (g) Other than actions or proceedings affecting the radio broadcasting
industry in general or facts relating to the Emmis Entities, no Bonneville
Entity has Knowledge of matters (i) which might reasonably be expected to result
in the adverse modification, suspension or revocation of or the refusal to renew
any of the Bonneville FCC Licenses or the imposition of any material fines or
forfeitures by the FCC against any Bonneville Entity, or (ii) which might

39



--------------------------------------------------------------------------------



 



reasonably be expected to result in the FCC’s denial or delay of approval of the
assignment to the Emmis Entities of any Bonneville FCC License or the imposition
of any Material Adverse Condition in connection with approval of the transfer to
the Emmis Entities of any Bonneville FCC License.

     (h) There are no unsatisfied or otherwise outstanding citations issued by
the FCC with respect to WLUP or its operation.

     (i) True, complete and accurate copies of all Bonneville FCC Licenses
material to the operation of WLUP have been delivered by the Bonneville Entities
to the Emmis Entities.

     (j) Except for the Bonneville FCC Licenses and the Bonneville Permits
identified on Schedule 4.6, there are no material licenses, permits or
authorizations from governmental or regulatory authorities required for the
lawful operation and conduct of WLUP as previously and currently operated by the
Bonneville Entities.

     4.7 Station Agreements.

     (a) Schedule 4.7(a) lists all Trade Agreements of WLUP as of the end of the
day prior to the Chicago TBA Effective Date, and sets forth the parties thereto,
the contracted value of the remaining time required to be provided from and
after the date noted on such Schedule and the contracted value of the goods or
services to be received by Bonneville International from and after the date
noted on such Schedule. True and complete copies of all such written Trade
Agreements in effect as of such date involving broadcast time of more than
$25,000, and true and accurate summaries of all such Trade Agreements that are
oral, including all related amendments, modifications and supplements, have been
delivered to the Emmis Entities. Schedule 4.7(a) identifies those Trade
Agreements which relate in part to any station other than WLUP.

     (b) Schedule 4.7(b) lists all the following types of agreements used in or
relating to the operation of WLUP as of the date of this Agreement (including
the Station Agreements assigned under the Chicago TBA):

     (i) Agreements for sale of broadcast time on WLUP for monetary
consideration that (A) are not terminable by the Bonneville Entities without
charge or penalty upon thirty (30) days’ or less prior written notice, and
(B) involve broadcast time of more than $25,000;

     (ii) All network affiliation agreements;

     (iii) All sales agency or advertising representation contracts;

     (iv) Each lease of any Bonneville Asset (including a description of the
property leased thereunder) other than such agreements not requiring
expenditures of more than $25,000 in any calendar year and having a term (after
taking into account any

40



--------------------------------------------------------------------------------



 



cancellation right of the Bonneville Entities without charge or penalty) of one
(1) year or less except for the Bonneville Real Property Leases listed on
Schedule 4.9;

     (v) All collective bargaining agreements;

     (vi) All severance agreements, employment agreements, talent agreements and
agreements with independent contractors, other than such agreements that (A) do
not provide for any severance payments or benefits, (B) do not require
expenditures of more than $25,000 in any calendar year and (C) have a term
(after taking into account any cancellation right of the Bonneville Entities
without charge or penalty) of one (1) year or less;

     (vii) All agreements requiring WLUP or either Bonneville Entity to acquire
goods or services exclusively from a single supplier or provider, or prohibiting
WLUP or either Bonneville Entity from providing certain goods or services to any
Person other than a specified Person;

     (viii) All agreements that have a remaining term (after taking into account
any cancellation rights of the Bonneville Entities without charge or penalty) of
more than one (1) year or involve a commitment of more than $25,000; and

     (ix) Any other agreement that is material to the business, operations,
financial condition or results of operations of WLUP.

Schedule 4.7(b) lists those Station Agreements relating in part to any station
other than WLUP. True and complete copies of all the foregoing Bonneville
Station Agreements that are in writing, and true and accurate summaries of all
the foregoing Bonneville Station Agreements that are oral, including all
amendments, modifications and supplements, have been delivered to the Emmis
Entities. The Bonneville Station Agreements that are not described in
Section 4.7(a) or in the foregoing clauses (i) through (ix) of this
Section 4.7(b) (without regard to the monetary thresholds set forth in
Section 4.7(a) or in such clauses of Section 4.7(b)) do not involve commitments
by parties thereto with an aggregate fair market value of more than $150,000.

     (c) Schedule 4.7(c) lists all of the contracts and agreements used in or
relating to the operation of WLUP immediately prior to the Chicago TBA Effective
Date to which an Affiliate of any Bonneville Entity is a party. True and
complete copies of those in writing have been delivered to the Emmis Entities,
and summaries of those that are oral are set forth on Schedule 4.7(c).

     (d) Except as set forth on Schedule 4.7(d) and any other Schedule that
relates to any Bonneville Station Agreement, with respect to the Bonneville
Station Agreements which are, individually or in the aggregate, material to the
assets, business, operations, financial condition or results of operations of
WLUP, (i) such Bonneville Station Agreements are valid, binding, in full force
and effect, and enforceable against the relevant Bonneville Entity in accordance
with their terms except as the enforceability of such Bonneville Station
Agreements may be affected by bankruptcy, insolvency, or similar laws affecting
creditors’ rights generally and by judicial

41



--------------------------------------------------------------------------------



 



discretion in the enforcement of equitable remedies; (ii) neither the Bonneville
Entities nor, to the Knowledge of any Bonneville Entity, any other party is in
material default under, and no event has occurred which (after the giving of
notice or the lapse of time or both) would constitute a material default under,
or permit termination, modification or acceleration of, any such Bonneville
Station Agreements; (iii) neither the Bonneville Entities nor any Affiliate of
the Bonneville Entities has granted or been granted any material waiver or
forbearance with respect to any such Bonneville Station Agreements not reflected
in an amendment or modification; (iv) the Bonneville Entities hold the right to
enforce and receive the benefits under all such Bonneville Station Agreements,
free and clear of Liens (other than Permitted Liens) but subject to the terms
and provisions of each such agreement; (v) none of the rights of any Bonneville
Entity or any Affiliate of any Bonneville Entity under any such Bonneville
Station Agreements is subject to termination or modification as a result of the
consummation of the transactions contemplated by this Agreement; and (vi) except
as set forth on Schedule 4.7(a), 4.7(b) or 4.9, no such Bonneville Station
Agreement requires the consent or approval by any party to such agreement for
the consummation of the transactions contemplated by this Agreement. The
foregoing to the contrary notwithstanding, (i) with respect to Bonneville
Station Agreements that are Chicago TBA Contracts, the representations and
warranties under this Section 4.7(d) are made only as of the end of the day
prior to the Chicago TBA Effective Date, and (ii) the Bonneville Entities make
no representations or warranties regarding the Station Agreements involving the
AON Building.

     (e) During the period commencing on the Chicago TBA Effective Date, no
Bonneville Entity has entered into, modified, amended, renewed, extended or
terminated any WLUP Station Agreement to be assigned to and assumed by the Emmis
Entities pursuant to this Agreement except in accordance with this Agreement
(including Section 5.1).

     4.8 Tangible Personal Property.

     (a) Section 2.1(b)(i) lists all tangible personal property (other than the
Bonneville Excluded Assets, office supplies and other incidental items) included
in the Bonneville Assets.

     (b) Except as specified on Schedule 4.8, the Bonneville Assets that consist
of equipment have been properly maintained in all material respects in
accordance with industry practices, are in a good state of repair and operating
condition (subject to ordinary wear and tear), and comply in all material
respects with the Act and other applicable material laws, rules, regulations and
ordinances.

     (c) The tangible Bonneville Assets include all tangible assets necessary to
operate WLUP other than the Bonneville Excluded Assets.

     4.9 Bonneville Real Property.

     (a) The list of real property set forth on Schedule 4.9 is a correct and
complete list of all of the interests in real estate used or held for use by
either Bonneville Entity to any material extent in the operation of WLUP.
Neither Bonneville Entity owns any real property in fee principally used in the
operation of WLUP. To each Bonneville Entity’s Knowledge, except as

42



--------------------------------------------------------------------------------



 



set forth on Schedule 4.9, there is no pending, threatened or contemplated
action to take by eminent domain or to condemn any of the real property used in
the operation of WLUP.

     (b) Each lease (including all amendments, modifications, supplements, and
subleases) under which either Bonneville Entity leases an interest in any real
property used or held for use by either Bonneville Entity to any material extent
in the operation of WLUP (each, a “Bonneville Real Property Lease”) is
specified, and each such leased real property, including but not limited to
studio and office space and each transmitter or antenna site (the “Bonneville
Leased Real Property”), and its use by any Bonneville Entity are identified, on
Schedule 4.9. Except as set forth on such Schedule, such Bonneville Entity holds
good title to the lessee’s interest under each Bonneville Real Property Lease
free and clear of all Liens except Permitted Liens, but subject to the terms and
provisions of each Bonneville Real Property Lease and any Liens on the interest
of each owner or other party through which such Bonneville Entity directly or
indirectly derives its interest as lessee or sublessee. True and complete copies
of all Bonneville Real Property Leases, including all amendments, modifications
and supplements, together with all surveys and real property records in the
possession of any Bonneville Entity related to any real property subject to a
Bonneville Real Property Lease, have been delivered to the Emmis Entities.

     (c) Except as set forth on Schedule 4.9, (i) each Bonneville Real Property
Lease is legal, valid, binding, in full force and effect, and enforceable
against the landlord thereunder in accordance with its terms; (ii) neither the
Bonneville Entities nor, to the Knowledge of any Bonneville Entity, any other
party is in material default under any Bonneville Real Property Lease; (iii) to
the Knowledge of each Bonneville Entity, no event has occurred that, after the
giving of notice or the lapse of time or both, would constitute a material
default by any party under or give rise to any right of termination,
modification or acceleration, or result in the material breach by any party of,
any Bonneville Real Property Lease, and no Bonneville Entity has received or
given notice alleging any such event has occurred; (iv) none of the rights of
the Bonneville Entities under any Bonneville Real Property Lease is subject to
termination or modification as a result of the consummation of the transactions
contemplated by this Agreement; (v) no consent or approval by any party to any
Bonneville Real Property Lease is required for the consummation of the
transactions contemplated hereby; and (vi) no Bonneville Entity has granted or
been granted any waiver or forbearance with respect to any Bonneville Real
Property Lease except as contained in amendments or modifications. To each
Bonneville Entity’s Knowledge, (i) no party to any Bonneville Real Property
Lease has repudiated any portion thereof, and (ii) there are no unresolved
disputes or oral agreements currently in effect to which either Bonneville
Entity is a party pertaining to any Bonneville Real Property Lease.

     (d) Except as set forth on Schedule 4.9, all improvements owned by either
Bonneville Entity located on the Bonneville Leased Real Property are in good
working condition and repair (subject to ordinary wear and tear) and are in
compliance in all material respects with applicable federal, state and local
laws, building codes, ordinances and regulations, including but not limited to
zoning and land use laws, ordinances and regulations. The use by any Bonneville
Entity of each portion of the Bonneville Leased Real Property complies in all
material respects with applicable zoning and land use laws, ordinances and
regulations.

43



--------------------------------------------------------------------------------



 



     4.10 Intellectual Property.

     Other than Bonneville Excluded Assets, Schedule 4.10 lists all material
trade names, trademarks, service marks, copyrights and patents principally used
in the operation of WLUP, including all registrations, applications and licenses
for any of the Bonneville Intellectual Property. Except as disclosed on
Schedule 4.10:

     (a) To the Knowledge of each Bonneville Entity, the Bonneville Entities
own, free and clear of Liens other than Permitted Liens, all right and interest
in, and right and authority to use, or has a valid license to use, in connection
with the conduct of the business of WLUP as presently conducted, all of the
Bonneville Intellectual Property listed on Schedule 4.10, and all of the rights
and properties constituting a part of the Bonneville Intellectual Property are
in full force and effect.

     (b) There are no outstanding or, to the Knowledge of any Bonneville Entity,
threatened judicial or adversary proceedings with respect to any of the
Bonneville Intellectual Property.

     (c) No Bonneville Entity has granted to any other person or entity any
license or other right or interest in or to any of the Bonneville Intellectual
Property or to the use thereof.

     (d) No Bonneville Entity has Knowledge of any infringement or unlawful use
of any of the Bonneville Intellectual Property.

     (e) To each Bonneville Entity’s Knowledge, no Bonneville Entity has
violated any provisions of the Copyright Act of 1976, 17 U.S.C. §101, et seq.,
in any material respect with regard to the Bonneville Intellectual Property.

     (f) The Bonneville Entities have delivered to the Emmis Entities copies of
all state and federal registrations and other material documents, if any,
establishing any of the rights and properties constituting a part of the
Bonneville Intellectual Property.

     4.11 WLUP Financial Condition.

     Attached as Schedule 4.11 are the unaudited statements of income of WLUP
for the year ended December 31, 2003, and the interim period ended November 30,
2004. Such statements (the “WLUP Statements”) (i) are in accordance with the
books and records of Bonneville International pertaining to WLUP, (ii) have been
prepared in accordance with GAAP consistently applied, and (iii) accurately
reflect the results of operations of WLUP for the periods covered, in accordance
with GAAP, except that the WLUP Statements do not include (A) balance sheets or
statements of cash flows, (B) federal income tax expense or benefit,
(C) interest income and expense, (D) disclosures required by GAAP in notes
accompanying financial statements, (E) retiree benefit expense (pension, health
insurance, etc.), (F) expense associated with the corporate operations of
Bonneville International generally, and (G) trade (barter) programming expense
or revenue.

44



--------------------------------------------------------------------------------



 



     4.12 Absence of Certain Changes or Events.

     Since June 30, 2004, and through the date of this Agreement, other than as
described on Schedule 4.12 or caused by or arising from any Emmis Entity’s
action or failure to perform under the Chicago TBA:

     (a) There has not been any damage, destruction or other casualty loss with
respect to the Bonneville Assets (whether or not covered by insurance) which,
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect.

     (b) None of the Bonneville Entities or WLUP has suffered any adverse change
or development which, individually or in the aggregate, has had or is reasonably
likely to have a Material Adverse Effect.

     (c) With respect to WLUP, no Bonneville Entity has:

     (i) amended, terminated, renewed or taken any action or inaction that would
result in an amendment, termination or renewal of any Bonneville Station
Agreement, nor has such action been taken by any other party, except in the
ordinary course of business consistent with past practices, or any Bonneville
Real Property Lease (other than any amendment noted on Schedule 4.9);

     (ii) mortgaged, pledged or subjected to any Lien, any of the Bonneville
Assets, except for Permitted Liens;

     (iii) acquired or disposed of any Bonneville Assets or entered into any
agreement or other arrangement for such acquisition or disposition, except for
immaterial amounts in the ordinary course of business consistent with past
practices;

     (iv) entered into any agreement, commitment or other transaction except the
Chicago TBA and those that (A) were entered into in the ordinary course of
business consistent with past practice or (B) are not material to the assets,
business, operations, results of operations or financial condition of WLUP;

     (v) paid any bonus to any officer, director or employee or granted to any
officer, director or employee any other increase in compensation in any form,
except in the ordinary course of business consistent with past practices;

     (vi) adopted, amended or renewed any collective bargaining, bonus,
profit-sharing, compensation, stock option, pension, retirement, deferred
compensation, severance or other plan, agreement, trust, fund or arrangement for
the benefit of employees (whether or not legally binding) or made any material
changes in its policies of employment;

     (vii) entered into any agreement (other than agreements that will be
terminated prior to the Closing) with any Affiliate of any Bonneville Entity;

45



--------------------------------------------------------------------------------



 



     (viii) operated its business other than in the ordinary course consistent
with past practices and, after the Chicago TBA Effective Date, as otherwise
contemplated by the Chicago TBA; or

     (ix) committed to undertake any of the foregoing.

     4.13 Litigation.

     Except as described in Schedule 4.13 or caused by or arising from any Emmis
Entity’s action or failure to perform under the Chicago TBA, (i) there are no
actions, suits, claims, investigations or administrative or arbitration
proceedings pending or, to the Knowledge of any Bonneville Entity, threatened
against any Bonneville Entity before or by any court, arbitration tribunal or
governmental department or agency, domestic or foreign, that relates to WLUP or
the Bonneville Assets; (ii) neither any Bonneville Entity nor, to the Knowledge
of any Bonneville Entity, any of the officers or employees of any Bonneville
Entity, has been charged with, or to the Knowledge of any Bonneville Entity, is
under investigation with respect to, any violation of any provision of any
federal, state, foreign or other applicable law or administrative regulation in
respect of such officer’s or employee’s employment at WLUP; and (iii) neither
any Bonneville Entity, any properties or assets of any Bonneville Entity nor, to
the Knowledge of any Bonneville Entity, any officer or employee of any
Bonneville Entity is a party to or bound by any order, arbitration award,
judgment or decree of any court, arbitration tribunal or governmental department
or agency, domestic or foreign, in respect of any business practices, the
acquisition of any property, or the conduct of any business of any Bonneville
Entity which, individually or in the aggregate, has had or is reasonably likely
to have a Material Adverse Effect or materially impair the ability of any
Bonneville Entity to perform its obligations hereunder and consummate the
transactions contemplated hereby.

     4.14 Labor Matters.

     (a) Except as listed on Schedule 4.14(a), as of the Chicago TBA Agreement
Effective Date:

     (i) To each Bonneville Entity’s Knowledge, no present or former employee or
independent contractor of WLUP has a pending claim or charge which has been
asserted or threatened against any Bonneville Entity for (A) overtime pay;
(B) wages, salaries or profit sharing; (C) vacations, time off or pay in lieu of
vacation or time off; (D) any material violation of any statute, ordinance,
contract or regulation relating to minimum wages, maximum hours of work or the
terms or conditions of employment; (E) discrimination against employees on any
basis; (F) unlawful or wrongful employment or termination practices;
(G) unlawful retirement, termination or labor relations practices or breach of
contract; or (H) any material violation of occupational safety or health
standards.

     (ii) There is not pending or, to the Knowledge of either Bonneville Entity,
threatened against either Bonneville Entity any labor dispute, strike or work
stoppage that

46



--------------------------------------------------------------------------------



 



affects or interferes or is reasonably likely to affect or interfere with the
operation of WLUP, and no Bonneville Entity has Knowledge of any organizational
effort currently being made or threatened by or on behalf of any labor union
with respect to employees of WLUP. There are no material unresolved unfair labor
charges against any Bonneville Entity, and no Bonneville Entity has experienced
any strike, work stoppage or other similar significant labor difficulties within
the preceding twelve (12) months with respect to WLUP.

     (b) Except as set forth on Schedule 4.7(b), no Bonneville Entity is a
signatory or a party to, or otherwise bound by, a collective bargaining
agreement now in effect which covers employees or former employees of WLUP.
Except as set forth on Schedule 4.14(b), (i) no Bonneville Entity has agreed to
recognize any union or other collective bargaining unit with respect to any
employees of WLUP, and (ii) no union or other collective bargaining unit has
been certified as representing any employees of WLUP.

     (c) Schedule 4.14(c) sets forth a true and complete list, as of the day
preceding the Chicago TBA Effective Date, of all persons employed by a
Bonneville Entity in connection with the operation of WLUP who earn more than
$15,000 per year, and states for each such employee the date hired, the level of
compensation (including any projected bonus) payable to such employee (limited
in the case of each employee who is compensated on a commission basis to a
description of the manner in which such commissions are determined and the
specification of compensation earned by such employee in 2003), and whether such
employee is employed under a written contract or is covered by a written
severance agreement. Except pursuant to written employment agreements or written
severance agreements listed on Schedule 4.7(b), or on Schedule 4.4 to the
Chicago TBA, the only severance obligations of the Bonneville Entities with
respect to employees at WLUP are set forth on Schedule 4.14(c). A true and
complete copy of any handbook, policy manual or similar written guidelines
furnished to employees of WLUP has been delivered to the Emmis Entities.

     4.15 Employee Benefit Plans.

     (a) All Benefit Plans with respect to WLUP are disclosed in Schedule 4.15
(each, an “Bonneville Benefit Plan”). Except pursuant to a Bonneville Benefit
Plan disclosed in Schedule 4.15 or any agreements disclosed in Schedule 4.7(b),
the Bonneville Entities have no fixed or contingent liability or obligation to
any of the current or former employees of either Bonneville Entity now or
previously employed at WLUP, or the beneficiaries or dependents of any such
employees or former employees, or to any person whose services are or were
provided principally for WLUP as an independent contractor to either Bonneville
Entity or WLUP. True and complete copies of the summary plan descriptions of all
Bonneville Benefit Plans, to the extent subject to ERISA, have been provided to
the Emmis Entities.

     (b) All Bonneville Benefit Plans have been administered and are in
compliance in all material respects with applicable provisions, if any, of ERISA
and the Code and all other applicable law. Neither Bonneville Entity nor any
Related Person (as defined in the definition of Benefit Plans in Section 1.1) of
a Bonneville Entity has engaged in a transaction with respect to

47



--------------------------------------------------------------------------------



 



any Bonneville Benefit Plan that could result in a material Tax, penalty or
other liability under the Code or ERISA being imposed against the Recipient
Party, WLUP or the Bonneville Assets.

     (c) Except as indicated on Schedule 4.15, No Bonneville Benefit Plan is a
Multiemployer Plan.

     (d) Neither Bonneville Entity nor any Related Person of a Bonneville Entity
has, to the Bonneville Entities’ Knowledge, incurred or expects to incur, with
respect to any Multiemployer Plan covering any past or present employee at WLUP,
any material withdrawal liability under Subtitle E of Title IV of ERISA
regardless of whether based on contributions by any entity which is considered a
predecessor of either Bonneville Entity or one employer with either Bonneville
Entity under Section 4001 of ERISA.

     (e) All contributions required to have been made by each Bonneville Entity
under the terms of each Bonneville Benefit Plan or applicable law have been
timely made and all other contributions have been duly provided for on the
Bonneville Entity’s books and records.

     (f) Neither Bonneville Entity has any unfunded obligations (including
projected obligations) for retiree health or life benefits under any Bonneville
Benefit Plan covering any of the current or former employees of either
Bonneville Entity now or previously employed at WLUP, or the beneficiaries or
dependents of any such employees or former employees, other than COBRA
continuation coverage required by law.

     (g) Neither Bonneville Entity nor any Related Person of an Bonneville
Entity, to the Bonneville Entities’ Knowledge, has incurred any material
liability under or pursuant to Part 4 of Title I or Title IV of ERISA or the
penalty, excise tax or joint and several liability provisions of the Code
relating to any Bonneville Benefit Plans and, to the Bonneville Entities’
Knowledge, no event or condition has occurred or exists which would reasonably
be expected to have a Material Adverse Effect with respect to WLUP.

     4.16 Compliance with Law.

     Subject to the Chicago TBA, and except as specified on Schedule 4.16, the
Bonneville Entities have operated and are operating WLUP in all material
respects in compliance with the Act and all other material federal, state and
local laws, statutes, ordinances, regulations, licenses, permits or exemptions
therefrom and all applicable orders, writs, injunctions and decrees of any
court, commission, board, agency or other instrumentality, and neither
Bonneville Entity has received any written notice of material noncompliance
pertaining to the operation of WLUP that has not been cured.

     4.17 [INTENTIONALLY OMITTED]

     4.18 Environmental Matters.

     (a) Except as set forth on Schedule 4.18, the Bonneville Entities have
obtained all environmental, health and safety permits necessary for the
operation of WLUP, all such permits

48



--------------------------------------------------------------------------------



 



are valid and in full force and effect, and the Bonneville Entities are in
compliance in all material respects with all terms and conditions of such
permits.

     (b) Except as set forth on Schedule 4.18, there is no proceeding pending
or, to any Bonneville Entity’s Knowledge, threatened which may result in the
reversal, rescission, termination, modification or suspension of any
environmental or health or safety permits necessary for the operation of WLUP,
and to each Bonneville Entity’s Knowledge, there is no basis for any such
proceeding.

     (c) Except as set forth on Schedule 4.18, to each Bonneville Entity’s
Knowledge, each Bonneville Entity has operated and is operating WLUP in all
material respects in compliance with all material federal, state, local and
other laws, statutes, ordinances and regulations, and licenses, permits,
exemptions, orders, writs, injunctions and decrees of any court, commission,
board, agency or other governmental instrumentality, applicable to such
Bonneville Entity relating to environmental matters.

     (d) Except as set forth on Schedule 4.18, to each Bonneville Entity’s
Knowledge, there are no conditions or circumstances associated with the
Bonneville Assets which may give rise to any material liability or material cost
under applicable environmental law. Except as listed on Schedule 4.18, no
Bonneville Entity owns or uses any electrical or other equipment containing
polychlorinated biphenyls in connection with operation of WLUP.

     (e) For the purposes of this Section 4.18, (i) “hazardous materials” will
mean any waste, substance, materials, smoke, gas, emissions or particulate
matter designated as hazardous or toxic under any applicable environmental law,
including but not limited to, friable asbestos, urea formaldehyde,
polychlorinated biphenyls, regulated substances and wastes, radioactive
materials, radon, lead and petroleum and petroleum byproducts, including oil or
any fraction thereof, but excluding any such substances below applicable
governmental action levels, or small quantities of maintenance, cleaning and
emergency generator fuel supplies customary for the operation of radio stations,
and (ii) “environmental law” means any federal, state, local or other laws,
statutes, ordinances, regulations, licenses, permits or any order, writ,
injunction or decree of any court, commission, board, agency or other
instrumentality relating to the regulation of hazardous materials.

     (f) Except as set forth on Schedule 4.18, with respect to the operation of
WLUP, neither Bonneville Entity has filed or, to either Bonneville Entity’s
Knowledge, been required to file any notice under any applicable material law,
rule, regulation, order, judgment, injunction, decree or ruling reporting a
release of a hazardous material into the environment, and no notice pursuant to
Section 103(a) or (c) of CERCLA or any other applicable environmental law or
regulation has been or, to any Bonneville Entity’s Knowledge, was required to be
filed.

     (g) Except as set forth on Schedule 4.18, neither Bonneville Entity has
received any notice letter under CERCLA or any other written notice, and, to
each Bonneville Entity’s Knowledge, there is no investigation pending or
threatened, to the effect that any Bonneville Entity has or may have material
liability for or as a result of the release or threatened release of a hazardous
material into the environment or for the suspected unlawful presence of
hazardous

49



--------------------------------------------------------------------------------



 



material thereon nor, to any Bonneville Entity’s Knowledge, does there exist any
basis for such investigation in connection with the operation of WLUP.

     (h) To each Bonneville Entity’s Knowledge, except as identified on
Schedule 4.18, none of the Bonneville Operating Assets contains any hazardous
materials or underground storage tanks; and no underground storage tank
disclosed on Schedule 4.18 leaks or has leaked. The Bonneville Entities have
furnished to the Emmis Entities copies of the environment reports, studies or
analyses related to the Bonneville Operating Assets which are listed on
Schedule 4.18. The Bonneville Entities are not aware of the existence of any
other environmental reports, studies or analyses related to the Bonneville
Operating Assets.

     4.19 Broker’s or Finder’s Fees.

     Except as set forth on Schedule 4.19, no agent, broker, investment banker
or other person or firm acting on behalf of or under the authority of any
Bonneville Entity or any Affiliate of any Bonneville Entity is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee,
directly or indirectly, in connection with the transactions contemplated by this
Agreement.

     4.20 Insurance.

     Bonneville International has in full force adequate insurance covering the
Bonneville Operating Assets relating to WLUP. Bonneville International also has
in full force adequate workers compensation insurance and general liability
insurance in amounts consistent with broadcasting industry standards for similar
stations. All of such insurance policies are in full force and effect, and no
Bonneville Entity is in default with respect to its obligations under any such
insurance policy and has not been denied insurance coverage thereunder.

     4.21 Transactions with Affiliates.

     Except as described on Schedule 4.21, no Bonneville Entity has been
involved in any business arrangement or relationship relating to WLUP with any
Affiliate of any Bonneville Entity, and no Affiliate of any Bonneville Entity
owns any property or right, tangible or intangible, which is used in the
operation of WLUP or is material to the Bonneville Assets or the business,
operations, financial condition or results of operations of WLUP.

     4.22 Bonneville Entities’ Qualification.

     Except as disclosed in Schedule 4.22 and as provided in Section 5.3, the
Bonneville Entities are, and at all times between the date hereof and up until
and including the Closing will be, legally, financially and otherwise qualified
under the Act, HSR Act and all rules, regulations and policies of the FCC, the
Department of Justice, the FTC and any other governmental agency, to acquire and
operate the Emmis Stations. Except as disclosed in Schedule 4.22, to the
Knowledge of the Bonneville Entities, there are no facts or proceedings which
would reasonably be expected to disqualify the Bonneville Entities under the Act
or HSR Act or otherwise from acquiring or operating the Emmis Stations or would
cause the FCC not to approve the

50



--------------------------------------------------------------------------------



 



assignment of the Emmis FCC Licenses to the Bonneville Holding or the Department
of Justice and the FTC not to allow the waiting period under the HSR Act to
terminate within thirty (30) days of the filing provided for in Section 5.3.
Except as disclosed in Schedule 4.22, the Bonneville Entities have no Knowledge
of any fact or circumstance relating to the Bonneville Entities or any of the
Bonneville Entities’ Affiliates that would reasonably be expected to (a) cause
the filing of any objection to the assignment of the Emmis FCC Licenses to
Bonneville Holding, (b) lead to a material delay in the processing by the FCC of
the applications for such assignment or (c) lead to a material delay in the
termination of the waiting period required by the HSR Act. Except as disclosed
in Schedule 4.22, no waiver of any FCC rule or policy is necessary to be
obtained for the grant of the applications for the assignment of the Emmis FCC
Licenses to Bonneville Holding, nor will processing pursuant to any exception or
rule of general applicability be requested or required in connection with the
consummation of the transactions herein.

     4.23 WARN Act.

     The Bonneville Entities are not planning or contemplating and have not made
or taken any decisions or actions concerning the employees of the Emmis Stations
after the Closing Date that would require the service of notice under the Worker
Adjustment and Retraining Notification Act of 1988, as amended, or any similar
state law.

     4.24 Exclusivity of Representations.

     THE REPRESENTATIONS AND WARRANTIES MADE BY THE BONNEVILLE ENTITIES IN THIS
AGREEMENT OR PURSUANT TO THIS AGREEMENT IN WRITING (AND IN THE CHICAGO TBA AND
PHOENIX TBA) ARE IN LIEU OF AND ARE EXCLUSIVE OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES. THE BONNEVILLE ENTITIES HEREBY
DISCLAIM ANY SUCH OTHER IMPLIED REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING
THE DELIVERY OR DISCLOSURE TO THE EMMIS ENTITIES OR THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION
(INCLUDING, WITHOUT LIMITATION, ANY FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL
DATA). EXCEPT AS SET FORTH IN THIS AGREEMENT, ALL OF THE TANGIBLE PERSONAL
PROPERTY INCLUDED IN THE BONNEVILLE OPERATING ASSETS IS TO BE TRANSFERRED TO
EMMIS OPERATING WITHOUT ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR
INTENDED USE OR OTHERWISE, ALL OF WHICH IS HEREBY DISCLAIMED.

51



--------------------------------------------------------------------------------



 



ARTICLE V.
OTHER COVENANTS

     5.1 Conduct of Each Station’s Business Prior to the Closing Date.

     Subject to the Chicago TBA or Phoenix TBA, as applicable, each Transferring
Party covenants and agrees with the Recipient Party that from the date of this
Agreement through the Closing Date, or the termination of this Agreement if
earlier, unless the Recipient Party otherwise consents in writing (which consent
will not be unreasonably withheld, delayed or conditioned), the Transferring
Party will:

     (a) Operate each Station of the Transferring Party in the ordinary course
of business consistent with past practices, including (i) incurring promotional
expenses substantially consistent with the amount currently budgeted,
(ii) making capital expenditures prior to the Closing Date as are necessary to
repair or replace assets that are damaged or destroyed, (iii) using commercially
reasonable efforts to preserve the Station’s present business operations,
inventory levels, organization and goodwill, if any, and its relationships with
customers, employees, advertisers, suppliers and other contractors (including
independent contractors providing on-air or production services) and to maintain
programming for the Station consistent in all material respects with the type
and quantity of the Station’s programming consistent with past practice, and
(iv) continuing the Station’s usual and customary policy with respect to
extending credit, writing of sales orders and collection of accounts receivable
and the maintenance of its facilities and equipment;

     (b) Operate each Station and otherwise conduct business of the Station in
all material respects in compliance with the terms or conditions of the
Station’s FCC Licenses, the Act, and all other material rules, regulations, laws
and orders of all governmental authorities having jurisdiction over any aspect
of the operation of the Station;

     (c) Maintain each Station’s books and records in accordance with GAAP on a
basis consistent with prior periods;

     (d) Promptly notify the Recipient Party in writing of any event or
condition which, with notice or the lapse of time or both, would constitute an
event of material default under any of the Transferring Party’s Station
Agreements which are, individually or in the aggregate, material to the assets,
business, operations, financial condition or results of operations of any
Station;

     (e) Timely comply in all material respects with the Transferring Party’s
Station Agreements which are, individually or in the aggregate, material to the
assets, business, operations, financial condition or results of operations of
any Station;

     (f) Not sell, lease, or grant any rights in or to or otherwise dispose of,
or agree to sell, lease or otherwise dispose of, any of the Exchange Assets used
or held for use in connection with any Station except for dispositions of assets
that (i) are in the ordinary course of business

52



--------------------------------------------------------------------------------



 



consistent with past practice and (ii) if material, are replaced by similar
assets of substantially equal or greater value or utility;

     (g) Not amend, enter into, renew, terminate early, or extend any agreement
that would constitute a Transferring Party’s Station Agreement, including but
not limited to any personal property lease, studio or office lease; antenna or
transmitter space lease, network affiliation agreement, programming agreement,
employment or talent agreement, or severance agreement;

     (h) Maintain in good operating condition and repair (except for ordinary
wear and tear) the equipment that constitutes part of the Exchange Assets
related to any Station and maintain the real property used in the operation of
any Station (limited, however, in the case of leased real property, to
maintenance required to be performed by the lessee under the terms of the
applicable lease), including all of the improvements, in substantially the same
condition as of the date of this Agreement, ordinary wear and tear excepted, and
not demolish or remove any of the existing improvements, or erect new
improvements on such real property or any portion thereof;

     (i) Not increase in any manner the compensation (including severance pay or
plans) or benefits of any employees, independent contractors, consultants or
commission agents of any Station, except in the ordinary course of business
consistent with past practice or as required by an employment or consulting
agreement or in connection with and commensurate with a change in
responsibility;

     (j) Not enter into any agreement relating to any Station (other than
agreements that will be terminated prior to Closing) with any Affiliate of the
owner or operator of the Station;

     (k) Except as required by law, not voluntarily enter into or amend any
collective bargaining agreement applicable to any employees of any Station or
otherwise voluntarily recognize any union as the bargaining representative of
any such employees; and not enter into or amend any collective bargaining
agreement applicable to any employees of any Station to provide that it will be
binding upon any “successor” employer or such employees;

     (l) Not impose or permit to exist any new Lien upon any of Exchange Assets
(unless such Lien will be extinguished prior to the Closing); and

     (m) Not take or agree to take any action that would materially delay the
consummation of the Closing as contemplated by this Agreement.

     The foregoing covenants of the Bonneville Entities will be subject to the
Chicago TBA and the Bonneville Entities will not be in breach of such covenants
as a result of any Emmis Entity’s action or failure to perform under the Chicago
TBA. The foregoing covenants of the Emmis Entities will be subject to the
Phoenix TBA and the Emmis Entities will not be in breach of such covenants as a
result of any Bonneville Entity’s action or failure to perform under the Phoenix
TBA.

53



--------------------------------------------------------------------------------



 



     5.2 Notification of Certain Matters.

     Each Party to this Agreement will give prompt notice to the other Party of
(a) the occurrence, or failure to occur, of any event that would be likely to
cause any of their respective representations and warranties contained in this
Agreement to be untrue or inaccurate in any material respect at any time from
the date hereof to the Closing Date, and (b) any failure on their respective
parts to comply with or satisfy, in any material respect, any covenant,
condition or agreement to be complied with or satisfied by any Party under this
Agreement. No disclosure by any Party pursuant to this Section 5.2, however,
shall be deemed to amend or supplement any schedule provided by such Party or to
correct or cure any misrepresentation, breach of warranty, or breach of
covenant.

     5.3 HSR Filings.

     The Emmis Entities and Bonneville Entities have previously made the filings
required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (“HSR Act”), in connection with the transactions contemplated by this
Agreement (the “HSR Filings”). The HSR Filings were made based on and as
prescribed in the letter of intent dated October 4, 2004, between the Emmis
Entities and the Bonneville Entities. The Emmis Entities and Bonneville Entities
will use their commercially reasonable efforts to diligently take, or to fully
cooperate in the taking of, all necessary and proper steps, and provide any
additional information reasonably requested, in order to comply with the
requirements of the HSR Act; provided, however, that the Bonneville Entities
will not be required to disclose financial information regarding the Corporation
of the President of the Church of Jesus Christ of Latter-Day Saints and its
subsidiaries and affiliates (other than the Bonneville Entities) to any
regulatory agency.

     5.4 FCC Filing.

     (a) The Emmis Entities and the Bonneville Entities have previously filed
all applications with the FCC necessary to obtain the FCC Order, and will
cooperate in taking all commercially reasonable action necessary and proper to
promptly obtain the FCC Order without a Material Adverse Condition and to cause
the FCC Order to become a Final Action as soon as practicable, provided that
commercially reasonable action will not include payment or providing of material
consideration to settle with an objecting party. The Emmis Entities and
Bonneville Entities will oppose and file such papers and pleadings with the FCC
or other appropriate forum opposing and objecting to any petitions to deny or
other objections filed with respect to the application for the FCC Order and any
requests for reconsideration or judicial review of the FCC Order.

     (b) If the Closing has not occurred for any reason within the original
effective period of the FCC Order, and neither Party has terminated this
Agreement under Article X, the Parties will jointly request an extension of the
effective period of the FCC Order. No extension of the effective period of the
FCC Order will limit the exercise by either Party of its right to terminate the
Agreement under Article X.

54



--------------------------------------------------------------------------------



 



     (c) The Emmis Entities and Bonneville Entities agree to cooperate in taking
such action as necessary and appropriate to change, prior to Closing, the
association of the FCC License identified on Schedule 5.4(c) in the manner
described on such Schedule.

     5.5 Title; Additional Documents.

     Except to the extent already effected pursuant to either the Chicago TBA or
Phoenix TBA, at the Closing, each Transferring Party will transfer and convey to
the Recipient Party good (and, in the case of fee simple real property,
marketable) title to all of the Exchange Assets of the Transferring Party free
and clear of any Liens, except (i) Permitted Liens and (ii) any Liens on the
interest of each owner or other party through which the Transferring Party
directly or indirectly derives its interest as lessee or sublessee under any
lease or sublease included in the Transferring Party’s Exchange Assets. Each
Transferring Party will, upon request of the Recipient Party, execute or cause
to be executed such documents, in addition to those delivered at the Closing or
in connection with either the Chicago TBA or Phoenix TBA, that are necessary to
confirm in the Recipient Party such title to the Exchange Assets of the
Transferring Party and to carry out the purposes and intent of this Agreement,
which documents will be in a form reasonably acceptable to the Transferring
Party and the Recipient Party. Each Recipient Party will execute or cause to be
executed such documents, in addition to those delivered at the Closing or in
connection with either the Chicago TBA or Phoenix TBA, that are necessary to
confirm the Recipient Party’s assumption of the Recipient Party’s Assumed
Obligations, which documents will be in a form reasonably acceptable to the
Transferring Party and the Recipient Party.

     5.6 Consents.

     Each Transferring Party will use its commercially reasonable efforts to
obtain the consents or waivers to the transactions contemplated by this
Agreement required under the Transferring Party’s Station Agreements without any
condition or modification adverse to the Recipient Party or any Station to be
conveyed to the Recipient Party pursuant to this Agreement, and each Recipient
Party will cooperate as reasonably requested by the Transferring Party in
assisting the Transferring Party to obtain such consents. Neither the
Transferring Party nor the Recipient Party will be required to pay or grant any
material consideration or divulge any confidential information or otherwise
unduly prejudice itself in order for the Transferring Party to obtain any such
consent or waiver, except that the Transferring Party will be required to obtain
releases of Liens which encumber any of the Transferring Party’s Exchange Assets
(other than Permitted Liens and any Liens on the interest of each owner or other
party through which the Transferring Party directly or indirectly derives its
interest as lessee or sublessee under any lease or sublease included in the
Transferring Party’s Exchange Assets). Except as otherwise specifically provided
in this Agreement or another Document signed by the Parties, a Transferring
Party will be liable to a Recipient Party for any breach of an assigned
Transferring Party’s Station Agreement due to failure to obtain such consent. To
the extent that a third-party consent is required under this Agreement and a
third-party will provide it only using its own form or under certain conditions,
absent separate written agreement with respect to such consent by Emmis
Operating and Bonneville International, the allocation of liability and
obligations under the Transferring Party’s Station Agreements as between the
Emmis Entities and the

55



--------------------------------------------------------------------------------



 



Bonneville Entities shall remain as provided in this Agreement regardless of the
form or terms of such consent.

     5.7 Inspection and Access; Financial Information.

     Each Transferring Party will, prior to the Closing Date, make available the
assets, books, accounting records, correspondence and files of the Emmis
Stations and WLUP (to the extent related to the operation thereof) for
examination by the Recipient Party, its officers, attorneys, accountants and
agents, with the right to make copies of all or portions of such books, records
and files. Such access will be available during normal business hours upon
reasonable notice and in such manner as will not unreasonably interfere with the
conduct of the business of any Station. If the Closing occurs, the books,
records and files that are not part of but relate to the Exchange Assets
conveyed by a Transferring Party will be preserved and maintained by the
Transferring Party for four (4) years after the Closing, and the books, records
and files that are part of the Exchange Assets conveyed to a Recipient Party
will be maintained and preserved by the Recipient Party for a period of four
(4) years after the Closing. Each such Party will give the other Party and its
authorized representatives, during normal business hours, such access to, and
the opportunity at the other Party’s expense to copy, such books and records
retained by it as reasonably requested by the other Party.

     5.8 Confidentiality.

     Subject to Section 5.15, all information delivered or made available to a
Recipient Party or a Recipient Party’s representatives or otherwise disclosed in
writing by the Transferring Party (or its representatives) before or after the
date of this Agreement, in connection with the transactions contemplated by this
Agreement, will be kept confidential by the Recipient Party and its
representatives and will not be used or disclosed to any third party other than
as contemplated by this Agreement, except to the extent (i) such information was
otherwise publicly available when received, (ii) is or hereafter becomes
lawfully obtainable from third parties not related to the Recipient Party or its
Affiliates, (iii) such information is required to be disclosed by law, judicial
or other governmental rule or order, or the rules of any stock exchange, or
(iv) such duty as to confidentiality is waived in writing by the Transferring
Party. In the event of termination of this Agreement, upon a Transferring
Party’s written request, the Recipient Party will promptly deliver to the other
all such information, including all copies, reproductions, summaries, analyses
or extracts thereof or based thereon in such Party’s possession or in the
possession of any of its representatives or Affiliates.

     5.9 Publicity.

     The Parties agree that no public release or announcement concerning the
transactions contemplated hereby will be issued by any Party without the prior
written consent of the other Party (which will not be unreasonably withheld),
except as required by law or applicable regulations, in which case the Party
issuing the press release or announcement will provide the other Party with a
copy thereof sufficiently in advance of such issuance to permit the other Party
to comment thereon.

56



--------------------------------------------------------------------------------



 



     5.10 Material Adverse Effect.

     The Emmis Entities and the Bonneville Entities will promptly notify the
other Party of any event of which the Emmis Entities or the Bonneville Entities,
as the case may be, obtain Knowledge which has had or could reasonably be
expected to have Material Adverse Effect with respect to either the Emmis
Stations or WLUP.

     5.11 Commercially Reasonable Efforts.

     Subject to the terms and conditions of this Agreement, each Party will use
its commercially reasonable efforts to take all action and to do all things
necessary, proper or advisable to satisfy any condition hereunder in its power
to satisfy and to consummate and make effective as soon as practicable the
transactions contemplated by this Agreement.

     5.12 FCC Reports and Applications.

     Each Transferring Party will file, on a current and timely basis and in all
material respects in a truthful and complete fashion until the Closing Date, all
reports and documents required to be filed with the FCC with respect to each
Station of the Transferring Party. In addition, each Transferring Party will
timely file all applications necessary for renewal of any of the FCC Licenses
used in the operation of any Station of the Transferring Party, will prosecute
each such application with diligence, will in each case seek renewal for a full
term, and will diligently oppose any objection to, appeal from or petition to
reconsider the grant of any such renewal application.

     5.13 Tax Returns and Payments.

     Each Transferring Party will timely file with the appropriate governmental
agencies all Tax Returns required to be filed with respect to each Station of
the Transferring Party prior to the Closing and timely pay all Taxes reflected
on such Tax Returns as owing.

     5.14 No Solicitation.

     From the date hereof until the earlier of the Closing or termination of
this Agreement, no Transferring Party or any Affiliate of a Transferring Party
will directly or indirectly (i) knowingly discuss, solicit or encourage any
proposal or offer from any Person relating specifically to the acquisition or
purchase of any interest in the Transferring Party or any of the Transferring
Party’s Exchange Assets (except in compliance with Section 5.1(f)), or any
merger, consolidation or other business combination with the Transferring Party
(each an “Acquisition Proposal”), or (ii) otherwise knowingly assist or
negotiate with any Person with respect to an Acquisition Proposal.

     5.15 Audited Financial Statements.

     The Bonneville Entities recognize that the Emmis Entities are indirect,
wholly-owned subsidiaries of Emmis Communications Corporation (“Emmis”), which
is a publicly reporting

57



--------------------------------------------------------------------------------



 



company, and agree that the Emmis Entities will be entitled at their expense to
cause audited and unaudited financial statements of WLUP to be prepared for such
periods and filed with the Securities and Exchange Commission, and included in a
prospectus distributed to prospective investors, as required by laws and
regulations applicable to Emmis as a publicly reporting company or registrant.
The Bonneville Entities agree to cooperate with the Emmis Entities and the
auditing accountants as reasonably requested by the Emmis Entities in connection
with the preparation and filing of such financial statements, including
providing a customary management representation letter (to the best of the
signatory’s knowledge and belief) in the form prescribed by generally accepted
auditing standards and using their commercially reasonable efforts to obtain the
consent of the Bonneville Entities’ independent accounting firm to permit the
Emmis Entities and their auditors to have access to such firm’s workpapers as
they relate solely to WLUP operations. Under no circumstance will the
preparation of any financial statements pursuant to such audit (i) require a
Bonneville Entity to change or modify any accounting policy, (ii) cause any
unreasonable disruption in the business or operations of either Bonneville
Entity, or (iii) cause any delay that is more than de minimis in any internal
reporting requirements of either Bonneville Entity.

     5.16 Disclosure Schedules.

     (a) Each Party will use its commercially reasonable efforts to promptly
supplement or amend its Schedules hereto with respect to any matter arising
after the date of this Agreement that would have been required to be set forth
or described in a Schedule or that is necessary to correct any information in a
Schedule or in any representation or warranty; provided that if the other Party
fails to object within fifteen (15) days after receipt of such supplement or
amendment, such other Party will be deemed to have waived its rights to object
to such proposed supplement or amendment. If such other Party makes a timely
objection pursuant to this Section 5.16(a), any such proposed supplement or
amendment will not be permitted, except as thereafter mutually agreed.
Notwithstanding the foregoing, a Party shall have no right to object to any
supplement or amendment of any Schedule to this Agreement, the Chicago TBA or
Phoenix TBA by the other Party due to that Party’s entering into, amending,
extending, renewing or terminating a Station Agreement or Real Property Lease in
accordance with Section 5.1.

     (b) Each Recipient Party acknowledges and agrees that the Transferring
Party will not be liable for the failure of the Transferring Party’s Schedules
to be accurate as a result of the Recipient Party’s performance or failure to
perform under the Phoenix TBA (in the case of the Bonneville Entities as the
Recipient Party) or the Chicago TBA (in the case of Emmis Entities as the
Recipient Party). The inclusion of any fact or item on a Schedule referenced by
a particular section in this Agreement will, if the existence of the fact or
item or its contents is relevant to any other section, be deemed disclosed with
respect to such other section whether or not an explicit cross-reference appears
in the Schedules if such relevance is readily apparent from examination of such
Schedules.

58



--------------------------------------------------------------------------------



 



     5.17 Bulk Sales Law.

     Each Recipient Party hereby waives compliance by the Transferring Party
with the provisions of any applicable bulk transfer laws in connection with the
Transferring Party’s conveyances to the Recipient Party as contemplated by this
Agreement.

     5.18 Multi-Station Agreements.

     (a) Each Station Agreement of a Transferring Party that relates in part to
any station or business other than a Station (each, a “Multi-Station Agreement)
will be included as an Exchange Asset of the Transferring Party, and will be
assigned pursuant to Section 2.5 and assumed pursuant to Section 2.3 or
Section 2.4, only to the extent such Multi-Station Agreement relates to one or
more Stations and is not an Excluded Asset. After the Closing, the Transferring
Party and Recipient Party will use commercially reasonable efforts (excluding
for both parties, however, the incurrence of material cost or expense) to
replace the portion of each Multi-Station Agreement relating to one or more
Stations with a subcontract or new agreement relating only to such Station or
Stations and providing substantially the same benefits to, and imposing
substantially the same obligations upon, the Recipient Party as those relating
to such Station or Stations under such Multi-Station Agreement.

     (b) The Emmis Entities covenant and agree to pay and perform after the
Closing the obligations under each Multi-Station Agreement assigned in part to
Bonneville International pursuant to Section 2.5, but only to the extent such
obligations do not relate to one or more of the Emmis Stations and do not arise
as a result of such assignment. The Bonneville Entities covenant and agree to
pay and perform after the Closing the obligations under each Multi-Station
Agreement assigned in part to Emmis Operating pursuant to Section 2.5, but only
to the extent such obligations do not relate to WLUP and do not arise as a
result of such assignment.

     5.19 Noncompete Covenant.

     (a) The Emmis Entities covenant and agree that during the two-year period
commencing on the Closing Date, neither of the Emmis Entities nor any of their
Affiliates will own, operate or program any radio station transmitting an
over-the-air signal from a broadcast antenna located within the Phoenix, Arizona
Metro Survey Area (as defined by Arbitron, Inc.) that offers a programming
format known in the industry and classified by Arbitron, Inc. as either
(i) Adult Contemporary, including Hot AC, Modern AC and Soft AC, (ii) all News,
(iii) News/Talk/Information, (iv) All Sports, (v) Modern Rock, or (vi) All Talk;
provided, however, that such restriction will not apply to (A) any future owner
of radio station KKFR that is neither an Emmis Entity nor an Affiliate of an
Emmis Entity or (B) any other person that is neither an Emmis Entity nor an
Affiliate of an Emmis Entity.

     (b) In consideration for the noncompete covenant under this Section, the
Bonneville Entities will pay the Emmis Entities $4,000,000 at the Closing (the
“Noncompete Payment”) in accordance with Section 2.5.

59



--------------------------------------------------------------------------------



 



     (c) The Emmis Entities acknowledge and agree that the restriction in this
Section is reasonable in scope and duration and necessary to protect the
legitimate business interests of the Bonneville Entities as the purchasers of
the Emmis Stations. The Emmis Entities further agree that the Bonneville
Entities will be irreparably harmed in the event of a breach by the Emmis
Entities of such restriction, and that in such event, the Bonneville Entities
will be entitled to injunctive relief to enforce such restriction in addition to
any other remedy available at law or in equity in connection with such a breach.
In any action to enforce such restriction, the Emmis Entities will waive the
defense that there is another adequate remedy at law or equity and agree that
the Bonneville Entities will have the right to enforce such restriction under
the terms of this Section without being required to prove actual damages, post
bond or furnish other security.

     5.20 Cooperation on Third Party Exchange.

     If the Emmis Entities desire to effect an exchange involving a third party,
the Bonneville Entities agree to cooperate as reasonably requested by the Emmis
Entities in effecting a tax-deferred like-kind exchange under Section 1031 of
the Code in which the Emmis Entities would assign all or part of their rights
(but not their obligations) under this Agreement to a “qualified intermediary”
(as defined in Treas. Reg. 1.1031(k)-(g)(4)); provided that (i) such exchange
will not cause the Closing Date to be delayed beyond the first date on which the
Bonneville Entities and the Emmis Entities would otherwise be required to close
the exchange of the Bonneville Assets and the Emmis Assets under this Agreement
without regard to this Section, (ii) the Bonneville Entities are reimbursed by
the Emmis Entities for all of their costs and expenses incurred in cooperating
with the Emmis Entities to effect such exchange, (iii) the Bonneville Entities
are not required to incur or assume any liability or obligation in addition to
the liabilities and obligations the Bonneville Entities are required to incur or
assume under the terms of this Agreement determined as if this Section were not
included in this Agreement (other than costs and expenses reimbursed by the
Emmis Entities), (iv) the Emmis Entities’ ability to effect the exchange will
not constitute a condition precedent to the Emmis Entities’ obligation to close
the exchange of the Bonneville Assets and the Emmis Assets in accordance with
the terms and conditions of this Agreement (excluding this Section), and (v) the
Emmis Entities will indemnify the Bonneville Entities from and against any and
all Losses arising from, relating to or in connection with such exchange (other
than Losses resulting from (A) the Bonneville Entities’ breach of this Section
or (B) any liability or obligation the Bonneville Entities are required to incur
or assume under the terms of this Agreement determined as if this Section were
not included in this Agreement), and indemnification of such Losses will not be
subject to or count against the Bonneville Threshold or the Bonneville Cap.
Emmis Operating will reimburse the Bonneville Entities their costs and expenses
with 30 days of receipt of an invoice for such expenses and any payment not made
when due shall accrue interest from such date until paid in full at a rate per
annum equal to the prime rate in effect on such date plus three percent (3.0%)
(as published in the Money Rates column of the Eastern Edition of The Wall
Street Journal).

     5.21 South Mountain Sublicense Agreement.

     The Parties acknowledge that upon Closing (i) Bonneville International will
be acquiring Emmis Operating Assets located at Communication Site 16 on South
Mountain in Phoenix, Arizona, (ii) Bonneville International will enter into a
license for its use of Communication Site

60



--------------------------------------------------------------------------------



 



16 with the landlord of such site, and (iii) Emmis Operating, at the request of
such landlord, will maintain its current license with such landlord for the
purpose of continuing to use the Communication Site for transmission of KKFR’s
radio signal. For purposes of establishing the rights and obligations between
Bonneville International and Emmis Operating with respect to the use of the
broadcast facilities located on Communication Site 16, on the Closing Date,
Bonneville International and Emmis Operating will enter into a sublicense in the
form and substance of Exhibit A that will grant Emmis Operating (or its
assignee) the right to continue KKFR’s current use of the main community
antenna, the auxiliary antenna and associated transmitter space at Communication
Site 16 (the “South Mountain Sublicense Agreement”).

     5.22 Option Agreement for WLUP Auxiliary Antenna.

     On the Closing Date, Bonneville International and Emmis Operating will
enter into an option agreement in the form and substance of Exhibit B granting
Emmis Operating or any of its Affiliates the option to license space for a
position on a tower for a WLUP auxiliary antenna on the AON Building in Chicago,
Illinois if constructed by Bonneville International (the “WLUP Auxiliary Antenna
Option Agreement”). Emmis Operating’s rights to any use of the AON Building
facilities for WLUP shall be limited to that provided under the WLUP Auxiliary
Antenna Option Agreement, notwithstanding the transfer by Bonneville
International to Emmis Operating of the FCC Construction Permit for an auxiliary
antenna on such building.

     5.23 Transition Services Agreements.

     (a) On the Closing Date, Bonneville International and Emmis will enter into
a transition services agreement in the form and substance of Exhibit C (the
“Phoenix Transition Services Agreement”) under which Emmis will have a limited
right to use the current Emmis Stations’ studio and office facilities for the
purpose of operating KKFR.

     (b) In the event that (i) the Closing occurs prior to December 1, 2005, and
(ii) the WLUP studio and offices have not been moved prior to the Closing Date
from their current location, then on the Closing Date, Bonneville International
and Emmis Operating will also enter into a transition services agreement in the
form and substance of Exhibit D (the “Chicago Transition Services Agreement”)
under which Emmis Operating will have a limited right to use the studio and
offices, equipment, furnishings and other facilities located on the 37th floor
of the John Hancock Center in Chicago, Illinois, that are now used in the
operation of WLUP.

     5.24 John Hancock Sublicense Agreement.

     Subject to obtaining the consent of the landlord under the FM Broadcast
Lease and License Agreement identified in Schedule 4.9, Bonneville International
and Emmis Operating on the Closing Date will enter into a sublicense in the form
and substance of Exhibit E (the “John Hancock Sublicense Agreement”). If
required, Emmis Operating will use reasonable efforts to obtain such consent
(without incurring material cost or expense). The John Hancock Sublicense
Agreement will grant Bonneville International (or its assignee) the right to
continue using Bonneville International’s microwave dish constituting a part of
the studio/transmitter link for a Bonneville Entity radio station licensed in
Chicago (currently WILV (FM)), in the manner

61



--------------------------------------------------------------------------------



 



currently used and where currently positioned in WLUP’s transmitter room in the
John Hancock Center, for a period of five (5) years at $1.00 per year, plus any
additional rent or charges for such use imposed by the licensor under the FM
Broadcast Lease and License Agreement or any subsequent license or agreement
pursuant to which the owner of WLUP occupies such room.

     5.25 Shared Fire Alarm System.

     After expiration or earlier termination of the Chicago Transition Services
Agreement, Bonneville International (i) will not be obligated to continue
providing fire alarm service for WLUP’s transmitter room and (ii) may
disconnect, remove and retain the sensor located in such room that is currently
part of Bonneville International’s fire alarm system shared by other stations
that it operates.

     5.26 Remediation.

     Emmis Operating shall reimburse Bonneville International for fifty percent
(50%) of its out-of-pocket expenses reasonably incurred (up to a maximum
reimbursement by Emmis Operating of $50,000) in its efforts to remediate the
lead based paint on the KTAR antenna towers. Emmis Operating shall pay such
amounts within thirty (30) days of invoice by Bonneville and payments not made
when due will bear interest until paid in full at a rate per annum equal to the
prime rate in effect on such due date (as published in the Money Rates column of
the Eastern Edition of The Wall Street Journal) plus three percent (3%). Each
such invoice will itemize such costs and expenses in reasonable detail and be
accompanied by supporting invoices for any amounts paid or payable to
third-parties.

     5.27 Emmis Station Interference.

     The Emmis Entities agree to cooperate with the Bonneville Entities’
efforts, as they may reasonably request, to eliminate the interference to the
radio signal of KTAR caused by the Mexican radio station believed by the Parties
to be identified as “620 BAJA CALIFORNIA. XESS “La Tropical 6-20”. Emmis
Operating shall reimburse Bonneville International for fifty percent (50%) of
its out-of-pocket expenses reasonably incurred (up to a maximum reimbursement by
Emmis Operating of $50,000) in its efforts to eliminate such radio signal (for
hiring third party consultants and experts, for example), but shall not
otherwise be required to incur any unreimbursed material expense. Emmis
Operating shall pay such amounts within thirty (30) days of invoice by
Bonneville and payments not made when due will bear interest until paid in full
at a rate per annum equal to the prime rate in effect on such due date (as
published in the Money Rates column of the Eastern Edition of The Wall Street
Journal) plus three percent (3%). Each such invoice will itemize such costs and
expenses in reasonable detail and be accompanied by supporting invoices for any
amounts paid or payable to third parties.

     5.28 Release Regarding Mark.

     Bonneville International agrees to not bring any action or otherwise hold
the Emmis Entities liable in any manner for any use by Bonneville International
of the mark “Mr. Peakerman” during the term of the Phoenix TBA or at any time
following Closing.

62



--------------------------------------------------------------------------------



 



ARTICLE VI.
CONDITIONS PRECEDENT TO THE OBLIGATION
OF THE EMMIS ENTITIES TO CLOSE

     The Emmis Entities’ obligation under this Agreement to proceed with the
Closing is subject to the satisfaction, on or prior to the Closing Date, of each
of the following conditions, unless waived by the Emmis Entities in writing:

     6.1 Accuracy of Representations and Warranties; Closing Certificate.

     (a) The representations and warranties of the Bonneville Entities contained
in this Agreement or in any other Document will be true and correct in all
material respects on the date of this Agreement, and on and as of the Closing
Date (except for representations and warranties made as of a specific date or
time which need only be true and complete as of such date or time) with the same
effect as though made on and as of the Closing Date, except for changes
permitted under this Agreement or caused by any Emmis Entity’s action or failure
to perform under the Chicago TBA, and except where the failure to be true and
complete (determined without regard to any materiality or Knowledge
qualifications therein) does not have a Material Adverse Effect with respect to
WLUP.

     (b) The Bonneville Entities will have delivered to the Emmis Entities on
the Closing Date an officer’s certificate that the conditions specified in
Sections 6.1(a), 6.2, and 6.8 are satisfied as of the Closing Date.

     6.2 Performance of Agreement.

     Each Bonneville Entity will have performed in all material respects all of
its covenants, agreements and obligations required by this Agreement to be
performed or complied with by it prior to or at the Closing.

     6.3 FCC Order.

     (a) The FCC Order will have been granted without any Material Adverse
Condition with respect to WLUP notwithstanding that it may not have become a
Final Action; provided that if a petition to deny or other third-party objection
is filed with the FCC prior to the Closing Date, and such petition or objection
is not withdrawn as of such date and in the reasonable judgment of the Emmis
Entities’ counsel such objection would reasonably be expected to result in a
reversal or rescission of the FCC Order, then the Emmis Entities’ obligation to
effect the Closing will be subject to the further condition that the FCC Order
will have become a Final Action.

     (b) Conditions which the FCC Order or any order, ruling or decree of any
judicial or administrative body specifies and requires to be satisfied prior to
transfer of the Bonneville FCC Licenses to Emmis License will have been
satisfied.

63



--------------------------------------------------------------------------------



 



     (c) All of the Bonneville FCC Licenses material to the operation of WLUP as
conducted as of the date hereof will be in full force and effect.

     6.4 HSR Act.

     The waiting period (including any extensions) under the HSR Act applicable
to the transactions contemplated by this Agreement will have expired or been
terminated.

     6.5 Opinions of Bonneville Entities’ Counsel.

     The Emmis Entities will have received (a) the written opinion or opinions
of the Bonneville Entities’ counsel, dated as of the Closing Date, that (i) each
Bonneville Entity is a corporation duly formed and in good standing under the
laws of the State of Utah and Bonneville International is in good standing and
is duly authorized to transact business as a foreign corporation under the laws
of Arizona and Illinois, (ii) the execution, delivery and performance of the
Agreement and each of the other Documents have been duly authorized by all
requisite corporate action (including any necessary shareholder approval) on the
part of each Bonneville Entity, and (iii) the Agreement and other Documents have
been duly and validly executed and delivered by each Bonneville Entity and
constitute valid and legally binding obligations enforceable against each
Bonneville Entity in accordance with their terms, subject to bankruptcy,
insolvency and other laws affecting the enforcement of creditors’ rights
generally and general principles of equity; and (b) the written opinion of the
Bonneville Entities’ FCC counsel, dated as of the Closing Date, that except as
set forth in Schedule 4.6, (i) Bonneville Holding holds the Bonneville FCC
Licenses listed in a schedule to such legal opinion, and the Bonneville FCC
Licenses (A) are in full force and effect and constitute all of the licenses,
permits and authorizations required by the FCC for the operation of WLUP and
(B) constitute all of the licenses and authorizations issued by the FCC to the
Bonneville Entities for, or in connection with, the operation of WLUP, (ii) all
authorizations, approvals and consents of the FCC required under the Act to
permit the assignment of the Bonneville FCC Licenses by Bonneville Holding to
Emmis License have been obtained, are in effect, and have not been reversed,
stayed, enjoined, set aside, annulled or suspended, and (iii) there is no FCC or
judicial order, judgment, decree, notice of apparent liability or order of
forfeiture outstanding, and to counsel’s knowledge, no action, suit, notice of
apparent liability, order of forfeiture, investigation or other proceeding
pending, by or before the FCC or any court of competent jurisdiction against any
Bonneville Entity that might result in a revocation, cancellation, suspension,
non-renewal, short-term renewal or materially adverse modification of the
Bonneville FCC Licenses, except FCC proceedings generally affecting the radio
industry. Each opinion may be subject to customary qualifications and
limitations.

     6.6 Required Consents.

     The Bonneville Entities will have obtained prior to the Closing the written
consents or waivers to the transactions contemplated by this Agreement, in form
reasonably satisfactory to the Emmis Entities’ counsel and without any adverse
modification or condition that is material to the Emmis Entities or WLUP, which
are required under each Bonneville Station Agreement indicated with an asterisk
on Schedule 4.9.

64



--------------------------------------------------------------------------------



 



     6.7 Delivery of Closing Documents.

     The Bonneville Entities will have delivered or caused to be delivered to
the Emmis Entities on the Closing Date each of the Documents to be delivered
pursuant to Section 8.2.

     6.8 No Adverse Proceedings.

     No judgment or order will have been rendered and remain in effect, and no
action or proceeding by any governmental entity will be pending, against any of
the Bonneville Entities that would make unlawful the purchase and sale of the
Bonneville Assets as contemplated by this Agreement.

     6.9 Settlement Statement.

     Emmis Operating will have received a settlement statement, prepared by the
applicable title company, duly executed by Bonneville International, in form and
substance reasonably acceptable to Emmis Operating.

     6.10 Concurrent Conveyances.

     The Bonneville Entities will have conveyed the Bonneville Assets to the
Emmis Entities as provided in this Agreement concurrently with the Emmis
Entities’ conveyance of the Emmis Assets to the Bonneville Entities as provided
in this Agreement.

ARTICLE VII.
CONDITIONS PRECEDENT TO THE OBLIGATION
OF THE BONNEVILLE ENTITIES TO CLOSE

     The Bonneville Entities’ obligation under this Agreement to proceed with
the Closing is subject to the satisfaction, on or prior to the Closing Date, of
each of the following conditions, unless waived by the Bonneville Entities in
writing:

     7.1 Accuracy of Representations and Warranties; Closing Certificate.

     (a) The representations and warranties of the Emmis Entities in this
Agreement or in any other Document will be true and correct in all material
respects on the date of this Agreement and on and as of the Closing Date (except
for representations and warranties made as of a specific date or time which need
only be true and complete as of such date or time) with the same effect as
though made on and as of the Closing Date except for changes permitted under
this Agreement or caused by any Bonneville Entity’s action or failure to perform
under the Phoenix TBA, and except where the failure to be true and complete
(determined without regard to any materiality or Knowledge qualifications
therein) does not have a Material Adverse Effect with respect to the Emmis
Stations.

65



--------------------------------------------------------------------------------



 



     (b) The Emmis Entities will have delivered to the Bonneville Entities on
the Closing Date an officer’s certificate that the conditions specified in
Sections 7.1(a), 7.2, and 7.8 are satisfied as of the Closing Date.

     7.2 Performance of Agreement.

     Each Emmis Entity will have performed in all material respects all of its
covenants, agreements and obligations required by this Agreement to be performed
or complied with by it prior to or at the Closing.

     7.3 FCC Order.

     (a) The FCC Order will have been granted without any Material Adverse
Condition with respect to any of the Emmis Stations notwithstanding that it may
not have become a Final Action; provided that if a petition to deny or other
third-party objection is filed with the FCC prior to the Closing Date, and such
petition or objection is not withdrawn as of such date and in the reasonable
judgment of the Bonneville Entities’ counsel such objection would reasonably be
expected to result in a reversal or rescission of the FCC Order, then the
Bonneville Entities’ obligation to effect the Closing will be subject to the
further condition that the FCC Order will have become a Final Action.

     (b) Conditions which the FCC Order or any order, ruling or decree of any
judicial or administrative body specifies and requires to be satisfied prior to
transfer of the Emmis FCC Licenses to Bonneville Holding will have been
satisfied.

     (c) All of the Emmis FCC Licenses material to the operation of any of the
Emmis Stations as conducted as of the date hereof will be in full force and
effect.

     7.4 HSR Act.

     The waiting period (including any extensions) under the HSR Act applicable
to the transactions contemplated by this Agreement will have expired or been
terminated.

     7.5 Opinions of Emmis Entities’ Counsel.

     The Bonneville Entities will have received (a) the written opinion or
opinions of the Emmis Entities’ counsel, dated as of the Closing Date, that
(i) each Emmis Entity is a limited liability company duly formed and in good
standing under the laws of Indiana, and Emmis Operating is in good standing and
is duly authorized to transact business as a foreign limited liability company
under the laws of Arizona and Illinois, (ii) the execution, delivery and
performance of the Agreement and each of the other Documents have been duly
authorized by all requisite limited liability company action (including any
necessary member approval) on the part of each Emmis Entity, and (iii) the
Agreement and other Documents have been duly and validly executed and delivered
by each Emmis Entity and constitute valid and legally binding obligations
enforceable against each Emmis Entity in accordance with their terms, subject to
bankruptcy, insolvency and other laws affecting the enforcement of creditors’
rights generally

66



--------------------------------------------------------------------------------



 



and general principles of equity; and (b) the written opinion of the Emmis
Entities’ FCC counsel, dated as of the Closing Date, that except as set forth in
Schedule 3.6, (i) Emmis License holds the Emmis FCC Licenses listed in a
schedule to such legal opinion, and the Emmis FCC Licenses (A) are in full force
and effect and constitute all of the licenses, permits and authorizations
required by the FCC for the operation of the Emmis Stations and (B) constitute
all of the licenses and authorizations issued by the FCC to Emmis License for,
or in connection with, the operation of the Emmis Stations, (ii) all
authorizations, approvals and consents of the FCC required under the Act to
permit the assignment of the Emmis FCC Licenses by Emmis License to Bonneville
Holding have been obtained, are in effect, and have not been reversed, stayed,
enjoined, set aside, annulled or suspended, and (iii) there is no FCC or
judicial order, judgment, decree, notice of apparent liability or order of
forfeiture outstanding, and to counsel’s knowledge, no action, suit, notice of
apparent liability, order of forfeiture, investigation or other proceeding
pending, by or before the FCC or any court of competent jurisdiction against any
Emmis Entity that might result in a revocation, cancellation, suspension,
non-renewal, short-term renewal or materially adverse modification of the Emmis
FCC Licenses, except FCC proceedings generally affecting the radio industry.
Each opinion may be subject to customary qualifications and limitations.

     7.6 Required Consents.

     The Emmis Entities will have obtained prior to the Closing the written
consents or waivers to the transactions contemplated by this Agreement, in form
reasonably satisfactory to the Bonneville Entities’ counsel and without any
adverse modification or condition that is material to the Bonneville Entities or
any of the Emmis Stations, which are required under each Emmis Station Agreement
indicated with an asterisk on Schedule 3.9.

     7.7 Delivery of Closing Documents.

     The Emmis Entities will have delivered or caused to be delivered to the
Bonneville Entities on the Closing Date each of the Documents to be delivered
pursuant to Section 8.3.

     7.8 No Adverse Proceedings.

     No judgment or order will have been rendered and remain in effect, and no
action or proceeding by any governmental entity will be pending, against any of
the Emmis Entities that would make unlawful the purchase and sale of the Emmis
Assets as contemplated by this Agreement.

     7.9 Concurrent Conveyances.

     The Emmis Entities will have conveyed the Emmis Assets to the Bonneville
Entities as provided in this Agreement concurrently with the Bonneville
Entities’ conveyance of the Bonneville Assets to the Emmis Entities as provided
in this Agreement.

67



--------------------------------------------------------------------------------



 



     7.10 Real Property Matters.

     (a) Bonneville International will have been able to obtain, using
reasonable efforts:

     (i) Current, certified ALTA surveys of each separate parcel of Emmis Real
Property prepared by a licensed surveyor in form and substance acceptable to
Bonneville International and the title company providing the Commitments (as
defined in Section 7.10(a)(ii)) in their reasonable judgment (the cost of which
will be paid by Bonneville International, except for the cost of the survey of
the KTAR Easements, which cost will be shared equally by Bonneville
International and Emmis Operating), which surveys shall show that such property
conforms to the legal description of such property included in the Commitments;

     (ii) Commitments to issue, at Bonneville International’s expense, (A) an
owner’s policy of title insurance with extended coverage covering each parcel of
Emmis Owned Real Property and (B) leasehold policies of title insurance with
extended coverage covering each parcel of Emmis Leased Real Property, including
such endorsements as Bonneville International may reasonably require,
identifying such property and all easements appurtenant thereto by the legal
descriptions set forth on the applicable survey for such property, containing no
exceptions other than Permitted Liens, and which are in amounts and all other
aspects reasonably satisfactory to Bonneville International (together with the
title commitment described in Section 7.10(b)(iv), the “Commitments”);

     (iii) A zoning letter or certificate from Maricopa County or the City of
Phoenix, as applicable, stating that the current use of the 5300 Central Avenue
is an approved, non-conforming use; and

     (v) Consents and estoppels and/or attornment and non-disturbance agreements
from each landlord or sub-landlord under each Emmis Real Property Lease or
underlying lease, and fee owner, duly executed by such landlord, sub-landlord or
fee owner, as the case may be, and in such form as Bonneville International may
reasonably require;

     (vi) Valid, vesting documents in recordable form establishing an unbroken
chain of title to the Emmis Owned Real Property and the KTAR Easements as
required by the Title Company for the Commitments and to the reasonable
satisfaction of Bonneville International; and

     (vii) Assignments of lease or other conveyance documents in recordable form
establishing an unbroken chain of title to each Emmis Real Property Lease as
required by the title company for the Commitments and to the reasonable
satisfaction of Bonneville International.

     (b) The Emmis Entities shall have furnished to Bonneville International:

     (i) Written evidence of the release of Liens identified on Schedule 3.5;

68



--------------------------------------------------------------------------------



 



     (ii) An affidavit in compliance with Section 1445 of the Internal Revenue
Code providing the United States taxpayer identification number and business
address of each of the Emmis Entities and stating that neither is a “foreign
person” as defined in the Code;

     (iii) A declaration of value, tax declaration or other similar document to
the extent required by applicable law or ordinance to be furnished by Emmis
Operating as the grantor of fee simple title to the Emmis Owned Real Property or
assignor of the KTAR Easements;

     (iv) A Commitment to issue, at Bonneville International’s expense, a policy
of title insurance with extended coverage insuring Bonneville International’s
ownership of the KTAR Easements, including such endorsements as Bonneville
International may reasonably require, identifying the KTAR Easements by the
legal descriptions set forth on the applicable survey for the KTAR Easements,
containing no exceptions other than Permitted Liens, and which is in amount and
all other aspects reasonably satisfactory to Bonneville International;

     (v) An assignment and assumption agreement for each Emmis Real Property
Lease, assigning the rights of the applicable Emmis Entity under such Emmis Real
Property Lease to Bonneville International, in each case in form acceptable to
Bonneville International in its reasonable judgment;

     (vi) Affidavits executed by the appropriate Emmis Entity regarding any
mechanic’s liens caused by or derived through any Emmis Entity sufficient to
allow deletion of such liens as a standard exception in final title insurance
policies to be issued pursuant to the Commitments, together with any other
documents or instruments which may be required by the title company an Emmis
Entity in connection with issuance of such title insurance policies; and

     (viii) A settlement statement, prepared by the applicable title company,
duly executed by Emmis Operating, in form and substance reasonably acceptable to
Bonneville International.

ARTICLE VIII.
CLOSING

     8.1 Time and Place.

     Closing of the transactions under this Agreement (the “Closing”) will take
place at the offices of Bose McKinney & Evans LLP, First Indiana Plaza,
Suite 2700, 135 North Pennsylvania Street, Indianapolis, Indiana 46204, at
10:00 A.M. on the fifth business day following satisfaction or waiver of the
conditions precedent hereunder to the Closing or such other date as mutually
agreed upon by the Parties (the “Closing Date”).

69



--------------------------------------------------------------------------------



 



     8.2 Deliveries by the Bonneville Entities.

     At the Closing, the Bonneville Entities will deliver to, or cause to be
delivered to, the Emmis Entities the following, in each case in form and
substance reasonably satisfactory to the Emmis Entities:

     (a) The opinions of the Bonneville Entities’ counsel and FCC counsel, dated
the Closing Date, to the effect set forth in Section 6.5;

     (b) To the extent available from applicable jurisdictions, governmental
certificates, dated as of a date as near as reasonably practicable to the
Closing Date, showing that each Bonneville Entity is duly organized and in good
standing in the State of Utah and, as to Bonneville International, is authorized
to transact business as a foreign corporation and in good standing in the States
of Illinois and Arizona;

     (c) A certificate of a Secretary or Assistant Secretary of each Bonneville
Entity attesting as to the incumbency of each officer of such Bonneville Entity
who executes this Agreement and any of the other Documents and to similar
customary matters;

     (d) A bill of sale, assignments and other instruments of transfer and
conveyance transferring the Bonneville Assets (other than those transferred at
the commencement of the Chicago TBA) to the Emmis Entities, in form acceptable
to the Emmis Entities in their reasonable judgment;

     (e) The certificate described in Section 6.1(b);

     (f) The consents or waivers prescribed in Section 6.6;

     (g) A certificate for each of the Bonneville Entities dated as of the
Closing Date and executed by the Secretary of the Bonneville Entity certifying
that the resolutions, as attached to such certificate, were duly adopted by the
Bonneville Entity’s Board of Directors to duly authorize and approve the
execution of this Agreement and the consummation of the transaction contemplated
hereby and that such resolutions remain in full force and effect;

     (h) An assumption agreement, in form acceptable to the Emmis Entities
within their reasonable judgment, pursuant to which the Bonneville Entities will
assume and agree to perform the Bonneville Assumed Obligations;

     (i) The South Mountain Sublicense Agreement, John Hancock Sublicense
Agreement, WLUP Auxiliary Antenna Option Agreement, Phoenix Transition Services
Agreement and, if required under Section 5.23(b), the Chicago Transition
Services Agreement;

     (j) All keys to and actual possession of all of the Bonneville Operating
Assets (other than the Bonneville Excluded Assets), including possession in
Chicago, Illinois of the tangible assets itemized on Schedule 2.1(b);

70



--------------------------------------------------------------------------------



 



     (k) Payment of the Bonneville Boot Payment and the Noncompete Payment as
provided in Section 2.5; and

     (l) Such additional information and materials as the Emmis Entities will
have reasonably requested in writing to evidence the satisfaction of the
conditions to their obligation to close hereunder, including without limitation,
any documents expressly required by this Agreement to be delivered by the
Bonneville Entities at the Closing.

     8.3 Deliveries by the Emmis Entities.

     At the Closing, the Emmis Entities will deliver to, or cause to be
delivered to, the Bonneville Entities the following, in each case in form and
substance reasonably satisfactory to the Bonneville Entities:

     (a) The opinions of the Emmis Entities’ counsel and FCC counsel, dated the
Closing Date, to the effect set forth in Section 7.5;

     (b) To the extent available from applicable jurisdictions, governmental
certificates, dated as of a date as near as reasonably practicable to the
Closing Date, showing that each Emmis Entity is duly organized and in good
standing in Indiana and, as to Emmis Operating, is authorized to transact
business as a foreign corporation and in good standing in the States of Arizona
and Illinois;

     (c) A certificate of the Secretary or Assistant Secretary of the Manager of
each Emmis Entity attesting as to the incumbency of each officer of the Manager
who executes this Agreement and any of the other Documents and to similar
customary matters;

     (d) A bill of sale, assignments and other instruments of transfer and
conveyance transferring the Emmis Assets (other than those transferred at the
commencement of the Phoenix TBA) to the Bonneville Entities, and evidence of the
termination or release of all Liens (other than Permitted Liens) on the Emmis
Assets, in each case in form acceptable to the Bonneville Entities in their
reasonable judgment, including, with respect to the Emmis Real Property, a
special warranty deed conveying to Bonneville International insurable,
marketable fee simple title to the Emmis Owned Real Property and an assignment
in recordable form conveying insurable title to the KTAR Easements, including
the right, title and interest of the Emmis Entities under the KTAR Easements in
and to the improvements located on the KTAR Easements;

     (e) The certificate described in Section 7.1(b);

     (f) The consents or waivers prescribed in Section 7.6;

     (g) A certificate for each of the Emmis Entities dated as of the Closing
Date and executed by the Secretary of its Manager certifying that the
resolutions, as attached to such certificate, were duly adopted by the its
Manager to duly authorize and approve the execution of

71



--------------------------------------------------------------------------------



 



this Agreement and the consummation of the transaction contemplated hereby and
that such resolutions remain in full force and effect;

     (i) An assumption agreement, in form acceptable to the Bonneville Entities
within their reasonable judgment, pursuant to which the Emmis Entities will
assume and agree to perform the Emmis Assumed Obligations;

     (j) The South Mountain Sublicense Agreement, John Hancock Sublicense
Agreement, WLUP Auxiliary Antenna Option Agreement, Phoenix Transition Services
Agreement and, if required under Section 5.23(b), the Chicago Transition
Services Agreement;

     (k) All keys to and actual possession of all of the Emmis Operating Assets
(other than the Emmis Excluded Assets); and

     (m) Such additional information and materials as the Bonneville Entities
will have reasonably requested in writing to evidence the satisfaction of the
conditions to their obligation to close hereunder, including without limitation,
any documents expressly required by this Agreement to be delivered by the Emmis
Entities at the Closing.

ARTICLE IX.
INDEMNIFICATION

     9.1 Survival.

     All representations, warranties, covenants and agreements in this Agreement
or any other Document will survive the Closing regardless of any investigation,
inquiry or knowledge on the part of any Party, and the Closing will not be
deemed a waiver by any Party of the representations, warranties, covenants or
agreements of any other Party in this Agreement or any other Documents;
provided, however, that the period of survival will, (i) with respect to all
representations and warranties, end eighteen (18) months after the Closing Date,
and (ii) with respect to all covenants and agreements, end upon expiration of
the applicable statutory limitation period (in each case, the “Survival
Period”). No claim for breach of any representation, warranty, covenant or
agreement may be brought under this Agreement or any other Document unless
written notice describing in reasonable detail the nature and basis of such
claim is given on or prior to the last day of the applicable Survival Period. In
the event such notice of a claim is so given, the right to indemnification with
respect to such claim will survive the applicable Survival Period until the
claim is finally resolved and any obligations with respect to the claim are
fully satisfied.

     9.2 Indemnification by the Emmis Entities.

     (a) Subject to Section 9.2(b), the Emmis Entities will, jointly and
severally, indemnify, defend, and hold harmless the Bonneville Entities and
their officers, directors, employees, Affiliates, successors and assigns from
and against, and pay or reimburse each of

72



--------------------------------------------------------------------------------



 



them for and with respect to, any Loss (each, a “Bonneville Entities’ Loss”)
relating to, arising out of or resulting from:

     (i) Any breach, misrepresentation, failure or omission to perform, or other
violations by any Emmis Entity of any of its representations, warranties,
covenants or agreements in this Agreement, the Chicago TBA, the Phoenix TBA or
any other Document; or

     (ii) Any obligation, indebtedness or Liability of any Emmis Entity (other
than the Bonneville Assumed Obligations), regardless of whether disclosed to the
Bonneville Entities and regardless of whether constituting a breach,
misrepresentation, failure or omission to perform, or other violation by an
Emmis Entity of any representation, warranty, covenant or agreement hereunder or
under any other Document; or

     (iii) Noncompliance by any Emmis Entity with the provisions of any bulk
sales act, if applicable, in connection with the transactions contemplated by
this Agreement.

     (b) If the Closing occurs, notwithstanding anything to the contrary
contained herein, the Emmis Entities will not be obligated to indemnify, defend,
hold harmless, pay or reimburse the Bonneville Entities except to the extent
that (i) the aggregate amount of the Bonneville Entities’ Losses exceeds
$500,000 (the “Bonneville Threshold”) (and then only to the extent the aggregate
amount of the Bonneville Entities’ Losses exceed $250,000) and (ii) the
aggregate amount of the Bonneville Entities’ Losses is less than $25,000,000
(the “Bonneville Cap”), provided that any payment owed by the Emmis Entities to
the Bonneville Entities for any of the Bonneville Entities’ Losses pursuant to,
under or relating to Section 2.4(d), Section 2.7, Section 2.8, Section 3.18,
Section 9.2(a)(ii) or (iii), Section 13.2, Section 5.26, Section 5.27, the Emmis
Assumed Obligations, Taxes owed by any Emmis Entity or constituting a Lien on
any Emmis Asset (other than Taxes and any related Lien included as a Bonneville
Assumed Obligation in accordance with Section 2.4(a)(ii)), Sections 4.3, 4.5, 5,
10.1, 11, or 12(b) and (c) of the Chicago TBA, or any failure to pay amounts
owed to the Bonneville Entities under the Chicago Transition Services Agreement,
South Mountain Sublicense Agreement or Phoenix Transition Services Agreement,
will not be counted in determining whether the Bonneville Threshold limitation
is satisfied or the Bonneville Cap is reached, and the Bonneville Entities will
have the right to recover any such Bonneville Entities’ Losses without regard to
the Bonneville Threshold limitation or the Bonneville Cap limitation. No Emmis
Entity will have any indemnification liability for those environmental
conditions disclosed on Schedule 3.18 or disclosed pursuant to the reports
listed on such schedule.

     9.3 Indemnification by the Bonneville Entities.

     (a) Subject to Section 9.3(b), the Bonneville Entities will, jointly and
severally, indemnify, defend, and hold harmless the Emmis Entities and their
officers, directors, employees, Affiliates, successors and assigns from and
against, and pay or reimburse each of them for and with respect to, any Loss
(each, an “Emmis Entities’ Loss”) relating to, arising out of or resulting from:

73



--------------------------------------------------------------------------------



 



     (i) Any breach, misrepresentation, failure or omission to perform, or other
violation by any Bonneville Entity of any of its representations, warranties,
covenants or agreements in this Agreement, the Chicago TBA, Phoenix TBA or any
other Document; or

     (ii) Any obligation, indebtedness or Liability of any Bonneville Entity
(other than the Emmis Assumed Obligations), regardless of whether disclosed to
the Emmis Entities and regardless of whether constituting a breach,
misrepresentation, failure or omission to perform, or other violation by a
Bonneville Entity of any representation, warranty, covenant or agreement
hereunder or under any other Document; or

     (iii) Noncompliance by any Bonneville Entity with the provisions of any
bulk sales act, if applicable, in connection with the transactions contemplated
by this Agreement.

     (b) If the Closing occurs, notwithstanding anything to the contrary
contained herein, the Bonneville Entities will not be obligated to indemnify,
defend, hold harmless, pay or reimburse the Emmis Entities except to the extent
that (i) the aggregate amount of the Emmis Entities’ Losses exceeds $500,000
(the “Emmis Threshold”) (and then only to the extent the aggregate amount of the
Emmis Entities’ Losses exceed $250,000) and (ii) the aggregate amount of the
Emmis Entities’ Losses is less than $25,000,000 (the “Emmis Cap”), provided that
any payment owed by the Bonneville Entities to the Emmis Entities for any of the
Emmis Entities’ Losses pursuant to, under or relating to Section 2.3(d),
Section 2.7, Section 2.8 Section 4.18, Section 9.3(a)(ii) or (iii),
Section 13.2, the Bonneville Assumed Obligations, or Taxes owed by any
Bonneville Entity or constituting a Lien on any Bonneville Asset (other than
Taxes and any related Lien included as an Emmis Assumed Obligation in accordance
with Section 2.3(a)(ii)), Sections 4.3, 4.5, 5, 10.1, 11, or 12(b) and (c) of
the Phoenix TBA, or any failure to pay amounts owed to the Emmis Entities under
the Chicago Transition Services Agreement or John Hancock Sublicense Agreement,
will not be counted in determining whether the Emmis Threshold limitation is
satisfied or the Emmis Cap is reached, and the Emmis Entities will have the
right to recover any such Emmis Entities’ Losses without regard to the Emmis
Threshold limitation or the Emmis Cap limitation.

     9.4 Administration of Indemnification.

     For purposes of administering the indemnification, defense, hold harmless,
payment and reimbursement provisions set forth in Sections 9.2 and 9.3, the
following procedure will apply:

     (a) Whenever a claim arises for indemnification, defense, hold harmless,
payment or reimbursement under this Article, the party entitled to
indemnification, defense, hold harmless, payment, or reimbursement (the
“Indemnified Party”) will give reasonably prompt written notice to the party
from whom indemnification, defense, hold harmless, payment, or reimbursement is
sought (the “Indemnifying Party”) setting forth in reasonable detail, to the
extent then available, the facts concerning the nature of such claim and the
basis upon which the Indemnified Party believes that it is entitled to
indemnification, defense, hold harmless payment, or reimbursement hereunder.

74



--------------------------------------------------------------------------------



 



     (b) In the event of any claim for indemnification, defense, hold harmless,
payment, or reimbursement resulting from or in connection with any claim by a
third party, the Indemnifying Party will be entitled, at its sole expense,
either (i) to participate in defending against such claim or (ii) to assume the
entire defense with counsel which is selected by it and which is reasonably
satisfactory to the Indemnified Party, provided that the Indemnifying Party will
not settle such claim or consent to any judgment on such claim without the prior
written consent of the Indemnified Party, which will not be unreasonably
withheld, conditioned or delayed; provided, however, that such defense may be
subject to the Indemnifying Party’s right to contest the obligation to
indemnify, defend, hold harmless, pay or reimburse. If, however, (i) the claim,
action, suit or proceeding would, if successful, result in the imposition of
damages for which the Indemnifying Party would not be solely responsible, or
(ii) representation of both parties by the same counsel would otherwise be
inappropriate due to actual or potential differing interests between them, then
the Indemnifying Party will not be entitled to assume the entire defense and
each party will be entitled to retain counsel (at each such party’s own expense)
who will cooperate with one another in defending against such claim.

     (c) If the Indemnifying Party does not choose to defend against a claim by
a third party, the Indemnified Party may defend in such manner as it reasonably
determines is appropriate or settle the claim (after giving notice thereof to
the Indemnifying Party) on such terms as the Indemnified Party may deem
appropriate, and the Indemnified Party will be entitled to periodic
reimbursement of defense expenses incurred and prompt indemnification from the
Indemnifying Party in accordance with this Article; provided, however, that the
Indemnifying Party will have the right to contest through appropriate
proceedings its obligation to provide indemnification, defense, hold harmless,
payment or reimbursement under this Agreement.

     (d) Failure or delay by an Indemnified Party to give a reasonably prompt
notice of any claim (if given prior to expiration of any applicable Survival
Period) will not release, waive or otherwise affect an Indemnifying Party’s
obligations with respect to the claim, except to the extent that actual loss or
prejudice occurs as a result of such failure or delay. A Recipient Party will
not be deemed to have notice of any claim solely by reason of any knowledge
acquired on or prior to the Closing Date by an employee of any Station acquired
by the Recipient Party pursuant to this Agreement.

     (e) Any indemnification, defense, hold harmless, payment or reimbursement
amounts not paid when due under this Article IX will bear interest from such due
date until paid in full at a rate per annum equal to the prime rate at such due
date plus three percent (3.0%) (as published in the Money Rates column of the
Eastern Edition of The Wall Street Journal).

     (f) The right to indemnification, defense, hold harmless, payment or
reimbursement hereunder will be the exclusive remedy of any Party after the
Closing in connection with any breach by any other Party of its representations,
warranties, covenants or agreements other than (i) breaches of the Chicago
Transition Services Agreement, Phoenix Transition Services Agreement, WLUP
Auxiliary Antenna Option Agreement or South Mountain Sublicense Agreement,
(ii) a breach of Section 5.8 or 5.19, or (iii) exercise of the remedies provided
under Section 13.3.

75



--------------------------------------------------------------------------------



 



     9.5 Mitigation and Limitation of Damages.

     Each Party agrees to use reasonable efforts to mitigate any Losses which
form the basis for any claim for indemnification, defense, hold harmless,
payment, or reimbursement hereunder. Notwithstanding anything contained in this
Agreement to the contrary, except for damages arising out of a breach of
Section 5.19, no Party will be entitled to lost profits, punitive damages or
other special or consequential damages regardless of the theory of recovery.

ARTICLE X.
TERMINATION

     10.1 Right of Termination.

This Agreement may be terminated prior to the Closing:

     (a) By written agreement of the Emmis Entities and the Bonneville Entities;
or

     (b) By written notice from a Party that is not then in material breach of
this Agreement if:

     (i) The other Party has continued in material breach of this Agreement for
thirty (30) days after written notice of such breach from the terminating Party
is received by the other Party; or

     (ii) the Closing does not occur on or before January 1, 2006; or

     (iii) That Party has terminated either the Chicago TBA or the Phoenix TBA
because of a material breach by the other Party thereunder; or

     (iv) By either Bonneville Entity if for any reason in connection with this
Agreement, or consummation of any of the transactions contemplated hereunder
either Bonneville Entity would be required to disclose financial information
regarding the Corporation of the President of The Church of Jesus Christ of
Latter-Day Saints or any of its subsidiaries or affiliates (other than a
Bonneville Entity) to any third party.

10.2 Obligations Upon Termination.

     Sections 5.8, 5.9, 13.2 and 13.4 through 13.15 and Articles IX and X will
survive the termination of this Agreement and remain in full force and effect.
Each Party to this Agreement will remain liable after termination for breach of
this Agreement prior to termination.

76



--------------------------------------------------------------------------------



 



     10.3 Termination Notice.

     If the terminating Party is entitled to terminate this Agreement pursuant
to the Subsection of Section 10.1 specified in the termination notice, then
termination will be deemed effected pursuant to the specified Subsection
notwithstanding that termination could be effected pursuant to more than one
such Subsection.

     10.4 Single Party.

     For purposes of this Article X, (i) no Emmis Entity will in any event
constitute an “other Party” in relation to any other Emmis Entity, (ii) neither
Bonneville Entity will in any event constitute an “other Party” in relation to
the other Bonneville Entity, (iii) all Emmis Entities will together constitute
but a single Party, (iv) both Bonneville Entities will together constitute but a
single Party, (v) any breach of this Agreement by one Emmis Entity will be
deemed to constitute a breach of this Agreement by all Emmis Entities, and
(vi) any breach of this Agreement by one Bonneville Entity will be deemed to
constitute a breach of this Agreement by both Bonneville Entities.

ARTICLE XI.
CONTROL OF STATIONS

     Between the date of this Agreement and the Closing Date, (i) the Emmis
Entities will not control, manage or supervise the operation of WLUP or the
conduct of its business, all of which will remain the sole responsibility and
under the control of the Bonneville Entities, subject to the Bonneville
Entities’ compliance with this Agreement and the Chicago TBA; and (ii) the
Bonneville Entities will not control, manage or supervise the operation of the
Emmis Stations or the conduct of their business, all of which will remain the
sole responsibility and under the control of the Emmis Entities, subject to the
Emmis Entities’ compliance with this Agreement and the Phoenix TBA.

ARTICLE XII.
EMPLOYMENT MATTERS

     12.1 WLUP Employees.

     Section 12 of the Chicago TBA will govern employment matters as to
employees at WLUP.

     12.2 Emmis Stations’ Employees.

     Section 12 of the Phoenix TBA will govern employment matters as to
employees at the Emmis Stations.

77



--------------------------------------------------------------------------------



 



ARTICLE XIII.
MISCELLANEOUS

     13.1 Further Actions.

     From time to time before, at and after the Closing, each Party, at its
expense and without further consideration, will execute and deliver such
documents as reasonably requested by the other Party in order more effectively
to consummate the transactions contemplated hereby. Without limiting the
generality of the foregoing, the Transferring Party will use commercially
reasonable efforts after closing to obtain any required consents to the
assignment of any Transferring Party’s Station Agreement, and will keep the
Recipient Party informed of any problems or delays in obtaining such required
consents.

     13.2 Payment of Expenses.

     (a) The fees for the HSR Filings, the fees for filing the applications with
the FCC under Section 5.4, and any Transfer Taxes payable in connection with the
transactions contemplated by this Agreement will be paid fifty percent (50%) by
the Emmis Entities and fifty percent (50%) by the Bonneville Entities.

     (b) Except as otherwise expressly provided in this Agreement, each of the
Parties will bear its own expenses, including the fees of any attorneys and
accountants engaged by such Party, in connection with the transactions
contemplated by this Agreement.

13.3 Specific Performance.

     Each Transferring Party acknowledges that the Station or Stations of the
Transferring Party are of a special, unique and extraordinary character, and
that damages alone are an inadequate remedy for a breach of this Agreement by
the Transferring Party. Accordingly, as an alternative to termination of this
Agreement under Section 10.1, if the Recipient Party is not then in material
default hereunder, the Recipient Party will be entitled, in the event of the
Transferring Party’s breach, to enforcement of this Agreement (subject to
obtaining any required approval of the FCC or the Department of Justice) by a
decree of specific performance or injunctive relief requiring the Transferring
Party to fulfill its obligations under this Agreement. Such right of specific
performance or injunctive relief will be in addition to, and not in lieu of, the
Recipient Party’s right to recover damages and to pursue any other remedies
available to the Recipient Party for the Transferring Party’s breach. In any
action to specifically enforce the Transferring Party’s obligation to close the
transactions contemplated by this Agreement, the Transferring Party will waive
the defense that there is an adequate remedy at law or in equity and any
requirement that the Recipient Party prove actual damages. As a condition to
seeking specific performance, the Recipient Party will not be required to tender
the Recipient Party’s Exchange Assets as contemplated by Section 2.5 but will be
required to demonstrate that the Recipient Party is ready, willing and able to
tender the Recipient Party’s Exchange Assets as contemplated by such Section.

78



--------------------------------------------------------------------------------



 



     13.4 Notices.

     All notices, payments (unless otherwise specified herein), demands or other
communications given hereunder will be in writing and will be sufficiently given
if delivered by courier (including overnight delivery service), sent by telecopy
(with receipt personally confirmed by telephone) or sent by registered or
certified mail, first class, postage prepaid, addressed as follows:

     (a) If to the Emmis Entities, to:

Emmis Radio, LLC
Emmis Radio License, LLC
One Emmis Plaza
40 Monument Circle, Suite 700
Indianapolis, IN 46204
Attention: Jeffrey H. Smulyan, President
Attention: J. Scott Enright, Esq.

Emmis Radio, LLC
Emmis Radio License, LLC
Suite 1450
3500 W. Olive Avenue
Burbank, CA 91505
Attention: Gary Kaseff, Esq.

Copy to:

Bose McKinney & Evans LLP
2700 First Indiana Plaza
135 North Pennsylvania Street
Indianapolis, IN 46204
Attention: David L. Wills

     (b) If to the Bonneville Entities, to:

Bonneville Holding Company
50 East North Temple, 17th Floor
Salt Lake City, UT 84150
Attention: President

Bonneville International Corporation
55 North 300 West, Eighth Floor
Salt Lake City, UT 84180
Attention: President

79



--------------------------------------------------------------------------------



 



Copy to:

Bonneville International Corporation
55 North 300 West, Eighth Floor
Salt Lake City, UT 84180
Attention: General Counsel

or to such other address as a Party may from time to time give notice to the
other Party in writing (as provided above). Any such notice, payment, demand or
communication will be deemed to have been given or made (i) if so mailed, on the
date indicated on the return receipt, and (ii) if delivered by courier or
telecopy, on the date received.

     13.5 Entire Agreement.

This Agreement, the Schedules, the Exhibits, the Chicago TBA, the Phoenix TBA
and the other Documents executed contemporaneously herewith constitute the
entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersede any prior negotiations, agreements,
understandings or arrangements (including the letter agreement dated October 4,
2004) between the Parties hereto with respect to the subject matter hereof.

     13.6 Binding Effect; Benefits.

     Except as otherwise expressly provided in this Agreement, (i) the terms and
provisions of this Agreement will inure to the benefit of and be binding upon
the Parties to this Agreement and their respective successors or permitted
assigns, and (ii) nothing in this Agreement, express or implied, will confer on
any person other than the Parties hereto and their respective successors or
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

     13.7 Assignment.

     Except as provided in Section 5.20, neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned by either Party
without the prior written consent of the other Party, such consent not to be
unreasonably withheld, provided that (i) either Party may assign its rights
under this Agreement as collateral security to any lender providing financing to
the Party or any of its Affiliates, and (ii) no such assignment will relieve any
Party of its obligations hereunder.

     13.8 Governing Law.

     This Agreement and the other Documents will in all respects be governed by
and construed in accordance with the laws of the State of Illinois without
regard to its principles of conflicts of laws, except that with respect to
matters of title and conveyance of real property in Arizona, this Agreement and
the other Documents will be governed by and construed in accordance with the
laws of the State of Arizona without regard to its principles of conflicts of
laws.

80



--------------------------------------------------------------------------------



 



     13.9 Amendments and Waivers.

     No term or provision of this Agreement may be amended, waived, discharged
or terminated orally but only by an instrument in writing signed by the Party
against whom the enforcement of such amendment, waiver, discharge or termination
is sought. Any waiver will be effective only in accordance with its express
terms and conditions, but any such waiver or failure to insist upon strict
compliance with any obligation, representation, warranty, covenant, agreement or
condition under this Agreement will not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

     13.10 Severability.

     Any provision of this Agreement which is unenforceable in any jurisdiction
will, as to such jurisdiction, be ineffective to the extent of such
unenforceability without invalidating the remaining provisions hereof, and any
such unenforceability in any jurisdiction will not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the Parties hereto hereby waive any provision of law now or
hereafter in effect which renders any provision hereof unenforceable in any
respect.

     13.11 Headings.

     The captions in this Agreement are for convenience of reference only and
will not define or limit any of the terms or provisions hereof.

     13.12 Counterparts.

     This Agreement may be executed in any number of counterparts, and by any
Party on separate counterparts, each of which will be an original, and all of
which together will constitute one and the same instrument. Facsimile or
electronic “pdf” version copies of this Agreement shall have the same effect as
originals, including for purposes of delivery by one Party to the other.

     13.13 References.

     All references in this Agreement to Articles and Sections are to Articles
and Sections contained in this Agreement unless a different document is
expressly specified.

     13.14 Schedules and Exhibits.

     Unless otherwise specified in this Agreement, each Schedule and Exhibit
referenced in this Agreement is attached to, and is incorporated by reference
into, this Agreement.

81



--------------------------------------------------------------------------------



 



     13.15 Joint and Several Liability.

     The Emmis Entities will be jointly and severally liable for each
representation, warranty, covenant, agreement, liability or obligation of all or
any one of the Emmis Entities under this Agreement or any other Document whether
or not otherwise indicated in this Agreement or any other Document. The
Bonneville Entities will be jointly and severally liable for each
representation, warranty, covenant, agreement, liability or obligation of all or
any one of the Bonneville Entities under this Agreement or any other Document
whether or not otherwise indicated in this Agreement or any other Document.

     13.16 Bonneville Entities Not Responsible for Emmis Entities’ Actions Under
Chicago TBA.

     Notwithstanding anything contained herein to the contrary, the Bonneville
Entities will not be deemed to have breached any representation, warranty,
covenant or agreement of the Bonneville Entities contained herein or to have
failed to satisfy any condition precedent to the Emmis Entities’ obligations
under this Agreement (nor will the Bonneville Entities have any liability or
responsibility to the Emmis Entities in respect of any such representation,
warranty, covenant, agreement or condition precedent), in each case to the
extent that the inaccuracy of any such representation, the breach of any such
warranty, covenant or agreement or the inability to satisfy any such condition
precedent arises out of or otherwise relates to (i) any actions taken by or
under the authorization of any Emmis Entity (or any of its managers, officers,
directors, employees, affiliates, agents or representatives) in connection with
any Emmis Entity’s performance of its obligations under the Chicago TBA or
(ii) the failure of any Emmis Entity to perform any of its obligations under the
Chicago TBA. The Emmis Entities acknowledge and agree that the Bonneville
Entities will not be deemed to be responsible for, or to have authorized or
consented to, any action or failure to act on the part of any Emmis Entity (or
any of its managers, officers, directors, employees, affiliates, agents or
representatives) in connection with the Chicago TBA by reason of the fact that
prior to the Closing the Bonneville Entities will have the legal right to
control, manage or supervise the operation of WLUP or the conduct of its
business.

     13.17 Emmis Entities Not Responsible for Bonneville Entities’ Actions Under
Phoenix TBA.

     Notwithstanding anything contained herein to the contrary, the Emmis
Entities will not be deemed to have breached any representation, warranty,
covenant or agreement of the Emmis Entities contained herein or to have failed
to satisfy any condition precedent to the Bonneville Entities’ obligations under
this Agreement (nor will the Emmis Entities have any liability or responsibility
to the Bonneville Entities in respect of any such representation, warranty,
covenant, agreement or condition precedent), in each case to the extent that the
inaccuracy of any such representation, the breach of any such warranty, covenant
or agreement or the inability to satisfy any such condition precedent arises out
of or otherwise relates to (i) any actions taken by or under the authorization
of any Bonneville Entity (or any of its officers, directors, employees,
affiliates, agents or representatives) in connection with any Bonneville
Entity’s performance of its obligations under the Phoenix TBA or (ii) the
failure of any Bonneville Entity to perform any

82



--------------------------------------------------------------------------------



 



of its obligations under the Phoenix TBA. The Bonneville Entities acknowledge
and agree that the Emmis Entities will not be deemed to be responsible for, or
to have authorized or consented to, any action or failure to act on the part of
any Bonneville Entity (or any of its officers, directors, employees, affiliates,
agents or representatives) in connection with the Phoenix TBA by reason of the
fact that prior to the Closing the Emmis Entities will have the legal right to
control, manage or supervise the operation of the Emmis Stations or the conduct
of their business.

[Signature Page Omitted]

83